Exhibit 10.25

O F F I C E    L E A S E    ( F S G )

PARKRIDGE ONE

Lone Tree, Colorado

LANDLORD:

LBA REALTY FUND III-COMPANY II, LLC

a Delaware limited liability company

TENANT:

tw telecom holdings inc.,

a Delaware corporation



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 - LEASE SUMMARY AND PROPERTY SPECIFIC PROVISIONS

     1   

ARTICLE 2 - LEASE

     12   

ARTICLE 3 - PREMISES

     12   

ARTICLE 4 - TERM AND POSSESSION

     12   

ARTICLE 5 - RENT

     16   

ARTICLE 6 - SECURITY DEPOSIT

     16   

ARTICLE 7 - OPERATING EXPENSES/UTILITIES/SERVICES

     16   

ARTICLE 8 - MAINTENANCE AND REPAIR

     17   

ARTICLE 9 - USE

     18   

ARTICLE 10 - HAZARDOUS MATERIALS

     18   

ARTICLE 11 - PARKING

     19   

ARTICLE 12 - TENANT SIGNS

     19   

ARTICLE 13 - ALTERATIONS

     20   

ARTICLE 14 - TENANT’S INSURANCE

     21   

ARTICLE 15 - LANDLORD’S INSURANCE

     23   

ARTICLE 16 - INDEMNIFICATION AND EXCULPATION

     23   

ARTICLE 17 - CASUALTY DAMAGE/DESTRUCTION

     23   

ARTICLE 18 - CONDEMNATION

     25   

ARTICLE 19 - WAIVER OF CLAIMS; WAIVER OF SUBROGATION

     25   

ARTICLE 20 - ASSIGNMENT AND SUBLETTING

     25   

ARTICLE 21 - SURRENDER AND HOLDING OVER

     27   

ARTICLE 22 - DEFAULTS

     27   

ARTICLE 23 - REMEDIES OF LANDLORD

     28   

ARTICLE 24 - ENTRY BY LANDLORD

     29   

ARTICLE 25 - LIMITATION ON LIABILITY

     29   

ARTICLE 26 - SUBORDINATION

     30   

ARTICLE 27 - ESTOPPEL CERTIFICATE

     30   

ARTICLE 28 - RELOCATION OF PREMISES

     30   

ARTICLE 29 - MORTGAGEE PROTECTION

     31   

ARTICLE 30 - QUIET ENJOYMENT

     31   

ARTICLE 31 - MISCELLANEOUS PROVISIONS

     31   

ARTICLE 32 - EARLY TERMINATION RIGHTS

     34   

ARTICLE 33 - SELF-HELP AND OFFSET

     35   

ARTICLE 34 - ADDITIONAL PROVISIONS

     36   

EXHIBITS:

 

Exhibit A    Premises Floor Plan Exhibit B    Site Plan and Legal Description
Exhibit C-1    Landlord-Managed Work Letter Exhibit C-2    Tenant-Managed Work
Letter Exhibit D    Notice of Lease Term Dates Exhibit E    Rules and
Regulations Exhibit F    Estoppel Certificate Exhibit G    HVAC
Services/Parameters Exhibit H    Janitorial Specifications Exhibit I    Existing
Telecommunications License Exhibit J    Existing Storage License Exhibit K   

Subordination, Non-Disturbance and Attornment Agreement

RIDERS:

 

(i)



--------------------------------------------------------------------------------

Rider No. 1    Extension Option Rider No. 2    Fair Market Rental Rate

 

(ii)



--------------------------------------------------------------------------------

THIS LEASE, entered into as of this 25th day of October, 2010, for reference
purposes, is by and between LBA REALTY FUND III-COMPANY II, LLC, a Delaware
limited liability company, hereinafter referred to as “Landlord”, and tw telecom
holdings inc., a Delaware corporation, hereinafter referred to as “Tenant”.

ARTICLE 1 - LEASE SUMMARY AND PROPERTY SPECIFIC PROVISIONS

 

    1.1    Landlord’s Address:    LBA Realty Fund III-Company II, LLC          
4601 DTC Boulevard, Suite 120           Denver, Colorado 80237           Attn:
SVP - Operations           Facsimile: (303) 708-1222        With simultaneous   
       copies to:    LBA Realty Fund III-Company II, LLC           c/o LBA
Realty           17901 Von Karman, Suite 950           Irvine, California 92614
          Attn: Asset Manager           Telephone: (949) 833-0400          
Facsimile: (949) 955-9350        For payment of Rent:    LBA Realty Fund
III-Company II, LLC           P.O. Box 51364           Los Angeles, CA
90051-5594     1.2    Tenant’s Address:    tw telecom holdings inc.          
10475 Park Meadows Drive           Lone Tree, Colorado 80124           Attn:
Deputy General Counsel           Telephone: (303) 566-1279           Facsimile:
(303) 566-1010        With simultaneous           copies to:    tw telecom
holdings inc.           4055 Valley View Lane, #110           Dallas, Texas
75244           Attn: President, Real Estate           Telephone: (214) 451-6600
          Facsimile: (214) 451-6601

1.3 Building: The Building commonly known as ParkRidge One, 10475 Park Meadows
Drive, Lone Tree, Colorado 80124. The Building, together with all other
buildings, improvements and facilities (as reasonably approved by Tenant), now
or subsequently located upon the land (the “Site”) as shown on the Site Plan and
Legal Description attached hereto as Exhibit B is referred to herein as the
“Property”. The Property is commonly known as Park Ridge One. Landlord and
Tenant stipulate and agree that the Building contains 166,708 rentable square
feet, for all purposes of this Lease and shall not be subject to further
remeasurement at any time during the Term or any extensions thereof.

1.4 Premises: The entirety of the Building consisting of 166,708 rentable square
feet as outlined on the Premises Floor Plan attached hereto as Exhibit A.
Landlord and Tenant stipulate and agree that the Premises contains 166,708
rentable square feet for all purposes of this Lease and shall not be subject to
further remeasurement at any time during the Term or any extensions thereof. A
portion of the Premises to be leased hereunder consisting of 115,854 rentable
square feet (“Current Premises”) are currently occupied by the Tenant pursuant
to the provisions of that certain Lease dated July 22, 1999, as amended (“Prior
Lease”). The Current Premises are comprised of the following: (i) Suite 300 on
the third (3rd) floor of the Building consisting of 28,400 rentable square feet,
(ii) Suite 400 on the fourth (4th) floor of the Building consisting of 28,403
rentable square feet, (iii) Suite 250 on the second (2nd) floor of the Building
consisting of 16,759 rentable square feet; (iv) Suite 150 on the first
(1st) floor of the Building consisting of 7,093 rentable square feet; (v) Suite
170 on the first (1st) floor of the Building consisting of 2,452 rentable square
feet; (vi) the common area corridor on the second (2nd) floor of the Building
consisting of 120 rentable square feet; (vii) Suite 100 on the first (1st) floor
of the Building consisting of 10,461 rentable square feet; (viii) Suite 200 on
the second (2nd) floor of the Building consisting of 10,276 rentable square
feet; (ix) Suite 510 on the fifth (5th) floor of the Building consisting of
3,263 rentable square feet; (x) Suite 520 on the fifth (5th) floor of the
Building consisting of 3,214 rentable square feet; and (xi) Suite 110 on the
first (1st) floor of the Building consisting of 5,413 rentable square feet. The
Current Premises shall be supplemented by the addition of the following
additional space: (a) Suite 115 on the first (1st) floor of the Building
consisting of 581 rentable square feet (“First Floor Premises”); (b) Suite 500
and Suite 550 on the fifth (5th) floor of the Building consisting of 21,870
rentable square feet (collectively, the “Fifth Floor Premises”); and (c) the
entirety of the sixth (6th) floor of the Building consisting of 28,403 rentable
square feet (“Sixth Floor Premises”). Tenant is currently in occupancy of the
First Floor Premises pursuant to the terms of that certain Limited License for
Temporary Use of Unleased Space between Landlord and Tenant dated July 30, 2010
(the “License Agreement”).

1.5 City: The City of Lone Tree, State of Colorado.

 

-1-

 



--------------------------------------------------------------------------------

1.6 Commencement Date: The date for commencement of the Term is January 1, 2011
(“Commencement Date”), provided, however the date for commencement of the Term
for the Sixth Floor Premises only shall be on August 1, 2011 (“Sixth Floor
Premises Commencement Date”).

1.7 Term: One hundred twenty-one (121) calendar months (each, a “Month”),
commencing on the Commencement Date and ending on the last day of the 121st full
calendar Month following the Commencement Date (“Expiration Date”). Each
consecutive twelve (12) month period of the Term, commencing on the Commencement
Date, will be referred to herein as a “Lease Year”.

1.8 Monthly Base Rent: Tenant shall pay Monthly Base Rent according to the
following schedules:

CURRENT PREMISES RENT SCHEDULE (115,854 rsf)

 

Term

  

Sq. Ft.

  

Per Sq. Ft.

  

Monthly Base Rent

  

Annual Base Rent*

1-1-11 to 8-31-11**

   115,854    xxxxx    xxxxx    xxxxx

9-1-11 to 12-31-15

   115,854    xxxxxx    xxxxxxxxxxx    xxxxxxxxxxxxx

1-1-16 to 1-31-21

   115,854    xxxxxx    xxxxxxxxxxx    xxxxxxxxxxxxx

 

* Figures are based on a full calendar year; Annual Base Rent for any time
periods for less than a full calendar year shall be appropriately pro-rated.

** Notwithstanding anything to the contrary contained in this Lease (including,
without limitation, Article 5 of the Standard Provisions), Landlord agrees to
waive, forgive, and not to demand or collect from Tenant the entire amount of
Monthly Base Rent for the Current Premises for the period beginning on the
Commencement Date and continuing through xxxxxx xxx xxxx (“Current Premises
Abatement Period”) (collectively, the “Current Premises Rent Abatement”). The
Current Premises Rent Abatement by this Section will be suspended if there has
occurred, as of the date on which any installment of Monthly Base Rent would
otherwise be due during the Current Premises Abatement Period, an event of
monetary default beyond any applicable notice and cure period. If such event of
monetary default shall thereafter be cured by Tenant, the suspension of the
Current Premises Rent Abatement shall be lifted, and Tenant shall be entitled to
any future Current Premises Rent Abatement as well as any previously suspended
Current Premises Rent Abatement. Except for such Current Premises Rent
Abatement, all of the terms and conditions of this Lease will be applicable with
respect to the Current Premises during the Current Premises Abatement Period.

FIRST FLOOR PREMISES RENT SCHEDULE (581 rsf)

 

Term

  

Sq. Ft.

  

Per Sq. Ft.

  

Monthly Base Rent

  

Annual Base Rent*

1-1-11 to 8-31-11**

   581    xxxxx    xxxxx    xxxxx

9-1-11 to 12-31-15

   581    xxxxxx    xxxxxxxxx    xxxxxxxxxx

1-1-16 to 1-31-21

   581    xxxxxx    xxxxxxxxx    xxxxxxxxxx

 

* Figures are based on a full calendar year; Annual Base Rent for any time
periods for less than a full calendar year shall be appropriately pro-rated.

** Notwithstanding anything to the contrary contained in this Lease (including,
without limitation, Article 5 of the Standard Provisions), Landlord agrees to
waive, forgive and not to demand or collect from Tenant the entire amount of
Monthly Base Rent for the First Floor Premises for the period beginning on
January 1, 2011, and continuing through xxxxxx xxx xxxx (the “First Floor
Premises Abatement Period”) (collectively, the “First Floor Premises Rent
Abatement”). The First Floor Premises Rent Abatement by this Section will be
suspended if there has occurred, as of the date on which any installment of
Monthly Base Rent would otherwise be due during the First Floor Premises
Abatement Period, an event of monetary default beyond any applicable notice and
cure period. If such event of monetary default shall thereafter be cured by
Tenant, the suspension of the First Floor Premises Rent Abatement shall be
lifted, and Tenant shall be entitled to any future First Floor Premises Rent
Abatement as well as any previously suspended First Floor Premises Rent
Abatement. Except for such First Floor Premises Rent Abatement, all of the terms
and conditions of this Lease will be applicable with respect to the First Floor
Premises during the First Floor Premises Abatement Period.

FIFTH FLOOR PREMISES RENT SCHEDULE (21,870 rsf)

 

Term

  

Sq. Ft.

  

Per Sq. Ft.

  

Monthly Base Rent

  

Annual Base Rent*

1-1-11 to 8-31-11**

   21,870    xxxxx    xxxxx    xxxxx

9-1-11 to 12-31-15

   21,870    xxxxxx    xxxxxxxxxx    xxxxxxxxxxx

1-1-16 to 1-31-21

   21,870    xxxxxx    xxxxxxxxxx    xxxxxxxxxxx

 

* Figures are based on a full calendar year; Annual Base Rent for any time
periods for less than a full calendar year shall be appropriately pro-rated.

**

Notwithstanding anything to the contrary contained in this Lease (including,
without limitation, Article 5 of the Standard Provisions), Landlord agrees to
waive, forgive and not to demand or collect from Tenant the entire amount of
Monthly Base Rent for the Fifth Floor Premises for the period beginning on the
Commencement Date and continuing through xxxxxx xxx xxxx (the “Fifth Floor
Premises Abatement Period”) (collectively, the “Fifth Floor Premises Rent
Abatement”). The Fifth Floor Premises Rent Abatement by this Section will be
suspended if there has occurred, as of the date on which any installment of
Monthly Base Rent would otherwise be due during the

 

-2-

 



--------------------------------------------------------------------------------

 

Fifth Floor Premises Abatement Period, an event of monetary default beyond any
applicable notice and cure period. If such event of monetary default shall
thereafter be cured by Tenant, the suspension of the Fifth Floor Premises Rent
Abatement shall be lifted, and Tenant shall be entitled to any future Fifth
Floor Premises Rent Abatement as well as any previously suspended Fifth Floor
Premises Rent Abatement. Except for such Fifth Floor Premises Rent Abatement,
all of the terms and conditions of this Lease will be applicable with respect to
the Fifth Floor Premises during the Fifth Floor Premises Abatement Period.

SIXTH FLOOR PREMISES RENT SCHEDULE (28,403 rsf)

 

Term

  

Sq. Ft.

  

Per Sq. Ft.

  

Monthly Base Rent

  

Annual Base Rent*

8-1-11 to 9-30-11 **

   28,403    xxxxx    xxxxx    xxxxx

10-1-11 to 12-31-15

   28,403    xxxxxx    xxxxxxxxxx    xxxxxxxxxxx

1-1-16 to 1-31-21

   28,403    xxxxxx    xxxxxxxxxx    xxxxxxxxxxx

 

* Figures are based on a full calendar year; Annual Base Rent for any time
periods for less than a full calendar year shall be appropriately pro-rated.

** Notwithstanding anything to the contrary contained in this Lease (including,
without limitation, Article 5 of the Standard Provisions), Landlord agrees to
waive, forgive and not to demand or collect from Tenant the entire amount of
Monthly Base Rent for the Sixth Floor Premises for the period beginning on the
Sixth Floor Premises Commencement Date and continuing through xxxxxxxxx xxx xxxx
(the “Sixth Floor Premises Abatement Period”) (collectively, the “Sixth Floor
Premises Rent Abatement”). The Sixth Floor Premises Rent Abatement by this
Section will be suspended if there has occurred, as of the date on which any
installment of Monthly Base Rent would otherwise be due during the Sixth Floor
Premises Abatement Period, an event of monetary default beyond any applicable
notice and cure period. If such event of monetary default shall thereafter be
cured by Tenant, the suspension of the Sixth Floor Premises Rent Abatement shall
be lifted, and Tenant shall be entitled to any future Sixth Floor Premises Rent
Abatement as well as any previously suspended Sixth Floor Premises Rent
Abatement. Except for such Sixth Floor Premises Rent Abatement, all of the terms
and conditions of this Lease will be applicable with respect to the Sixth Floor
Premises during the Sixth Floor Premises Abatement Period.

The Current Premises Abatement Period, the First Floor Premises Abatement
Period, the Fifth Floor Premises Abatement Period and the Sixth Floor Premises
Abatement Period are each sometimes referred to generically individually as an
“Abatement Period” and the Current Premises Rent Abatement, the First Floor
Premises Rent Abatement, the Fifth Floor Premises Rent Abatement and the Sixth
Floor Premises Rent Abatement are each sometimes referred to generically as the
“Initial Rent Abatement.”

1.9 Security Deposit: None.

1.10 Permitted Use: General office use and telecommunications services and
related office uses including installation and use of all equipment reasonably
required to run such operations, and for any other office use purpose as may be
legally permitted, appropriate or otherwise commonly and generally permitted
within Comparable Buildings (hereinafter defined) subject to the express
provisions set forth in this Lease and as permitted by Law (as hereinafter
defined), and for no other use whatsoever. In addition, Tenant may use a portion
of the Premises as reasonably approved by Landlord for the purpose of the
installation and operation of a cafeteria, sandwich shop and/or other similar
food service operation, including facilities for hot food cooking and seating
areas, serving Tenant’s employees, clients and guests and, at Tenant’s election,
the general public (the “Ancillary Use”). The portion of the Premises utilized
for the Ancillary Use may be operated by Tenant or by a vendor, contractor or
other licensee retained by Tenant and reasonably approved by Landlord. In the
event Tenant is no longer the sole tenant of the Building, Tenant agrees, at
Landlord’s request, to discuss potential options for allowing the Ancillary Use
for use by other tenants of the Building on terms mutually agreeable to the
parties; provided, however, that nothing contained in the foregoing shall be
deemed to require Tenant to allow third parties to utilize the portion of the
Premises being operated for the Ancillary Use. The Ancillary Use will be a part
of the Permitted Use hereunder. Without limiting the generality of the
foregoing, in no event will Landlord have the right to impose any other
conditions under this Lease (including, without limitation, any additional
deposits or any rights to any gross receipts collected in connection with the
Ancillary Use) with respect to the portion of the Premises being used for the
Ancillary Use. No other retail use shall be permitted. “Comparable Buildings”
shall mean similarly situated first-class office buildings in the southeast
suburban corridor of the Denver, Colorado metropolitan area, taking into
account, age, size and other relevant operating factors.

1.11 Parking: The Property currently contains 683 parking spaces of which there
are a total of: (a) 621 surface parking spaces of which fourteen (14) are
designated as handicapped parking spaces, nine (9) are designated as visitor
spaces, and five (5) are designated as motorcycle spaces; and (b) sixty-two
(62) are covered/underground parking spaces, one (1) of which is designated as a
handicap parking space. Subject at all times to the terms of Section 1.22 of
this Lease Summary and Article 11 of the Standard Lease Provisions and the
Parking Rules and Regulations contained in Exhibit E attached to this Lease and
incorporated herein by this reference, as of the Commencement Date, and
continuing at all times during the Term hereof, and any extensions thereof, so
long as Tenant is the sole tenant in the Building, Tenant shall have the
exclusive right to the entirety of all of the aforementioned surface and
covered/underground parking spaces. All of the parking shall be at no charge to
Tenant until January 1, 2014, at which time all current covered/underground
spaces (but not any other parking that may be constructed by Landlord pursuant
to any other provision of this Lease, notwithstanding that such parking may be
covered and/or underground) shall be at the then current market rate per space,
per Month for the balance of the Term as reasonably determined by Landlord;
provided, however, Landlord shall only charge for such covered/underground
spaces if: (a) such parking charges are commonly prevailing and commonly charged
by other landlords in Comparable Buildings; and (b) at all times during the
Term, as it may be extended, such charges shall be comparable to the amount of
such parking charges commonly assessed by other landlords in Comparable

 

-3-

 



--------------------------------------------------------------------------------

Buildings. In the event Tenant exercises the Early Termination Right as
described in Article 32 of this Lease, or if Tenant otherwise affirmatively
elects to relinquish any portion of the Premises, the number of parking spaces
allocated to Tenant hereunder shall be modified, so that Tenant shall at all
times have, at a minimum, four point seven (4.7) parking spaces for every one
thousand (1,000) rentable square feet of Premises leased by Tenant (the
“Required Parking Ratio”). If Landlord is unable to provide Tenant with the
Required Parking Ratio, then Tenant shall have the right, at Tenant’s expense,
and subject to compliance with all Laws and the reasonable approval of Landlord,
to construct additional parking on the Property. Moreover, if Landlord is unable
to provide Tenant with the Required Parking Ratio, then at a minimum, Landlord
shall provide Tenant with a parking ratio of no less than four point five
(4.5) parking spaces for every one thousand (1,000) rentable square feet of
Premises leased by Tenant (the “Minimum Parking Ratio”) so as to provide Tenant
with the Minimum Parking Ratio at all times during the Term and any extensions
thereof. In connection with the foregoing, Landlord agrees, as part of its
obligation to provide the Minimum Parking Ratio to Tenant, that (i) at no time
during the Term (or any extensions thereof) will Landlord provide any other
tenant in the Building with a parking ratio such that, when combined with
parking allocated to any other tenants (exclusive of Tenant) the average parking
ratio allocated to such other tenants by Landlord exceeds four (4) parking
spaces for every one thousand rentable square feet of space leased by such
tenant, and (ii) if Landlord determines that it must modify the parking
facilities (e.g., re-striping to provide for more spaces) or the manner for
parking (e.g., using tandem/stacked parking or valet parking) so as to provide
the Minimum Parking Ratio, any such changes shall be subject to Tenant’s prior
written approval, which approval shall not be unreasonably withheld, conditioned
or delayed. If Landlord provides notice to Tenant of its intention to modify the
parking facilities or manner of parking as provided in (ii) above, Landlord
shall provide Tenant with written notice of such proposed changes (the “Parking
Modification Notice”) and Tenant shall have a period of thirty (30) days after
receipt of the Parking Modification Notice to either reasonably approve or
disapprove of such modifications. If Tenant disapproves such modifications, then
Landlord shall have the right, but not the obligation, to propose changes to the
modifications and thereafter submit a revised Parking Modification Notice to
Tenant, in which case Tenant shall respond to any revised Parking Modification
Notice in the same manner as provided above. A reduction in the Premises,
whether by exercise of an Early Termination Right or the voluntary
relinquishment of a portion of the Premises by Tenant, shall result in an
equitable pro-rata reduction in parking spaces by Tenant as between
covered/underground and uncovered parking spaces; provided, however, that at all
times during the Term and any extensions thereof, Tenant will be entitled to
designate as “reserved” spaces twenty (20) covered/underground spaces in the
closest proximity to the garage elevators as designated reserved spaces for
Tenant’s use (the “Tenant-Designated Reserved Spaces”). At all times thereafter,
subject to availability, Landlord agrees to lease to Tenant on a month to month
basis additional covered and uncovered parking spaces. Notwithstanding the
foregoing, however, as long as Tenant leases a minimum of two-thirds (2/3) of
the leasable area of the Building, Tenant shall have the right to designate the
location and number of specific visitor or other reserved parking spaces in the
parking facilities consistent with the parking ratio and allocation of parking
spaces to Tenant hereunder. If for any reason Tenant is precluded from access to
any parking provided hereunder (other than in connection with short-term
closures of the same for ordinary maintenance and repair, not to exceed more
than 10% of the allocated parking at any one time, and each closure to last no
more than two (2) consecutive business days), Landlord shall provide Tenant with
substitute parking on the Property as soon as reasonably practicable, and in any
event no later than thirty (30) days after the date of such closure.

1.12 Brokers: LBA Realty, LLC (“Landlord Broker”), representing Landlord, and
Jones Lang LaSalle Brokerage, Inc. (the “Tenant Broker”), representing Tenant.
(Landlord Broker and Tenant Broker are sometimes referred to together as
“Brokers”). Landlord hereby recognizes Tenant Broker and agrees to pay brokerage
fees to Tenant Broker in connection with its representation of Tenant in this
Lease pursuant to the terms of a separate agreement entered into by and between
Landlord and Tenant Broker dated September 16, 2010 (the “Tenant Broker Fee
Agreement”) and subject to the provisions of Section 31.1 and Article 33 below.

1.13 Interest Rate: The lesser of: (a) Eight percent (8%) or (b) the maximum
rate permitted by Law in the State of Colorado.

 

  1.14 Insurance Amounts:

a. Commercial General Liability Insurance: General aggregate liability of not
less than Two Million Dollars ($2,000,000.00) per occurrence which Tenant may
satisfy through the use of an umbrella liability insurance policy.

b. Commercial Automobile Liability Insurance: Limit of liability of not less
than One Million Dollars ($1,000,000.00) per accident.

c. Worker’s Compensation and Employers Liability Insurance: With limits as
mandated pursuant to the Laws of the State of Colorado, or One Million Dollars
($1,000,000.00) per person and accident, whichever is greater.

d. Umbrella Liability Insurance: Limits of not less than Three Million Dollars
($3,000,000.00) per occurrence.

e. If Tenant’s business includes professional services, Professional Liability
(also known as errors and omissions insurance): Not less than the minimum limits
required by Law for Tenant’s profession, and in any event, not less than One
Million Dollars ($1,000,000.00) per occurrence.

1.15 Tenant Improvements: The term “Tenant Improvements” when used herein shall
mean improvements previously installed in the Premises, if any, and the tenant
improvements to be installed in the Premises by Landlord or Tenant, if any, as
described in either the Landlord-Managed Work Letter attached hereto as Exhibit
C-1 (the “Landlord-Managed Work Letter”) or the Tenant-Managed Work Letter
attached hereto as

 

-4-

 



--------------------------------------------------------------------------------

Exhibit C-2 (the “Tenant-Managed Work Letter”) (the Landlord-Managed Work Letter
and the Tenant-Managed Work Letter are sometimes referred to generically where
the context so requires as the “Work Letter”). Landlord hereby grants to Tenant
an allowance, and agrees to fully and timely fund such allowance as set forth
herein at its sole cost and expense being part of and included in the Monthly
Base Rent hereunder, equal to the sum of xxxxxx xxxxxxx xxxxxxxx xxx xxxx
xxxxxxxx xxxxxx xxxx xx xxx xxxxxxx xxxxxxxxx xxxxxxxx xxx xxx xx xxx xxxxxxx
xxxxx xxxxxxx xxxxxxxxx xxxxxxxx xxx xxxxxx xxxxxxx xxxxxxxxxxxxxxx xxx xxxxxx
xxxxxxx xxxxxxxx xxx xxxx xxxxxxxx xxxxxx xxxx xxx xxx xxxxx xxxxx xxxxxxxxx xxx
xxxxx xxxxx xxxxxxxx xxx xxx xxxxx xxxxx xxxxxxxxx xxxxxxxx xxx xxx xx xxx
xxxxxxx xxxx xxxxxxx xxxxxxxxxxx xxxxxxxx xxx xxxxxxx xxxxxx xxxxxxx
xxxxxxxxxxxxxxx xxx x xxxxx xxxxxxxxx xx xxxxx xxxxxxx xxxxx xxxxxxx xxxxxxxxx
xxxxxxxx xxxxx xxxxxxx xxxxxxx xxxxxxxxxxxxxxx (collectively, the “Allowance”),
to be applied and paid by Landlord as provided in the Work Letter. The Allowance
may be co-mingled and any portion thereof may be used for any Tenant
Improvements in any portion of the Premises, regardless of the allocations set
forth above, and regardless as to whether or not the Tenant Improvements are
being performed pursuant to a Landlord-Managed Work Letter or a Tenant-Managed
Work Letter. In connection with the foregoing, Landlord and Tenant agree that
Landlord will construct the Tenant Improvements in the Fifth Floor Premises
prior to the Fifth Floor Premises Delivery Date (hereinafter defined). With
respect to any Tenant Improvements in the Current Premises, Tenant shall have
the right, exercisable no later than ninety (90) days prior to Tenant’s Desired
Current Premises Completion Date (hereinafter defined ) (the “Current Premises
Construction Election”) with respect to the Current Premises, and, with respect
to any Tenant Improvements in the First Floor Premises, Tenant shall have the
right, exercisable no later than ninety (90) days prior to Tenant’s Desired
First Floor Premises Completion Date (hereinafter defined) (the “First Floor
Premises Construction Election”) with respect to the First Floor Premises, and,
with respect to any Tenant Improvements in the Sixth Floor Premises, Tenant
shall have the right, exercisable no later than March 1, 2011 (the “Sixth Floor
Premises Construction Election”), to elect either to have Landlord construct the
Tenant Improvements in the Current Premises, First Floor Premises and/or Sixth
Floor Premises, respectively, or to manage the construction of the Tenant
Improvements in the Current Premises, First Floor Premises and/or Sixth Floor
Premises, respectively. If, in connection with Tenant’s exercise of Tenant’s
Sixth Floor Premises Construction Election, Tenant elects to have Landlord
construct the Tenant Improvements in the Sixth Floor Premises, then the
estimated date of delivery of the
Sixth Floor Premises to Tenant shall be August 1, 2011 (the “Estimated Landlord-Managed
Construction Sixth Floor Premises Delivery Date”). If, in connection with
Tenant’s exercise of Tenant’s Sixth Floor Premises Construction Election, Tenant
elects to manage its own construction of the Tenant Improvements, then the
estimated date of delivery of the Sixth Floor Premises to Tenant shall be
April 1, 2011 (the “Estimated Tenant-Managed Construction Sixth Floor Premises
Delivery Date”).

1.16 Tenant’s Percentage: The term “Tenant’s Percentage” when used herein shall
mean, as of the Commencement Date, 82.96 %, which is the ratio that the rentable
square footage of the Current Premises, the First Floor Premises and the Fifth
Floor Premises bears to the rentable square footage of the Building, and as of
the Sixth Floor Premises Commencement Date, 100%, which is the ratio that the
rentable square footage of the Current Premises, the First Floor Premises, the
Fifth Floor Premises and the Sixth Floor Premises bears to the rentable square
footage of the Building. Accordingly, as more particularly set forth in
Section 1.18 hereof, Tenant shall pay to Landlord, as applicable, either:
(a) 82.96% or 100% of the “Operating Expenses” (as defined in Section 1.18 b.)
in excess of the Operating Expenses for the Base Year (as hereinafter defined);
(b) 82.96% or 100% of Taxes (as defined in Section 1.18 c.) in excess of the
Taxes for the Base Year; (c) 82.96% or 100% of Insurance Costs (as defined in
Section 7.4 of the Standard Lease Provisions) in excess of the Insurance Costs
for the Base Year; and (d) 82.96% or 100% of Utilities Costs (as defined in
Section 1.18 e.) in excess of Utilities Costs for the Base Year. The term
“Building Percentage of Property” when used herein, shall mean 100%, which is
the ratio that the rentable square footage of the Building bears to the rentable
square footage of all buildings within the Property (hereinafter, the “Building
Percentage”). Accordingly, as more particularly provided in Section 1.18 hereof,
Operating Expenses, Taxes, Insurance Costs and Utilities Costs include the
Building Percentage of all such items which are common to the entire Property.

1.17 Common Areas; Definitions; Tenant’s Rights. During the Term, Tenant shall
have the non-exclusive right to use, in common with other tenants in the
Property, if any, as may be applicable, and subject to the Rules and Regulations
referred to in Article 9 of the Standard Lease Provisions, those portions of the
Property (the “Property Common Areas”) not leased or designated for lease to
tenants that are provided for use in common by Landlord, Tenant and any other
tenants of the Property (or by the sublessees, agents, employees, customers,
invitees, guests or licensees of any such party), whether or not those areas are
open to the general public. The Property Common Areas shall include, without
limitation, the parking structure and parking areas (subject to Article 11 of
the Standard Lease provisions), loading and unloading areas, trash areas,
roadways, sidewalks, walkways, parkways, driveways and landscaped areas
appurtenant to the Building, fixtures, systems, decor, facilities and
landscaping contained, maintained or used in connection with those areas, and
shall be deemed to include any city sidewalks adjacent to the Property, any
pedestrian walkway system, park or other facilities located on the Site and open
to the general public. The common areas of the Building shall be referred to
herein as the “Building Common Areas” and shall include, without limitation, the
following areas of the Building: the common entrances, lobbies, all common
restrooms, elevators, stairways and accessways, if any, loading docks, ramps,
drives and platforms and any passageways and serviceways thereto to the extent
not exclusively serving another tenant or contained within another tenant’s
premises, and the common pipes, conduits, wires and appurtenant equipment
serving the Premises. In addition, and notwithstanding the generality of the
foregoing, for purposes of Landlord’s repair and maintenance obligations
hereunder, the Building Common Areas will also be deemed to include all
elevators, stairwells, restrooms (including both standard restrooms as well as
any private executive restrooms), corridors, lobby areas and any other area that
would generally be deemed a Building Common Area if there are multiple tenants
in the Building, even at such times as Tenant may be the sole tenant occupying
the Building; provided, however, that any private executive restrooms shall not
be deemed Building Common Areas for any other purposes hereunder, regardless as
to whether or not Tenant is the sole tenant in the Building. The Building Common
Areas and the Property Common Areas shall be referred to herein collectively as
the “Common Areas.” Landlord agrees at all times during the Term as the same may
be extended to maintain the Common Areas in a manner and at levels reasonably
consistent with other Comparable Buildings.

 

-5-



--------------------------------------------------------------------------------

  1.18 Operating Expenses, Taxes, Insurance Costs and Utilities Costs

a. Base Costs: Tenant’s Percentage of Operating Expenses, Taxes, Insurance Costs
and Utilities Costs, respectively, incurred and paid by Landlord during calendar
year 2011 (the “Base Year”).

b. Definition of Operating Expenses. As used in this Lease, the term “Operating
Expenses” shall consist of all costs and expenses of operation, maintenance and
repair of the Building and Building Common Areas as determined by generally
accepted accounting principles, consistently applied and with those Operating
Expenses that vary by occupancy calculated assuming the Building is one hundred
percent (100%) occupied, together with the Building Percentage of all costs and
expenses of operation and maintenance of the Property Common Areas and the Site
as determined by generally accepted accounting principles, consistently applied
and calculated assuming the Property is one hundred percent (100%) occupied. In
the event any facilities, personnel, equipment, services, utilities or any other
item that may be considered an Operating Expense hereunder and if used or
provided in connection with the Building but are also provided or used with any
other building owned or operated by Landlord or its affiliates or vice versa,
the costs incurred by Landlord in connection therewith shall be allocated to
Operating Expenses by Landlord on a reasonably equitable basis and consistent
with other relevant provisions of this Lease. Landlord will not collect or be
entitled to collect Operating Expenses, Insurance Costs, Taxes or Utilities
Costs for all of the tenants of the Building in an amount which is in excess of
one hundred percent (100%) of the Operating Expenses, Insurance Costs, Taxes
and/or Utilities Costs actually paid or incurred by Landlord in connection with
the provisions of this Lease. Landlord shall maintain a commensurate level of
services for the Building and Property during the Base Year as was maintained in
calendar year 2010 so to as ensure that the level of expenses for the Base Year
is not artificially low. Operating Expenses include the following costs by way
of illustration but not limitation: (i) any and all assessments imposed by any
authorized sources with respect to the Building, Common Areas, and/or Site
pursuant to any covenants, conditions and restrictions affecting the Property;
(ii) costs, levies or assessments resulting from statutes or regulations
promulgated by any government authority in connection with the use or occupancy
of the Site, Building or the Premises or the parking facilities serving the
Site, Building or the Premises; (iii) waste disposal and janitorial services;
(iv) security; (v) costs incurred in the management of the Site, Building and
Common Areas, including, without limitation: (1) supplies, materials, equipment
and tools, (2) wages, salaries, benefits, pension payments, fringe benefits,
uniforms and dry-cleaning thereof (and payroll taxes, insurance and similar
governmental charges related thereto) of employees used in the operation and
maintenance of the Site, Building and Common Areas (to the level of senior
Property manager adjusted on a commercially reasonable pro rata allocation for
employees directly associated with the operation and maintenance of the Site,
Building and Common Areas), (3) the rental of personal property used by
Landlord’s personnel in the maintenance, repair and operation of the Property,
(4) commercially reasonable management office expenses including rent and
operating costs, (5) accounting fees, legal fees and real estate consultant’s
fees, and (6) a management/administrative fee which shall be comparable to the
then prevailing market management fee expressed as a percentage of annual gross
receipts for comparable third party management companies offering comparable
management services in Comparable Buildings, but in no event greater than four
percent (4%) of the gross revenues of the Building; (vi) repair and maintenance
of the elevators, if any, and the structural portions of the Building, including
the plumbing, heating, ventilating, air-conditioning and electrical systems
installed or furnished by Landlord; (vii) maintenance, costs and upkeep of all
parking and Common Areas; (viii) amortization on a straight-line basis over the
useful life determined in accordance with generally accepted accounting
principles on the unamortized balance of all costs of a capital nature
(including, without limitation, capital improvements, capital replacements,
capital repairs, capital equipment and capital tools): (1) reasonably intended
to produce a reduction in operating charges or energy consumption, but only to
the extent of such established savings on a year to year basis; or (2) required
after the date of this Lease under any Law that was not applicable to the
Building as of the date of this Lease (such costs, collectively, “Allowable
Capital Costs”); (ix) costs and expenses of gardening and landscaping;
(x) maintenance of signs (other than signs of tenants of the Site);
(xi) personal property taxes levied on or attributable to personal property used
by Landlord in connection with the Building, the Common Areas and/or the Site;
and (xii) costs and expenses of repairs, resurfacing, repairing, maintenance,
painting, lighting, cleaning, refuse removal, security and similar items.

Operating Expenses shall not include Taxes, Insurance Costs or Utilities Costs
which shall be separately accounted for under the terms of this Lease, nor shall
Operating Expenses include any of the exclusions from Operating Expenses set
forth in subsection (j) hereof.

c. Taxes. Taxes are defined in Section 7.3 of the Standard Lease Provisions. All
Taxes shall be adjusted to reflect an assumption that the Building is fully
assessed for real property tax purposes as a completed building(s) ready for
occupancy.

d. Definition of Insurance Costs. Insurance Costs are defined in Section 7.4 of
the Standard Lease Provisions.

e. Definition of Utilities Costs. As used in this Lease, “Utilities Costs” shall
mean all actual charges for utilities for the Building and the Building
Percentage of the same for the Property Common Areas and with those Utilities
Costs (if any) that vary by occupancy calculated assuming the Building is one
hundred percent (100%) occupied, including but not limited to water, sewer and
electricity, and the costs of heating, ventilating and air conditioning and
other utilities (but excluding those charges for which tenants are individually
responsible) as well as related fees, assessments and surcharges.

f. Excess Expenses, Taxes, Insurance Costs and Utilities Costs. Subject at all
times to the provisions of Section 1.18.j below, in addition to the Monthly Base
Rent required to be paid by Tenant pursuant to Section 1.8 above, during each
Month during the Term (after the Base Year), Tenant shall pay to Landlord, as
Additional Rent (as defined below), the amount by which Tenant’s Percentage of
Operating Expenses, Taxes, Insurance Costs and Utilities Costs for such calendar
year exceeds the Operating Expenses, Taxes, Insurance Costs and Utilities Costs,
respectively, for the Base Year (such amounts shall be referred to in this
Section 1.18 as the

 

-6-

 



--------------------------------------------------------------------------------

“Excess Expenses,” “Excess Taxes,” “Excess Insurance Costs,” and “Excess
Utilities Costs,” respectively), in the manner and at the times set forth in the
following provisions of this Section 1.18. Except as otherwise set forth herein,
no reduction in Operating Expenses, Taxes, Insurance Costs, or Utilities Costs
after the Base Year will reduce the Monthly Base Rent payable by Tenant
hereunder or entitle Tenant to receive a credit against future installments of
Operating Expenses, Taxes, Insurance Costs, Utilities Costs, or other Additional
Rent due hereunder. If Landlord does not furnish a particular service or work
(the cost of which, if furnished by Landlord would be included in Operating
Expenses, Insurance Costs, Utilities Costs or Taxes) to a tenant (other than
Tenant) that has undertaken to perform such service or work in lieu of receiving
it from Landlord, then Operating Expenses, Insurance Costs, Utilities Costs
and/or Taxes, as applicable, shall be considered to be increased by an amount
equal to the additional Operating Expenses, Insurance Costs, Utilities Costs
and/or Taxes that Landlord would reasonably have incurred had Landlord furnished
such service or work to that tenant.

g. Estimate Statement. By the first day of April (or as soon as practicable
thereafter) of each calendar year during the Term after the Base Year, Landlord
shall deliver to Tenant a statement (the “Estimate Statement”) estimating the
Operating Expenses, Taxes, Insurance Costs, and Utilities Costs (the “Estimated
Expenses”) for the current calendar year and the estimated amount of Excess
Expenses, Excess Taxes, Excess Insurance Costs, and Excess Utilities Costs (the
“Estimated Excess Expenses”) payable by Tenant, all of which shall be
accompanied by a reasonable amount of supporting documentation and calculations
which explain and support all of the foregoing. If at any time during the Term,
but not more often than quarterly, Landlord reasonably determines that the
estimated amount of Estimated Excess Expenses payable by Tenant for the current
calendar year will be greater or less than the amount set forth in the then
current Estimate Statement, Landlord may issue a revised Estimate Statement and
Tenant agrees to pay Landlord, within thirty (30) days of receipt of the revised
Estimate Statement, the difference between the amount owed by Tenant under such
revised Estimate Statement and the amount owed by Tenant under the original
Estimate Statement for the portion of the then current calendar year which has
expired. Thereafter Tenant agrees to pay Estimated Excess Expenses based on such
revised Estimate Statement until Tenant receives the next calendar year’s
Estimate Statement or a new revised Estimate Statement for the current calendar
year. The Estimated Excess Expenses shown on the Estimate Statement (or revised
Estimate Statement, as applicable) shall be divided into twelve (12) equal
monthly installments, and Tenant shall pay to Landlord, concurrently with the
regular monthly payment of Rent next due following the receipt of the Estimate
Statement (or revised Estimate Statement, as applicable), an amount equal to one
(1) monthly installment of such Estimated Excess Expenses multiplied by the
number of Months from January in the calendar year in which such statement is
submitted to the Month of such payment, both Months inclusive (less any amounts
previously paid by Tenant with respect to any previously delivered Estimate
Statement or revised Estimate Statement for such calendar year). Subsequent
installments shall be paid concurrently with the regular monthly payments of
Rent for the balance of the calendar year and shall continue until the next
calendar year’s Estimate Statement (or current calendar year’s revised Estimate
Statement) is received.

h. Actual Statement. By the first day of June (or as soon as practicable
thereafter) of each subsequent calendar year during the Term after the Base
Year, Landlord shall deliver to Tenant a statement (“Actual Statement”) which
states the Tenant’s Percentage of actual Operating Expenses, Taxes, Insurance
Costs, and Utilities Costs (the “Actual Expenses”) and Excess Expenses, Excess
Taxes, Excess Insurance Costs, and Excess Utilities Costs (the “Actual Excess
Expenses”) payable by Tenant for the immediately preceding calendar year. If the
Actual Statement reveals that the Actual Excess Expenses were under-stated in
any Estimate Statement (or revised Estimate Statement) previously delivered by
Landlord pursuant to Section 1.18.g above, then within thirty (30) days after
Landlord’s delivery of the Actual Statement to Tenant, Tenant shall pay to
Landlord the amount of any such under-payment. Subject to the limitations
contained in Section 1.18.j, such obligation will be a continuing one which will
survive the expiration or earlier termination of this Lease or the early
termination of possession of all or any portion of the Premises. If the Actual
Statement reveals that the Actual Excess Expenses were over-stated in any
Estimate Statement (or revised Estimate Statement), Landlord will credit any
overpayment toward the next monthly installment(s) of Rent due from Tenant, or
if no further Rent is due hereunder, shall refund the same to Tenant within
thirty (30) days after the date of such Actual Statement. Landlord’s obligation
to refund any overpayment will survive the expiration or earlier termination of
this Lease. Prior to the expiration or sooner termination of the Term and
Landlord’s acceptance of Tenant’s surrender of the Premises, Landlord will have
the right to provide Tenant with an Estimate Statement for the Estimated
Expenses for the then current Lease Year and to collect from Tenant prior to
Tenant’s surrender of the Premises, Tenant’s Percentage of any Actual Excess
Expenses over the Estimated Expenses paid by Tenant in such Lease Year.

i. No Release. Except as otherwise set forth herein, any delay or failure by
Landlord in delivering any Estimate Statement or Actual Statement pursuant to
this Section 1.18 shall not constitute a waiver of its right to receive Tenant’s
payment of Excess Expenses, Excess Taxes, Excess Insurance Costs, and Excess
Utilities Costs, nor shall it relieve Tenant of its obligations to pay Excess
Expenses, Excess Taxes, Excess Insurance Costs, and Excess Utilities Costs
pursuant to this Section 1.18, except that Tenant shall not be obligated to make
any payments based on such Estimate Statement or Actual Statement until thirty
(30) days after receipt of such statement. Notwithstanding the foregoing, if
Landlord fails to provide an Actual Statement by December 31st of the calendar
year following the year for which such Actual Statement applies (e.g., by
December 31, 2013, for the Actual Statement for costs attributable to calendar
year 2012), then Landlord shall have no further right to charge Tenant for any
costs which may have been chargeable based on a reconciliation of such costs,
such failure shall result in a waiver and forfeiture by Landlord of any rights
it may have to collect any other Excess Expenses, Excess Taxes, Excess Insurance
Costs and/or Excess Utilities Costs for such calendar year, and any such Excess
Expenses, Excess Taxes, Excess Insurance Costs and/or Excess Utilities Costs
paid by Tenant with respect to such calendar year shall be deemed final and not
subject to further reconciliation, unless further reconciliation is required as
a result of Tenant’s audit of such expenses pursuant to subsection (k) hereof.

j. Exclusions from Operating Expenses, Taxes, Insurance Costs and Utilities
Costs. Notwithstanding anything contained in this Section 1.18 to the contrary,
in no event during the Term or any extension thereof shall Operating Expenses,
Taxes, Insurance Costs, and Utilities Costs, as applicable include any

 

-7-

 



--------------------------------------------------------------------------------

of the following: (i) Costs of decorating, redecorating, or special cleaning or
other services provided to certain tenants and not provided on a regular basis
to all tenants of the Building; (ii) Any charge for depreciation of the Building
or equipment and any principal payments with respect to any Mortgages (as
hereinafter defined), and interest or other financing charge; (iii) All costs
relating to activities for the marketing, solicitation, negotiation and
execution of leases of space in the Building, including without limitation,
costs of tenant improvements, leasing commissions, attorneys’ fees or any other
similar transaction costs; (iv) All costs for which Tenant or any other tenant
in the Building is being charged other than pursuant to the operating expense
clauses of leases for the Building; (v) The cost of correcting defects in the
construction of the Building or in the building equipment, except that
conditions (not occasioned by construction defects) resulting from ordinary wear
and tear will not be deemed defects for the purpose of this category; (vi) To
the extent Landlord is reimbursed by third parties, the cost of repair made by
Landlord because of the total or partial destruction of the Building or the
condemnation of a portion of the Building; (vii) The cost of any items for which
Landlord is reimbursed by insurance (or would have been reimbursed if Landlord
had maintained the insurance required to be maintained by Landlord hereunder) or
otherwise compensated by parties other than tenants of the Building pursuant to
clauses similar to this paragraph; (viii) Any operating expense representing an
amount paid to a related corporation, entity, or person which is in excess of
the amount which would be paid in the absence of such relationship; (ix) The
cost of any work or service performed for or facilities furnished to any tenant
of the Building to a greater extent or in a manner more favorable to such tenant
than that performed for or furnished to Tenant; (x) The cost of alterations of
space in the Building leased to other tenants; (xi) Ground rent or similar
payments to a ground lessor; (xii) Legal fees and related expenses incurred by
Landlord (together with any damages awarded against Landlord) due to the gross
negligence or willful misconduct of Landlord; (xiii) Costs arising from the
presence of any Hazardous Materials (as hereinafter defined) within, upon or
beneath the Property unless caused by Tenant or arising in the ordinary course
of maintaining and repairing an office building (i.e. paint storage, spills in
parking lot, or generator fuel from the Building generator), provided, however,
any such costs arising in the ordinary course of maintaining and repairing an
office building shall be limited to $10,000.00 per calendar year; (xiv) Costs
for sculpture, paintings or other objects of art in the Building; (xv) Salaries
and compensation of ownership and management personnel above the level of senior
Property manager; (xvi) Costs of selling or financing the Building;
(xvii) Except for Allowable Capital Costs as set forth in Section 1.18 b.(viii)
above, any expenditures that could be classified as capital expenditures for
federal income tax purposes or any non-cash charges such as depreciation or
amortization; (xviii) Legal and consultant fees or any other associated fees
incurred with respect to any disputes with other tenants or their contractors or
vendors; (xvix) Legal costs, fines, or penalties incurred by Landlord due to
violation by Landlord of (A) any Law, or (B) the terms or conditions of any
lease of space in the Building; (xx) Landlord or its agents’ corporate overhead
or general administrative expenses; (xxi) Increased insurance costs caused
specifically by another tenant in the Building; (xxii) Costs of installing,
operating, and maintaining any specialty service such as a library, club,
sandwich shop or athletic club; (xxiii) Costs of any work or services performed
on any facility other than located at the Property; (xxiv) Costs of advertising,
tenant gifts and promotions; (xxv) Late fees, charges and penalties;
(xxvi) Costs arising out of Landlord’s charitable or political contributions and
fees or dues payable to trade associations; (xxvii) Real estate taxes allocable
to the leasehold improvements of other tenants in the Building; (xxviii) Rentals
and other related expenses, if any, incurred in leasing air conditioning
systems, elevators or other equipment ordinarily considered to be of a capital
nature, except equipment which is used in providing janitorial services and
which is not affixed to the Building; (xxix) Contribution to any Operating
Expense reserves; (xxx) Costs incurred in removing the property of former
tenants or other occupants of the Building; (xxxi) Costs or fees relating to the
defense of Landlord’s title to or interest in the Building or Property, or any
part thereof; (xxxii) Legal, auditing, consulting and professional fees paid or
incurred in connection with negotiations for financings, refinancings or sales
of the Building and/or Property or any part thereof; (xxxiii) The cost
(including legal fees) of any disputes, between Landlord or any employee or
agent of Landlord, and any mortgagee(s) or ground lessor(s); (xxxiv) Costs
incurred for use of any portion of the Building and/or Property for special
events or private events; (xxxv) Overtime and other costs of curing defaults by
Landlord or performing work which is required to be performed by Landlord at
Landlord’s sole cost and expense; (xxxvi) Costs of signage which is not intended
to generally benefit all tenants of the Building; (xxxv) Entertainment expenses
and travel expenses of Landlord, its employees or agents; (xxxvi) “In-house”
legal and/or accounting fees; (xxxvii) Any category of expenses which was not
included in Operating Expenses for the Base Year and which expenses could have
been included in Operating Expenses for the Base Year, unless an adjustment is
made to the Operating Expenses for the Base Year to include the actual amount of
the expenses incurred in the Base Year (or that would have been incurred in the
Base Year, had Landlord provided such goods or services in the Base Year) for
such category of expenses; (xxxviii) Any taxes based on inheritance or estate
taxes imposed upon or assessed against the interest of Landlord, gift taxes,
excess profit taxes, franchise taxes, federal, state or local income taxes or
similar taxes on Landlord’s business or any other taxes computed upon the basis
of the net income of Landlord and any tax for which it shall not be lawful for
Tenant to reimburse Landlord; and (xxxix) Any cost expressly excluded from
Operating Expenses in an express provision contained in this Lease.

k. Audit. Within 120 days after receiving Landlord’s Actual Statement, Tenant
may, upon advance written notice to Landlord and during reasonable business
hours, cause an audit of Landlord’s books and records with respect to the
preceding calendar year only to determine the accuracy of Landlord’s Actual
Statement. Landlord shall make all pertinent records, contracts, invoices,
billings and other documentation available for inspection that are reasonably
necessary for Tenant to conduct its audit to ensure that all amounts expended
which are subject to reimbursement by Tenant are in accordance with this Lease.
If any records are maintained at a location other than the office of the
Building, Tenant may either inspect the records at such other location or pay
for the reasonable cost of copying and shipping the records. If Tenant retains
an agent, at Tenant’s sole cost and expense, to review Landlord’s records, the
agent shall be an independent accountant or otherwise reasonably acceptable to
Landlord. Tenant may have such review performed on a contingency fee basis
provided the party conducting the review conforms with the prior sentence and
Landlord shall not be obligated to pay any of the costs or fees owing to such
party. Within 150 days after the records are made available to Tenant, Tenant
shall have the right to give Landlord written notice (an “Objection Notice”)
stating in reasonable detail any objection to the Actual Statement for that
year. If Tenant provides Landlord with a timely Objection Notice, Landlord and
Tenant shall work together in good faith to resolve any issues raised in
Tenant’s Objection Notice. If Tenant fails to provide Landlord with a timely
Objection Notice, Landlord’s Actual Statement shall be deemed final and binding,
and

 

-8-

 



--------------------------------------------------------------------------------

Tenant shall have no further right to audit or object to such statement. If
Landlord and Tenant determine that Operating Expenses, Taxes, Insurance Costs
and/or Utilities Costs for the calendar year are less than reported, Landlord
shall provide Tenant with a credit against the next installment of Rent in the
amount of the overpayment by Tenant or if no further Rent is due, shall refund
such amount directly to Tenant within thirty (30) days after such determination
is made. Likewise, if Landlord and Tenant determine as a result of a timely
audit conducted pursuant to the provisions of this subsection, that Operating
Expenses, Taxes, Insurance Costs and/or Utilities Costs for the calendar year
are greater than reported, Tenant shall pay Landlord the amount of any
underpayment within thirty (30) days. Any amount due to Landlord as shown on
Landlord’s Actual Statement, whether or not disputed by Tenant as provided
herein shall be paid by Tenant when due as provided in this Lease, without
prejudice to any such written exception pending resolution thereof. Tenant shall
use reasonable efforts not to disclose the results of any such review to any
other tenants of Landlord (whether in the Building or, if Tenant has actual
knowledge thereof, elsewhere in Landlord’s portfolio). If Landlord disputes the
review, both parties shall within twenty (20) days agree upon a neutral third
party certified public accountant whose determination shall be binding upon both
parties. Except as set forth below, if it is finally determined that Tenant
overpaid Operating Expenses, Taxes, Insurance Costs and/or Utilities Costs by
more than five percent (5%) then Landlord shall pay all reasonable costs of
Tenant incurred in such proceeding (other than any costs and fees of any
contingency fee consultants utilized by Tenant, which shall be the sole
obligation of Tenant as set forth above), otherwise Tenant shall pay all of
Landlord’s expenses incurred in connection therewith not to exceed the sum of
One Thousand Dollars ($1,000.00). Subject to the limitations contained in
Section 1.18(i), the provisions of this subsection (k) shall survive the
expiration or termination of this Lease or the early termination of Tenant’s
right to occupy the Premises.

l. Cap on Controllable Expenses. Notwithstanding the terms and provisions
hereof, for each Lease Year subsequent to the first full Lease Year, Tenant’s
Percentage Share of Controllable Expenses (as defined below) will not exceed
Tenant’s Maximum Share (as defined below) for such Lease Year. For the purposes
hereof, “Tenant’s Maximum Share” means (a) for the second Lease Year, 105% of
Tenant’s Percentage Share of Controllable Expenses for the first full Lease
Year, and (b) for each Lease Year thereafter, 105% of Tenant’s Maximum Share for
the prior Lease Year. For the purposes of this Section 1.18, “Controllable
Expenses” means all Operating Expenses other than Taxes, Utilities Costs, snow
and ice removal and Insurance Costs.

 

  1.19 Utilities and Services.

a. Standard Utilities and Services. Subject to the terms and conditions of this
Lease, and the obligations of Tenant as set forth hereinbelow, at all times
during the Term and any extensions thereof, Landlord shall furnish or cause to
be furnished to the Premises, the Building and the Property the following
utilities and services (Landlord reserves the right to adopt non-discriminatory
modifications and additions to the following provisions from time to time,
provided that any such modifications do not decrease the level of services from
that provided in this Lease [unless services in Comparable Buildings are being
similarly decreased] and further provided that any such additions do not
materially increase Tenant’s costs and are in keeping with the services provided
to Comparable Buildings):

(i) Landlord shall make the four (4) elevators of the Building available for
Tenant’s use (which use shall be exclusive, other than with respect to
Landlord’s use, so long as Tenant is the sole tenant in the Building, otherwise
the non-exclusive use together with other tenants of the Building), twenty-four
(24) hours per day, 365 days per year.

(ii) Landlord shall furnish during the Business Hours for the Building specified
in Section 1.21, HVAC (as hereinafter defined) for the Premises as reasonably
required for the comfortable and normal office occupancy of the Premises, but at
all times in keeping with the standards of other Comparable Buildings, and at
all times in accordance with the provisions of Exhibit G. The cost of
maintenance and service calls to adjust and regulate the HVAC system shall be
charged to Tenant if the need for maintenance work results from either Tenant’s
adjustment of room thermostats or Tenant’s failure to comply with its
obligations under this Section 1.19. Such work shall be charged at hourly rates
equal to then-current journeyman’s wages for HVAC mechanics. If Tenant desires
HVAC at any time other than during the Business Hours for the Building, Landlord
shall provide such “after-hours” usage after advance reasonable request by
Tenant, and Tenant shall pay to Landlord, as Additional Rent (and not as part of
the Operating Expenses) the cost being equal to and not in excess of the actual
costs incurred by Landlord from third-party utility providers for such service,
without any mark up by Landlord.

(iii) Landlord shall furnish to the Premises twenty-four (24) hours per day,
sufficient electricity to operate personal computers, calculating machines,
photocopying machines and other machines of similar low electrical consumption
(120/208 volts); provided, however, total rated power consumption by said
machines of low electrical consumption shall not exceed eight (8) watts
connected load per square foot of rentable area of the Premises. Tenant shall
pay to Landlord, monthly as billed, such charges as may be separately metered
for any electrical service usage in excess of 2.25 kilowatt hour per square foot
of rentable area of the Premises per Month at the same rate charged by the
utility company. If any electrical equipment requires air conditioning in excess
of Building standard as reasonably determined by Landlord, the same shall be
installed with applicable meters, at Tenant’s expense and Tenant shall pay all
additional operating costs relating thereto above the allotted power consumption
set forth above, including, without limitation, any additional maintenance,
repairs and utilities related to such electrical equipment and above Building
standard air conditioning equipment. Prior to any such metering or installation,
Landlord shall provide written notice to Tenant and Tenant shall have thirty
(30) days from the date of such notice in which to cease and discontinue the
usage causing the need for such metering and installation, failing which
Landlord shall be permitted to perform such metering and installation in
accordance with this subsection. Landlord shall also furnish water (hot and
cold) to the Premises twenty-four (24) hours per day for drinking and lavatory
purposes, in such quantities as required in Landlord’s reasonable judgment for
the comfortable and normal use of the Premises. If Tenant requires or consumes
water in excess of what is considered reasonable or normal by Landlord, Landlord
may require Tenant to pay to Landlord, as Additional Rent, the cost of such
excess

 

-9-

 



--------------------------------------------------------------------------------

usage in the same, manner, and subject to the same terms and conditions as set
forth above with regard to excess electrical consumption.

(iv) Landlord shall furnish janitorial services to the Premises five (5) days
per week comparable to that provided by landlords of Comparable Buildings. A
list of the current janitorial specifications for the Building are set forth in
Exhibit H attached hereto. Subject to the provisions of Section 34.11 below, no
person(s) other than those persons approved by Landlord shall be permitted to
enter the Premises for such purposes. Janitor service shall include ordinary
dusting and cleaning by the janitor assigned to do such work and shall not
include cleaning of carpets or rugs, except normal vacuuming, or moving of
furniture, interior window cleaning, coffee or eating area cleaning and other
special services. Janitor service will not be furnished on any night prior to
6:00 p.m. nor to any rooms that are occupied after 8:30 p.m. or to rooms which
are locked unless a key is furnished to the Landlord for use by the janitorial
contractor. Subject to the provisions of Section 34.11 below, window cleaning
shall be done only by Landlord, at such time and frequency as set forth in
subsection (viii) below. Tenant shall pay to Landlord the cost of removal of any
of Tenant’s refuse and rubbish to the extent that the same exceeds the refuse
and rubbish associated with normal office space use.

(v) Landlord may provide security service or protection in the Building, in any
manner deemed reasonable by Landlord at Landlord’s sole but commercially
reasonable discretion, from the Commencement Date throughout the Term. Landlord
shall have no liability in connection with the decision whether or not to
provide such services and Tenant hereby waives all claims based thereon.
Landlord shall not be liable for losses due to theft, vandalism or similar
causes, unless Landlord would otherwise be liable therefor under another express
provision of this Lease.

(vi) Electric lighting service for all Common Areas.

(vii) All Building standard fluorescent bulb replacement in all areas (including
the Premises) and incandescent bulb replacement in all Common Areas.

(viii) Interior window washing one (1) time per year and exterior window washing
two (2) times per year.

(ix) Maintenance, repair and replacement as is required by Landlord elsewhere in
this Lease.

The costs of Building services shall be included in Operating Expenses and all
charges with respect to utilities shall be included in Utilities Costs as
defined in Section 1.18 e. above unless otherwise excluded therefrom. Landlord
may, but is not obligated to, provide additional services hereunder, if
requested by Tenant in writing; provided, however, that if Landlord does provide
such extra services, Tenant agrees to pay all reasonable out-of-pocket costs
incurred by Landlord in connection with such services together with a five
percent (5%) administration fee. Landlord agrees to keep and maintain the
Building and the Property, including the provision of the services enumerated
above in a manner and at levels reasonably consistent with other Comparable
Buildings, which obligation includes, without limitation, the Building Common
Areas and the Property Common Areas and the structural portions of the Building.
Furthermore, Landlord agrees to make reasonable efforts to give to Tenant
reasonable advance notice (except in the event of any matter reasonably
considered by Landlord to be an emergency) of any planned shutdowns of services
materially affecting in Landlord’s reasonable judgment Tenant’s use of the
Common Areas or the Premises. Notwithstanding the foregoing, Tenant shall have
the right, but not the obligation, at any time that Tenant is the sole tenant in
the Building, to undertake any or all of the above-referenced services for the
balance of the Term, as it may be extended (unless a shorter duration is
otherwise agreed to by Landlord), by giving written notice to Landlord of its
election to do so. If Tenant so elects to take over any or all of the
above-referenced services, it shall provide Landlord with at least thirty
(30) days’ prior written notice, which notice shall identify the service which
Tenant elects to undertake, the name(s) of any third parties that Tenant elects
to utilize in connection with such service, and a copy of any proposed service
contract. Landlord will have a period of thirty (30) days after receipt of
Tenant’s notice to provided Tenant with a written disapproval of the proposed
service provider based upon one or more Disapproval Reasons (hereinafter
defined). If Landlord disapproves the proposed provider, it shall include with
such disapproval notice reasonable documentation that one or more of the
Disapproval Reasons are applicable. “Disapproval Reasons” shall be limited to
the following: (a) Landlord or its affiliates shall have terminated the proposed
service provider for failure to perform such service within the last five
(5) years; (b) Landlord or its affiliates shall have been in litigation with the
proposed service provider related to such provider’s services within the last
five (5) years; or (c) Landlord will be unable to terminate the current provider
of such service without incurring monetary damages as a result of such
termination; provided, however, that if Landlord disapproves the service
provider due to Disapproval Reason (c), Tenant shall have the right, to be
exercised within ten (10) days after receipt of Landlord’s Disapproval Reason,
to elect to reimburse Landlord for such monetary damages and continue with the
proposed service provider. The reimbursement of such monetary damages by Tenant
to Landlord shall occur within thirty (30) days of receipt by Tenant of an
accounting from Landlord setting forth in reasonable detail the monetary damages
incurred by Landlord as a result of the termination of the current service
provider’s service contract. If Landlord does not timely provide Tenant with
notice documenting a valid Disapproval Reason, then Tenant shall proceed to
undertake such service, and in such event, Tenant shall be responsible for any
costs of such service to the same extent as Tenant would otherwise be
responsible under this Lease (i.e., if a cost would otherwise have been properly
passed through as Operating Expenses or Utility Costs, then Tenant will be
responsible for the costs that would have been passed through as Operating
Expenses or Utility Costs; if such cost would otherwise be a Landlord cost, then
Landlord shall continue to be responsible for such costs). The foregoing rights
shall be in addition to, and not in lieu of, Tenant’s right to designate its own
Janitorial Service Provider for the provision of Janitorial Services (as each of
such terms is hereinafter defined) in the Premises and/or to provide Tenant’s
Security Services (hereinafter defined) with respect to the Premises, as more
fully set forth in Section 34.11 and Section 34.12, respectively.

 

-10-

 



--------------------------------------------------------------------------------

Landlord shall have the right at any time and from time-to-time during the Term
to contract for service from any company or companies providing electricity
service (“Service Provider”); provided, however, if Tenant is the only tenant of
the Building, Tenant shall have the right to elect its own Service Provider for
its Premises, subject to reasonable approval by Landlord. Tenant shall
reasonably cooperate with Landlord and the Service Provider at all times and, as
reasonably necessary, shall allow Landlord and Service Provider reasonable
access to the Building’s electric lines, feeders, risers, wiring, and any other
machinery within the Premises. Except as may otherwise be set forth in this
Lease, Landlord shall in no way be liable or responsible for any loss, damage,
or expense that Tenant may sustain or incur by reason of any change, failure,
interference, disruption, or defect in the supply or character of the electric
energy furnished to the Premises, or if the quantity or character of the
electric energy supplied by the Service Provider is no longer available or
suitable for Tenant’s requirements. No such change, failure, defect,
unavailability, or unsuitability shall constitute an actual or constructive
eviction, in whole or in part, or entitle Tenant to any abatement or diminution
of Rent, or relieve Tenant from any of its obligations under this Lease.

b. Tenant’s Obligations. Tenant shall reasonably cooperate at all times with
Landlord, and abide by all reasonable regulations and requirements which
Landlord may prescribe for the proper functioning and protection of the
Building’s services and systems; provided, however, that no such regulations or
requirements shall unreasonably impair or diminish the Permitted Use of the
Premises by Tenant nor materially increase Tenant’s costs hereunder. In
addition, Tenant shall not connect any conduit, pipe, apparatus or other device
to the Building’s water, waste or other supply lines or systems for any purpose.
Neither Tenant nor its employees, agents, contractors, licensees or invitees
shall at any time enter, adjust, tamper with, touch or otherwise in any manner
affect the mechanical installations or facilities of the Building.

 

  1.20 Additional Repairs.

a. Landlord’s Additional Repair Obligations. In addition to Landlord’s repair
obligations in Section 8.1 of the Standard Lease Provisions, and subject to
Sections 17.1 and 17.2 of the Standard Lease Provisions, Landlord shall, as part
of the Operating Expenses (unless expressly excluded therefrom), repair,
maintain and replace, as necessary (a) the basic heating, ventilating, air
conditioning (“HVAC”), sprinkler, life safety, plumbing and electrical systems
within the Building core and standard conduits, connections and distribution
systems thereof within the Premises (but not any above standard improvements
installed in the Premises such as, for example, but not by way of limitation,
custom lighting, special or supplementary HVAC or plumbing systems or
distribution extensions, special or supplemental electrical panels or
distribution systems), and (b) the Common Areas, which shall include all
Building restrooms (including any private executive restroom facilities), and
even if such restrooms are located on floors fully occupied by Tenant; provided,
however, to the extent such maintenance, repairs or replacements are required as
a result of any negligent act, fault or omission of Tenant or any of Tenant’s
Parties (as hereinafter defined), Tenant shall pay to Landlord, as Additional
Rent, the actual and reasonable costs of such maintenance, repairs and
replacements that are not covered by insurance required to be maintained by
Landlord hereunder, less any deductible (regardless as to whether or not
Landlord actually makes a claim for such repairs). Except as may otherwise be
set forth in this Lease, including without limitation Section 7.5, Section 8.1
and Article 33 hereof, Landlord shall not be liable to Tenant for failure to
perform any such maintenance, repairs or replacements, unless Landlord shall
fail to make such maintenance, repairs or replacements and such failure shall
continue for an unreasonable time (not to exceed ten days) following written
notice from Tenant to Landlord of the need therefor. Except as otherwise set
forth to the contrary in this Lease, Tenant waives the right to make repairs at
Landlord’s expense under any Laws now or hereafter in effect.

 

  b. Reserved.

1.21 Business Hours for the Building: 8:00 a.m. to 6:00 p.m., Mondays through
Fridays (except Building Holidays, as defined below) and 9:00 a.m. to 1:00 p.m.
on Saturdays (except Building Holidays). “Building Holidays” mean New Year’s
Day, Martin Luther King Day, President’s Day, Good Friday, Labor Day,
Thanksgiving Day, Memorial Day, Independence Day and Christmas Day. Such
Building Holidays shall not be modified during the Term or any extensions
thereof unless enacted by the State of Colorado or the United States Government
and reasonably approved by the Tenant. Notwithstanding the foregoing definition
of Building Holidays, Landlord agrees that for Martin Luther King Day,
President’s Day and Good Friday, the Building services described in Article 1.19
of this Lease shall be provided to the Building by Landlord at no additional
cost to Tenant.

1.22 Additional Parking Provisions. If, at any time during the Term hereof,
Tenant fails or elects not to pay any parking fee so established by Landlord for
the full number of parking privileges set forth in and established pursuant to
the terms of Section 1.11, Landlord may, at any time thereafter, upon ten
(10) days’ written notice to Tenant, terminate Tenant’s parking privileges for
the number of spaces for which Tenant has failed or chosen not to pay.

[REST OF PAGE INTENTIONALLY BLANK]

 

-11-



--------------------------------------------------------------------------------

STANDARD LEASE PROVISIONS

ARTICLE 2 - LEASE

2.1 Lease Elements; Definitions; Exhibits. The Lease is comprised of the Lease
Summary and Property Specific Provisions (the “Summary”), these Standard Lease
Provisions (“Standard Provisions”) and all exhibits, and riders attached hereto
(collectively, “Exhibits”), all of which are incorporated together as part of
one and the same instrument. All references in any such documents and
instruments to “Lease” means the Summary, these Standard Provisions and all
Exhibits attached hereto. All terms used in this Lease shall have the meanings
ascribed to such terms in the Summary, these Standard Provisions and any
Exhibits. To the extent of any inconsistency between the terms and conditions of
the Summary, these Standard Provisions, or any Exhibits attached hereto, the
Summary and any Exhibits attached hereto shall control over these Standard
Provisions.

ARTICLE 3 - PREMISES

3.1 Lease of Premises. Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord, the Premises, upon and subject to, the terms, covenants
and conditions of this Lease. Each party covenants and agrees, as a material
part of the consideration for this Lease, to keep and perform their respective
obligations under this Lease.

3.2 Landlord’s Reserved Rights. Landlord reserves the right from time to time to
do any of the following; provided, however, that at all times in effectuating
any of the following rights, Landlord shall use reasonable efforts to minimize
disruption to Tenant and its business operations at the Premises, and further
provided that in effectuating such rights, Landlord shall not unreasonably
prohibit Tenant’s access to or ability to use the Premises for the Permitted
Use: (a) make any changes, improvements, maintenance, repairs or replacements in
or to the Property, Common Areas and/or the Building (including the Premises if
required to do so by any Laws or to the extent necessary in conjunction with any
improvements to the Property, Common Areas and/or the Building, provided that
Tenant’s Permitted Use of the Premises is not materially and adversely
affected), and the fixtures and equipment thereof, including, without
limitation: (i) maintenance, replacement and relocation of pipes, ducts,
conduits, wires and meters and equipment above the ceiling surfaces, below the
floor surfaces and within the walls of the Building and the Premises; and
(ii) changes in the location, size, shape and number of driveways, entrances,
stairways, elevators, loading and unloading areas, ingress, egress, direction of
traffic, landscaped areas and walkways, easements, parking spaces and parking
areas as long as Tenant’s parking ratio is not adversely impacted and Landlord
otherwise complies with the provisions of Section 1.11 of this Lease; (b) close
temporarily any of the Property while engaged in making repairs, improvements or
alterations to the Property, not to exceed two (2) consecutive business days of
closure in any one instance; and (c) subject at all times to the terms,
conditions and limitations contained elsewhere in this Lease, perform such other
acts and make such other changes with respect to the Property, as Landlord may,
in the exercise of good faith business judgment, deem to be appropriate. Without
limiting Landlord’s obligations as set forth above, except in the event of an
emergency, Landlord, as part of its obligation to use reasonable efforts to
minimize disruption to Tenant and its business operations at the Premises, shall
perform any work related to the foregoing after normal Business Hours for the
Building unless Tenant grants permission to Landlord to perform such work during
normal Business Hours. All measurements of rentable area in this Lease shall be
deemed to be correct.

ARTICLE 4 - TERM AND POSSESSION

4.1 Term; Notice of Lease Dates. The Term shall be for the period designated in
the Summary commencing on the Commencement Date and ending on the Expiration
Date, unless the Term is sooner terminated or extended as provided in this
Lease. If the Commencement Date falls on any day other than the first day of a
calendar Month then the Term will be measured from the first day of the Month
following the Month in which the Commencement Date occurs. Within ten
(10) business days after Tenant’s deemed receipt of Landlord’s written request,
Tenant shall execute an accurate written confirmation of the Commencement Date
and Expiration Date of the Term in the form of the Notice of Lease Term Dates
attached hereto as Exhibit D. The Notice of Lease Term Dates shall be binding
upon Tenant unless Tenant reasonably objects thereto in writing within such ten
(10) business day period.

 

  4.2 Possession.

 

  a. General Provisions regarding Delivery and Tenant Improvements.

(i) Current Premises. Upon mutual execution of this Lease, both Landlord and
Tenant acknowledge that Landlord has delivered possession of the Current
Premises and that Tenant currently occupies the Current Premises. If in the
exercise of its Current Premises Construction Election Tenant elects to have
Landlord construct the Tenant Improvements in the Current Premises, then
concurrently with the exercise of its Current Premises Construction Election,
Tenant will deliver to Landlord its plans, including proposed construction
drawings, for construction of the Tenant Improvements in the Current Premises
(“Tenant’s Current Premises Plans”), and in such Tenant’s Current Premises Plans
will state its desired date for completion of the Tenant Improvements in the
Current Premises (the “Desired Current Premises Completion Date”). Within
fifteen (15) days after receipt of Tenant’s Current Premises Plans, Landlord
will notify Tenant in writing of its estimated construction timeline with
respect to Tenant’s Current Premises Plans (“Landlord’s Current Premises
Construction Estimate”). If Landlord’s Current Premises Construction Estimate
indicates that Landlord will be unable to complete construction of the Tenant
Improvements in the Current Premises by the Desired Current

 

-12-

 



--------------------------------------------------------------------------------

Premises Completion Date, then Tenant will have a second opportunity to exercise
its Current Premises Construction Election and elect to manage construction of
any Tenant Improvements within the Current Premises. Alternatively, the parties
agree to mutually cooperate to revise the scope of the Tenant Improvements set
out in Tenant’s Current Premises Plans so as to achieve the Desired Current
Premises Completion Date. If Tenant elects to have Landlord construct the Tenant
Improvements in the Current Premises, then the mutually-agreed upon date for
substantial completion of the Tenant Improvements in the Current Premises,
whether or not such date is prior to or after the Desired Current Premises
Completion Date, shall be reflected in the final Landlord’s Current Premises
Construction Estimate and is referred to herein as the “Estimated Current
Premises Completion Date” and the actual date of substantial completion of the
Tenant Improvements in the Current Premises by Landlord, whether occurring prior
to or after the Estimated Current Premises Completion Date is referred to herein
as the “Current Premises Completion Date.” If in the exercise of its Current
Premises Construction Election Tenant elects that Landlord will manage the
Tenant Improvements in the Current Premises, then Landlord shall complete the
Tenant Improvements in the Current Premises upon and subject to the terms and
conditions set forth in the Landlord-Managed Work Letter, and shall use
commercially reasonable efforts to complete the Tenant Improvements in the
Current Premises prior to the Estimated Current Premises Completion Date. If the
Current Premises Completion Date has not occurred by the Estimated Current
Premises Completion Date, subject to Force Majeure Delays and Tenant Delays (as
defined in the Landlord-Managed Construction Work Letter), then such failure
shall not affect the Commencement Date hereunder, but Tenant shall be entitled
to the additional remedies set forth below. If, however, in the exercise of its
Current Premises Construction Election Tenant elects to manage the Tenant
Improvements in the Current Premises, then Tenant shall construct such Tenant
Improvements in the Current Premises upon and subject to the terms and
conditions contained in the Tenant-Managed Work Letter and Tenant shall not be
entitled to the additional remedies set forth in subparagraph (b) below, but
shall still be entitled to the benefit of any other provisions of this Lease.

(ii) First Floor Premises. Upon mutual execution of this Lease, both Landlord
and Tenant acknowledge that Landlord has delivered possession of the First Floor
Premises and that Tenant currently occupies the First Floor Premises.
Additionally, if in the exercise of its First Floor Premises Construction
Election Tenant elects to have Landlord construct the Tenant Improvements in the
First Floor Premises, then concurrently with the exercise of its First Floor
Premises Construction Election, Tenant will deliver to Landlord its plans,
including proposed construction drawings, for construction of the Tenant
Improvements in the First Floor Premises (“Tenant’s First Floor Premises
Plans”), and in such Tenant’s First Floor Premises Plans will state its desired
date for completion of the Tenant Improvements in the First Floor Premises (the
“Desired First Floor Premises Completion Date”). Within fifteen (15) days after
receipt of Tenant’s First Floor Premises Plans, Landlord will notify Tenant in
writing of its estimated construction timeline with respect to Tenant’s First
Floor Premises Plans (“Landlord’s First Floor Premises Construction Estimate”).
If Landlord’s First Floor Premises Construction Estimate indicates that Landlord
will be unable to complete construction of the Tenant Improvements in the First
Floor Premises by the Desired First Floor Premises Completion Date, then Tenant
will have a second opportunity to exercise its First Floor Premises Construction
Election and elect to manage construction of any Tenant Improvements within the
First Floor Premises. Alternatively, the parties agree to mutually cooperate to
revise the scope of the Tenant Improvements set out in Tenant’s First Floor
Premises Plans so as to achieve the Desired First Floor Premises Completion
Date. If Tenant elects to have Landlord construct the Tenant Improvements in the
First Floor Premises, then the mutually-agreed upon date for substantial
completion of the Tenant Improvements in the First Floor Premises, whether or
not such date is prior to or after the Desired First Floor Premises Completion
Date, shall be reflected in the final Landlord’s First Floor Premises
Construction Estimate and is referred to herein as the “Estimated First Floor
Premises Completion Date,” and the actual date of substantial completion of the
Tenant Improvements in the First Floor Premises by Landlord, whether occurring
prior to or after the Estimated First Floor Premises Completion Date is referred
to herein as the “First Floor Premises Completion Date.” If in the exercise of
its First Floor Premises Construction Election Tenant elects that Landlord will
manage the Tenant Improvements in the First Floor Premises, then Landlord shall
complete the Tenant Improvements in the First Floor Premises upon and subject to
the terms and conditions set forth in the Landlord-Managed Work Letter, and
shall use commercially reasonable efforts to complete the Tenant Improvements in
the First Floor Premises prior to the Estimated First Floor Premises Completion
Date. If the First Floor Premises Completion Date has not occurred by the
Estimated First Floor Premises Completion Date, subject to Force Majeure Delays
and Tenant Delays, then such failure shall not affect the Commencement Date
hereunder, but Tenant shall be entitled to the additional remedies set forth
below. If, however, in the exercise of its First Floor Premises Construction
Election Tenant elects to manage the Tenant Improvements in the First Floor
Premises, then Tenant shall construct such Tenant Improvements in the First
Floor Premises upon and subject to the terms and conditions contained in the
Tenant-Managed Work Letter and Tenant shall not be entitled to the additional
remedies set forth in subparagraph (b) below, but shall still be entitled to the
benefit of any other provisions of this Lease.

(iii) Fifth Floor Premises No later than November 5, 2010, Tenant will deliver
to Landlord its plans for construction, including construction drawings, of the
Tenant Improvements in the Fifth Floor Premises (“Tenant’s Fifth Floor Premises
Plans”). Within fifteen (15) days after receipt of Tenant’s Fifth Floor Premises
Plans, Landlord will notify Tenant in writing of its estimated construction
timeline with respect to Tenant’s Fifth Floor Premises Plans (“Landlord’s Fifth
Floor Premises Construction Estimate”). If the Landlord’s Fifth Floor Premises
Construction Estimate states that the Tenant Improvements will be completed
later than January 15, 2011 (the “Desired Fifth Floor Premises Completion
Date”), then the parties agree to mutually cooperate to revise the scope of the
Tenant Improvements set out in Tenant’s Fifth Floor Premises Plans so as to
achieve the Desired Fifth Floor Premises Completion Date. The mutually-agreed
upon date for substantial completion of the Tenant Improvements in the Fifth
Floor Premises, whether or not such date is prior to or after the Desired Fifth
Floor Premises Completion Date, shall be reflected in the final Landlord’s Fifth
Floor Premises Construction Estimate and is referred to herein as the “Estimated
Fifth Floor Premises Delivery Date.” Prior to the date of delivery of the Fifth
Floor Premises to Tenant (the “Fifth Floor Premises Delivery Date”), Landlord
shall complete the Tenant Improvements in the Fifth Floor Premises upon and
subject to the terms and conditions contained in the Landlord-Managed Work
Letter. Landlord will use commercially reasonable efforts to cause the Fifth
Floor Premises Delivery Date to occur on or before the Estimated Fifth Floor
Premises Delivery Date. If the Fifth Floor Premises

 

-13-

 



--------------------------------------------------------------------------------

Delivery Date has not occurred by the Estimated Fifth Floor Premises Delivery
Date, subject to Force Majeure Delays and Tenant Delays, such failure shall not
affect the Commencement Date, but Tenant shall be entitled to the additional
remedies set forth below.

(iv) Sixth Floor Premises. If in the exercise of its Sixth Floor Premises
Construction Election, Tenant elects to have Landlord construct the Tenant
Improvements in the Sixth Floor Premises, prior to the date of delivery of the
Sixth Floor Premises to Tenant (the “Sixth Floor Premises Delivery Date”),
Landlord shall complete the Tenant Improvements in the Sixth Floor Premises upon
and subject to the terms and conditions contained in the Landlord-Managed Work
Letter. In such case, if the Sixth Floor Premises Delivery Date has not occurred
by the Estimated Landlord-Managed Construction Sixth Floor Premises Delivery
Date, subject to Force Majeure Delays and Tenant Delays, such failure shall not
affect the Sixth Floor Premises Commencement Date, but Tenant shall be entitled
to the additional remedies set forth below. If, however, in the exercise of
Tenant’s Sixth Floor Premises Construction Election, Tenant elects to manage
construction of the Tenant Improvements in the Sixth Floor Premises, then
Landlord shall deliver the Sixth Floor Premises to Tenant as provided in
Section 4.3 below, and Tenant shall cause any Tenant Improvements to be
constructed in the Sixth Floor Premises upon and subject to the terms and
conditions contained in the Tenant-Managed Work Letter after the Sixth Floor
Premises Delivery Date. In such case, if the Sixth Floor Premises Delivery Date
has not occurred by the Estimated Tenant-Managed Construction Sixth Floor
Premises Delivery Date, such failure shall not affect the Sixth Floor Premises
Commencement Date, but Tenant shall be entitled to the additional remedies set
forth below. Landlord shall use commercially reasonable efforts to cause the
Sixth Floor Premises Delivery Date to occur by the Estimated Landlord-Managed
Construction Sixth Floor Premises Delivery Date or the Estimated Tenant-Managed
Construction Sixth Floor Premises Delivery Date, as applicable.

 

  b. Additional Rent Abatement Remedies for Landlord Delay.

(i) Additional Rent Abatement for Fifth Floor Premises. If the Fifth Floor
Premises Delivery Date has not occurred by the Estimated Fifth Floor Premises
Delivery Date, subject to Force Majeure Delays and Tenant Delays, the
Commencement Date of the Lease will not be affected thereby, but Tenant shall be
entitled to two (2) additional days of Fifth Floor Premises Rent Abatement (the
“Additional Fifth Floor Premises Rent Abatement”) for each further day of delay,
which shall be in addition to the Fifth Floor Premises Rent Abatement set out in
the Rent Schedule set forth in Section 1.8 hereof.

(ii) Additional Rent Abatement for Current Premises. If Tenant elects to have
Landlord construct the Tenant Improvements in the Current Premises, and if the
Current Premises Completion Date has not occurred by the Estimated Current
Premises Completion Date, subject to Force Majeure Delays and Tenant Delays, the
Commencement Date shall not be affected thereby, but Tenant shall be entitled to
one (1) additional day of Current Premises Rent Abatement (the “Additional
Current Premises Rent Abatement”) for each further day of delay, which shall be
in addition to the Current Premises Rent Abatement set out in the Rent Schedule
set forth in Section 1.8 hereof.

(iii) Additional Rent Abatement for First Floor Premises. If Tenant elects to
have Landlord construct the Tenant Improvements in the First Floor Premises, and
if the First Floor Premises Completion Date has not occurred by the Estimated
First Floor Premises Completion Date, subject to Force Majeure Delays and Tenant
Delays, the Commencement Date shall not be affected thereby, but Tenant shall be
entitled to one (1) additional day of First Floor Premises Rent Abatement (the
“Additional First Floor Premises Rent Abatement”) for each further day of delay,
which shall be in addition to the First Floor Premises Rent Abatement set out in
the Rent Schedule set forth in Section 1.8 hereof.

(iv) Additional Rent Abatement for Sixth Floor Premises. If (i) Tenant elects to
have Landlord construct the Tenant Improvements in the Sixth Floor Premises, and
if the Sixth Floor Premises Delivery Date has not occurred by the Estimated
Landlord-Managed Construction Sixth Floor Premises Delivery Date, subject to
Force Majeure Delays and Tenant Delays, or (ii) if Tenant elects to manage
construction of the Tenant Improvements in the Sixth Floor Premises and the
Sixth Floor Premises Delivery Date has not occurred by the Estimated
Tenant-Managed Construction Sixth Floor Premises Delivery Date, subject to Force
Majeure Delays and Tenant Delays, then in either case, the Sixth Floor Premises
Commencement Date shall not be affected thereby and the Term for the Sixth Floor
Premises shall commence as of such date and in either case Tenant shall be
entitled to two (2) additional days of Sixth Floor Premises Rent Abatement (the
“Additional Sixth Floor Premises Rent Abatement”), which shall be in addition to
the Sixth Floor Premises Rent Abatement set out in the Rent Schedule set forth
in Section 1.8 hereof.

The Additional Fifth Floor Premises Rent Abatement, the Additional Current
Premises Rent Abatement, the Additional First Floor Premises Rent Abatement and
the Additional Sixth Floor Premises Rent Abatement are sometimes referred
generically herein, where the context so requires as “Additional Rent
Abatement”). Notwithstanding the foregoing, Landlord will not be obligated to
deliver possession of either the Fifth Floor Premises or the Sixth Floor
Premises to Tenant until Landlord has received from Tenant a copy of this Lease
fully executed by Tenant.

4.3 Condition of Premises. The Current Premises and the First Floor Premises
have been delivered to Tenant and Tenant accepts occupancy thereof in their
current “as is”, “where is” condition, subject only to Landlord’s maintenance,
repair and any other obligations set forth in this Lease. Landlord shall deliver
the Fifth Floor Premises (and if Tenant elects to have Landlord construct the
Tenant Improvements in the Sixth Floor Premises as provided above, the Sixth
Floor Premises) with the Tenant Improvements completed in a good and workmanlike
manner, in compliance with all Laws, and otherwise subject to the terms and
conditions of the Landlord-Managed Work Letter. If Tenant elects to manage the
Tenant Improvements in the Sixth Floor Premises, then Landlord shall deliver the
Sixth Floor Premises to Tenant in “as is”, “where is”, broom-clean and vacant

 

-14-

 



--------------------------------------------------------------------------------

condition. Notwithstanding the foregoing, in all events Tenant’s occupancy of
any part of the Premises shall be subject to latent defects identified by Tenant
to Landlord in writing within one (1) year of the Commencement Date or the Sixth
Floor Premises Commencement Date, as applicable, and in accordance with and
subject to any provisions of the Lease pertaining to Hazardous Materials and in
substantial compliance with all building codes and ordinances applicable to the
use and occupancy of the Fifth Floor Premises and the Sixth Floor Premises and
with all currently installed HVAC, electric, lighting and plumbing installations
located therein all being in good and proper working condition as would commonly
be expected for a modern Class A suburban office building in Denver, Colorado
(the “Landlord’s Work”) with the cost of same being at the sole cost and expense
of Landlord, without any of such costs being part of the Operating Expenses,
charged to Tenant, or being deducted from any applicable Allowance, and also
subject to Landlord’s maintenance, repair and any other obligations set forth in
this Lease. Landlord’s Work shall be completed on or before the Commencement
Date or, as applicable, the Sixth Floor Premises Commencement Date and shall
include, without limitation, the following: the Building structural systems,
roof system, plumbing systems (including, without limitation, all connections
and distribution of plumbing to internal appliances), unless modified as part of
Tenant’s Work (hereinafter defined), window systems, window covering, elevator
systems, restrooms; the base building HVAC mechanical systems (including,
without limitation, all connections and distribution to or of HVAC internal
appliances), unless modified as part of the Tenant’s Work; and the base building
electrical systems (to include all connections and distribution of electricity
to the Premises), unless unreasonably modified as part of the Tenant’s Work.
Notwithstanding the foregoing, nothing herein shall be construed to mean that
Landlord shall be prevented from performing normal maintenance and repairs
following the Commencement Date or Sixth Floor Premises Commencement Date, as
applicable, and passing the documented, out-of-pocket cost of same through to
Tenant as part of normal Operating Expenses, to the extent that such expenses
would otherwise be includable as a part of Operating Expenses hereunder. If a
non-compliance with such warranty exists for the Fifth Floor Premises as of the
Commencement Date or for the Sixth Floor Premises as of the Sixth Floor Premises
Commencement Date, or if one of such operating systems or elements should
malfunction or fail within the warranty period below, as Tenant’s sole remedy
for Landlord’s breach of this warranty, Landlord shall, as Landlord’s sole
obligation, promptly after receipt of written notice from Tenant setting forth
with specificity the nature and extent of such non-compliance, malfunction or
failure, repair same at Landlord’s expense; provided, however, Landlord shall
have no liability hereunder for repairs or replacements necessitated by the acts
or omissions of Tenant and/or any of Tenant’s Parties. The warranty period shall
be the longer of nine (9) Months after delivery of the Fifth Floor Premises or
the Sixth Floor Premises, respectively, to Tenant, including any Early Occupancy
under Section 4.4 below or such longer warranty period(s) as Landlord may have
from any contractors or other third parties. If Tenant does not give Landlord
the required notice within said warranty period, correction of any such
non-compliance, malfunction or failure shall be the obligation of Tenant at
Tenant’s sole cost and expense, unless such repair would otherwise be an
obligation of Landlord hereunder. Tenant acknowledges that, except as otherwise
expressly set forth in this Lease and the Work Letter, if any, (i) neither
Landlord nor any agent of Landlord has made any representation or warranty with
respect to the Premises, the Building or the Property or their condition, or
with respect to the suitability thereof for the conduct of Tenant’s business,
and Tenant shall accept the Premises in its then as-is condition on delivery by
Landlord, and (ii) the acceptance of possession of the Premises by Tenant shall
establish that the Premises, the Building and the Property were at such time
complete and in good, sanitary and satisfactory condition and repair with all
work required to be performed by Landlord, if any, pursuant to the Work Letter
completed and without any obligation on Landlord’s part to make any further
alterations, upgrades or improvements thereto, subject only to completion of
minor punch-list items identified by the parties to be corrected by Landlord, if
any, as provided in the Work Letter.

4.4 Early Occupancy. So long as Landlord has received from Tenant certificates
satisfactory to Landlord evidencing the insurance only as expressly required to
be carried by Tenant under this Lease, Landlord will give Tenant and Tenant’s
designated contractors access to the Fifth Floor Premises at any time after the
date of execution of this Lease and the Sixth Floor Premises at any time after
Landlord obtains possession thereof from the current tenant (collectively, the
“Early Access Period”) for purposes of installing Tenant’s furniture, fixtures,
and equipment (“Tenant’s Work”). Tenant’s Work shall be performed by Tenant at
Tenant’s sole cost and expense, subject to payment of the Allowance as set forth
in Section 1.15 and the Work Letter. Tenant’s use and occupancy of any portion
of the Premises during the Early Access Period shall be subject to all terms and
conditions of the Prior Lease and this Lease, except that Tenant shall not be
obligated to pay Rent (which shall include any costs of any kind) during the
Early Access Period (other than pursuant to the terms of the Prior Lease for the
Current Premises) until either the Commencement Date or the Sixth Floor Premises
Commencement Date, as applicable. The parties acknowledge and agree that
Landlord may be performing the Landlord’s Work and, as may be applicable, work
pursuant to the Landlord-Managed Work Letter, in the Premises during such Early
Access Period, and in connection therewith, Landlord and Tenant agree to
mutually cooperate with each other and each other’s respective contractors
during the Early Access Period. Such renovations to the Premises performed by
Landlord pursuant to the Landlord-Managed Work Letter may have an impact on the
Tenant’s Permitted Use of the Premises. Tenant confirms its understanding that
completion of such renovations may result in noise, vibration, dirt, dust and
other circumstances necessarily arising from such construction. Notwithstanding
the foregoing, Landlord will use commercially reasonable efforts to minimize
disruption to Tenant’s business operations in the Premises during any such
construction. Subject to the foregoing, as well as any other provisions of this
Lease to the contrary, Landlord shall have no liability (and Tenant shall not be
entitled to claim damages or any actual or constructive eviction, or right of
offset or reduction in its Rent or other monetary obligations) as a consequence
of any disruption or interference with Tenant’s Permitted Use of the Premises or
conduct of its business throughout the completion of such construction.
Notwithstanding the foregoing, however, if, in any instance where Tenant is
performing work pursuant to a Tenant-Managed Work Letter, Landlord’s Work
unreasonably interferes with the performance of the Tenant’s Work and causes a
delay in completion of the Tenant’s Work, then Tenant shall be entitled to
Additional Rent Abatement with respect to the affected portion of the Premises
for each day of delay, as more fully set forth in Section 4.2 above.
Notwithstanding the foregoing, however, if, in any instance where Landlord is
performing work pursuant to a Landlord-Managed Work Letter, Tenant’s Work
unreasonably interferes with the performance of the Landlord’s Work and causes a
delay in completion of the Landlord’s Work, then such delay shall constitute a
Tenant Delay hereunder.

 

-15-

 



--------------------------------------------------------------------------------

ARTICLE 5 - RENT

5.1 Monthly Base Rent. Except as may be specifically authorized elsewhere in
this Lease, Tenant agrees to pay Landlord, the Monthly Base Rent as designated
in the Summary. Monthly Base Rent and recurring monthly charges of Additional
Rent (defined below) shall be paid by Tenant in advance on the first day of each
and every calendar Month (“Due Date”) during the Term. Monthly Base Rent for any
partial Month shall be prorated in the proportion that the number of days this
Lease is in effect during such Month bears to the actual number of days in such
Month.

5.2 Additional Rent. All amounts and charges payable by Tenant under this Lease
in addition to Monthly Base Rent, if any, including, without limitation,
payments for Operating Expenses, Taxes, Insurance Costs and Utilities Costs to
the extent payable by Tenant under this Lease shall be considered “Additional
Rent”, and the word “Rent” in this Lease shall include all such Additional Rent
unless the context specifically states or clearly implies that only Monthly Base
Rent is referenced. Except as may be specifically authorized elsewhere in this
Lease, Rent shall be paid to Landlord, without any prior notice or demand
therefor and without any notice, deduction or offset, in lawful money of the
United States of America.

5.3 Late Charges & Interest Rate. If Landlord does not receive Rent or any other
payment due from Tenant on the Due Date, Tenant shall pay to Landlord a late
charge equal to four percent (4%) of such past due Rent or other payment.
Notwithstanding the above, Landlord agrees to waive such four percent (4%) late
charge with respect to the first such late payment in any consecutive twelve
(12) Month period during the Term or any extended term, so long as such Rent is
paid within five (5) business days after written notice thereof from Landlord.
Tenant agrees that this late charge represents a fair and reasonable estimate of
the cost Landlord will incur by reason of Tenant’s late payment. Accepting any
late charge shall not constitute a waiver by Landlord of Tenant’s Default (as
hereinafter defined) with respect to any overdue amount nor prevent Landlord
from exercising any other rights or remedies available to Landlord. If any
installment of Monthly Base Rent or Additional Rent, or any other amount payable
by Tenant hereunder is not received by Landlord by the Due Date, it shall bear
interest at the Interest Rate set forth in the Summary from the Due Date until
paid. Notwithstanding the foregoing, Landlord shall not more than one (1) time
during any consecutive twelve (12) months period during the Term or any extended
term, waive its right to collect the interest as set forth above if Tenant pays
the Rent within five (5) business days after written notice thereof from
Landlord. Nothing herein shall require Landlord to give any additional notices;
however, if Landlord does elect for any reason to give more than one notice of
nonpayment during any twelve (12) month period the waiver of Landlord’s right to
collect interest shall not be waived. All interest, and any late charges imposed
pursuant to this Section 5.3, shall be considered Additional Rent due from
Tenant to Landlord under the terms of this Lease.

ARTICLE 6 - SECURITY DEPOSIT

Intentionally left blank.

ARTICLE 7 - OPERATING EXPENSES/UTILITIES/SERVICES

7.1 Operating Expenses. Tenant shall pay for or contribute to the Operating
Expenses as provided in the Summary.

7.2 Utilities and Services. Tenant shall pay for or contribute to the Utilities
Costs as provided in the Summary.

7.3 Taxes. Tenant shall pay for or contribute to the Taxes for the Property as
described in the Summary. As used in this Lease, the term “Taxes” means: (a) all
real property taxes and assessments, possessory interest taxes, personal
property taxes; and (b) business or license taxes or fees, license or use fees,
excises, transit charges, and other impositions of any kind (including fees
“in-lieu” or in substitution of any such tax or assessment), if any, imposed
upon or measured by Rent or in lieu of Rent, to the extent that such taxes are
in lieu of current real property taxes and assessments, which are now or
hereafter assessed, levied, charged or imposed by any public authority upon the
Building, Site, Property and/or Premises or any portion thereof, (or any portion
or component thereof, or the ownership, operation, or transfer thereof); and
(c) any tax specifically assessed against Rent in the form of a sales, use or
other similar tax. Taxes shall not include inheritance or estate taxes imposed
upon or assessed against the interest of Landlord, gift taxes, excess profit
taxes, franchise taxes, federal, state or local income taxes or similar taxes on
Landlord’s business or any other taxes computed upon the basis of the net income
of Landlord. If it shall not be lawful for Tenant to reimburse Landlord for any
such Taxes, the Monthly Base Rent payable to Landlord under this Lease shall be
revised to net Landlord the same net rent after imposition of any such Taxes by
Landlord as would have been payable to Landlord prior to the payment of any such
Taxes. Notwithstanding anything herein to the contrary, Tenant shall be liable
for all taxes levied or assessed against personal property, furniture, fixtures,
above-standard Tenant Improvements and alterations, additions or improvements
placed by or for Tenant in the Premises. Furthermore, Tenant shall pay prior to
delinquency any (i) rent tax or sales tax, service tax, transfer tax or value
added tax, or any other applicable tax on the Rent or services provided herein
or otherwise respecting this Lease, (ii) taxes assessed upon or with respect to
the possession, leasing, operation, management, maintenance, alteration, repair,
use or occupancy by Tenant of the Premises or any portion of the Property; or
(iii) taxes assessed upon this transaction or any document to which Tenant is a
party creating or transferring an interest or an estate in the Premises. Tenant
shall have the right to protest (or require Landlord to protest) tax assessments
for the Property as more fully provided in Section 34.10 hereof.

 

-16-



--------------------------------------------------------------------------------

7.4 Insurance Costs. Tenant shall pay for or contribute to Insurance Costs as
provided in the Summary. As used in this Lease, “Insurance Costs” means the cost
of insurance obtained by Landlord pursuant to Article 15 (including self-insured
amounts and deductibles, if any).

7.5 Interruption of Utilities and Services. Except as may otherwise be set forth
herein, Landlord shall have no liability to Tenant for any interruption in
utilities or services to be provided to the Premises to the extent such failure
is caused by all or any of the following: (a) accident, breakage or repairs;
(b) strikes, lockouts or other labor disturbances or labor disputes of any such
character; (c) governmental regulation, moratorium or other governmental action;
(d) inability, despite the exercise of reasonable diligence, to obtain
electricity, water or fuel; (e) service interruptions or any other
unavailability of utilities resulting from causes beyond Landlord’s control
including without limitation, any electrical power “brown-out” or “black-out”;
or (f) any other cause beyond Landlord’s reasonable control. In addition, in the
event of any such interruption in utilities or services, Tenant shall not be
entitled to any abatement or reduction of Rent (except as expressly provided
below and in Articles 17 and 18 if such failure is a result of any casualty
damage or taking described therein), no eviction of Tenant shall result, and
Tenant shall not be relieved from the performance of any covenant or agreement
in this Lease. In the event of any stoppage or interruption of services or
utilities which are not obtained directly by Tenant, Landlord shall use
commercially reasonable efforts to resume such services or utilities as promptly
as practicable. Notwithstanding the foregoing, however, if HVAC, water, toilets,
electric service or elevator service (each service, a “Critical Service” and
collectively “Critical Services”) are terminated or substantially reduced (any
such event, a “Rent Abatement Service Failure”) such that any portion of the
Premises are rendered untenantable in the reasonable determination of Landlord
and Tenant for three (3) consecutive days, and the Premises or any portion
thereof are in fact not occupied by Tenant for three (3) consecutive days, then
Rent shall abate pro rata as to the portion of the Premises not occupied by
Tenant on a per diem basis until such Critical Services are restored in a manner
reasonably consistent with the level of such Critical Services provided prior to
the event giving rise to the Rent Abatement Service Failure. In no event shall
there be any abatement if the problem with the Critical Services was caused in
whole or in part by the negligent or willful act or omission or misconduct of
Tenant, its agents, employees, contractors, sublessees or licensees or if
Tenant’s sublessees or licensees are not entitled to rent abatement from Tenant.
In connection with the foregoing, Tenant agrees to give Landlord prompt notice
(which may be given orally to Landlord’s property manager or other designated
representative followed by written notice given as soon as reasonably
practicable after such oral notice) of any Rent Abatement Service Failure.
Additionally, in the event that any Rent Abatement Service Failure continues for
more than five (5) consecutive days after written notice to Landlord from Tenant
identifying the Rent Abatement Service Failure, Tenant shall have the right, but
not the obligation, to perform any such maintenance, repair or replacement as
Tenant deems reasonably necessary to restore such Rent Abatement Service Failure
and in such event, Tenant may offset the actual costs of the same against the
next Rent coming due under this Lease after compliance by Tenant of all of the
provisions for offset of Rent as described in Article 33 hereof.

ARTICLE 8 - MAINTENANCE AND REPAIR

8.1 Landlord’s Repair Obligations. In addition to any repair obligations of
Landlord set forth elsewhere in this Lease, Landlord, at Landlord’s cost, shall
repair, maintain and replace as necessary, the foundation and structural
elements of the Building (including structural load bearing walls and roof
structure), the exterior of the Building, including exterior windows and doors,
and utility meters, electrical lines, pipes and conduits connected to, located
in, or otherwise serving the Building and the Premises in a manner and at levels
reasonably consistent with other Comparable Buildings and in compliance with all
Laws; provided, however, to the extent such maintenance, repairs or replacements
are required as a result of any negligence or willful misconduct of Tenant or
any of Tenant’s Parties, Tenant shall pay to Landlord, as Additional Rent, the
actual and reasonable costs of such maintenance, repairs and replacements that
are not covered by insurance required to be maintained by Landlord hereunder
less any applicable deductible (regardless as to whether or not Landlord
actually makes a claim for such repairs). Except as otherwise expressly provided
in this Lease, Landlord shall have no obligation to alter, remodel, improve,
repair, renovate, redecorate or paint all or any part of the Premises. Except as
otherwise stated in the Summary or elsewhere in this Lease, Tenant waives the
right to make repairs at Landlord’s expense under any Laws. All other repair and
maintenance of the Premises, Building and Property to be performed by Landlord,
if any, shall be as provided in the Summary. Notwithstanding the foregoing, if
Landlord fails to perform any of its maintenance or repair obligations pursuant
to this Section 8.1 or otherwise as provided in this Lease, and if such
maintenance or repair obligation pertains to a Critical Service to be provided
by Landlord hereunder (even if such failure has not resulted in a Rent Abatement
Service Failure), and such failure continues for more than five (5) consecutive
days after notice from Tenant of such failure, then in addition to any other
rights or remedies which Tenant might have hereunder, Tenant shall have the
right, but not the obligation, to perform any such maintenance, repair or
replacement with respect to such Critical Service as Tenant deems reasonably
necessary, and to offset the actual costs of the same against the next Rent
coming due under this Lease after compliance by Tenant of all of the provisions
for offset of Rent as described in Article 33 hereof. All other repair and
maintenance of the Premises, Building and Property to be performed by Landlord,
if any, shall be as provided in the Summary.

8.2 Tenant’s Repair Obligations. Except for Landlord’s obligations specifically
set forth elsewhere in this Lease and in Section 8.1 above and in the Summary,
Tenant shall at all times and at Tenant’s sole cost and expense, keep, maintain,
clean, repair, preserve and replace (to the extent replacement would be required
as a part of such repair obligations, would be deemed commercially reasonable
for tenants in Comparable Buildings, and would not otherwise be Landlord’s
obligation to replace hereunder), as necessary, the interior of the Premises and
all parts thereof including, without limitation, all Tenant Improvements and
Alterations (as hereinafter defined), Tenant’s signs, if any, door locks,
closing devices, security devices, window sashes, floors and floor coverings,
shelving, kitchen, custom lighting, and/or appliances of any kind located within
the Premises, if any, so as to keep all of the foregoing elements of the
Premises in good condition and repair, reasonable wear and tear and casualty
damage excepted. Tenant shall replace, at its expense, any and all plate glass,
if any, in and about the Premises (exclusive of exterior window panes, which
shall be Landlord’s responsibility hereunder) which is damaged or

 

-17-

 



--------------------------------------------------------------------------------

broken from any cause whatsoever except due to the negligence or willful
misconduct of Landlord, its agents or employees. Such maintenance and repairs
shall be performed with due diligence, lien-free and in a first-class and
workmanlike manner, by licensed contractor(s) that are selected by Tenant and
approved by Landlord, which approval Landlord shall not unreasonably withhold or
delay. All other repair and maintenance of the Premises, Building and Property
to be performed by Tenant, if any, shall be as provided in the Summary. If
Tenant refuses or neglects to repair and maintain the Premises properly as
expressly required hereunder to the reasonable satisfaction of Landlord, then at
any time following thirty (30) days from the date on which Landlord makes a
written demand on Tenant to effect such repair and maintenance, Landlord may
enter upon the Premises and make such repairs and/or maintenance, and upon
completion thereof, Tenant agrees to pay to Landlord as Additional Rent,
Landlord’s reasonable costs for making such repairs plus an amount not to exceed
five percent (5%) of such costs for overhead, within thirty (30) days of receipt
from Landlord of a written itemized bill therefor. Any amounts not reimbursed by
Tenant within such thirty (30) day period will bear interest at the Interest
Rate until paid by Tenant.

ARTICLE 9 - USE

Tenant shall use the Premises solely for the Permitted Use specified in the
Summary, and shall not use or permit the Premises to be used for any other use
or purpose whatsoever without Landlord’s prior written approval, which approval
shall not be unreasonably withheld or conditioned. Tenant shall observe and
comply with the Rules and Regulations attached hereto as Exhibit E, as the same
may be modified by Landlord from time to time, and all reasonable
non-discriminatory modifications thereof and additions thereto from time to time
put into effect and furnished to Tenant by Landlord; provided, however, that in
the event that there is any conflict between such Rules and Regulations (or any
subsequent modifications thereto) and this Lease, the terms of this Lease shall
control, and further provided that no subsequent modifications to the Rules and
Regulations shall increase Tenant’s obligations or decrease Tenant’s rights
under this Lease. Landlord shall endeavor to enforce the Rules and Regulations,
but shall have no liability to Tenant for the violation or non-performance by
any other tenant or occupant of any such Rules and Regulations so long as
Landlord uses reasonable efforts to uniformly enforce the Rules and Regulations.
Tenant shall, at its sole cost and expense, observe and comply with all Laws and
all requirements of any board of fire underwriters or similar body relating to
the Premises now or hereafter in force relating to or affecting the condition,
use, occupancy, alteration or improvement of the Premises (whether, except as
otherwise provided herein, structural or nonstructural, including unforeseen
and/or extraordinary alterations and/or improvements to the Premises and
regardless of the period of time remaining in the Term). Tenant shall not use or
allow the Premises to be used for any improper, immoral, unlawful or reasonably
objectionable purpose. Tenant shall not do or permit to be done anything that
will obstruct or interfere with the rights of other tenants or occupants of the
Building or the Property, if any, or injure or annoy them. Tenant shall not
cause, maintain or permit any nuisance in, on or about the Premises, the
Building or the Property, nor commit or suffer to be committed any waste in, on
or about the Premises.

ARTICLE 10 - HAZARDOUS MATERIALS

As used in this Lease, the term “Environmental Law(s)” means any past, present
or future federal, state or local Law relating to (a) the environment, human
health or safety, including, without limitation, emissions, discharges, releases
or threatened releases of Hazardous Materials (as defined below) into the
environment (including, without limitation, air, surface water, groundwater or
land), or (b) the manufacture, generation, refining, processing, distribution,
use, sale, treatment, receipt, storage, disposal, transport, arranging for
transport, or handling of Hazardous Materials. As used in this Lease, the term
“Hazardous Materials” means and includes any hazardous or toxic materials,
substances or wastes as now or hereafter designated or regulated under any
Environmental Laws including, without limitation, asbestos, petroleum, petroleum
hydrocarbons and petroleum based products, urea formaldehyde foam insulation,
polychlorinated biphenyls (“PCBs”), and freon and other chlorofluorocarbons.
Except for ordinary and general office supplies, such as copier toner, liquid
paper, glue, ink and common household cleaning materials, motor vehicle fuel
stored in fuel tanks of motor vehicles used on site, any oil, fuel or similar
materials used in connection with any Generator (hereinafter defined) that may
be installed on the Property, or any other materials that may be reasonably
necessary for Tenant’s operation at the Property for the Permitted Use, all of
which shall be stored and used in compliance with all Environmental Laws (some
or all of which may constitute Hazardous Materials), Tenant agrees not to cause
or permit any Hazardous Materials to be brought upon, stored, used, handled,
generated, released or disposed of on, in, under or about the Premises, the
Building, the Common Areas or any other portion of the Property by Tenant, its
agents, officers, directors, shareholders, members, partners, employees,
subtenants, assignees, licensees, contractors or invitees (collectively,
“Tenant’s Parties”), without the prior written consent of Landlord, which
consent Landlord may withhold in its sole and absolute discretion. Upon the
expiration or earlier termination of this Lease or the early termination of
Tenant’s right to occupy the Premises, Tenant agrees to promptly remove from the
Premises, the Building and the Property, at its sole cost and expense, any and
all Hazardous Materials, including any equipment or systems containing Hazardous
Materials which are installed, brought upon, stored, used, generated or released
upon, in, under or about the Premises, the Building and/or the Property or any
portion thereof by Tenant or any of Tenant’s Parties. To the fullest extent
permitted by Law, Tenant agrees to promptly indemnify, protect, defend and hold
harmless Landlord and Landlord’s members, shareholders, partners, officers,
directors, managers, employees, agents, successors and assigns (collectively,
“Landlord Parties”) from and against any and all claims, damages, judgments,
suits, causes of action, losses, liabilities, penalties, fines, expenses and
costs (including, without limitation, clean-up, removal, remediation and
restoration costs, sums paid in settlement of claims, reasonable attorneys’
fees, consultant fees and expert fees and court costs) which arise or result
from the presence of Hazardous Materials on, in, under or about the Premises,
the Building or any other portion of the Property and which are caused or
permitted by Tenant or any of Tenant’s Parties. To the fullest extent permitted
by Law, Landlord agrees to promptly indemnify, protect, defend and hold harmless
the Tenant’s Parties from and against any and all claims, damages, judgments,
suits, causes of action, losses, liabilities, penalties, fines, expenses and
costs (including, without limitation, clean-up, removal, remediation and
restoration costs, sums paid in settlement of claims, reasonable attorneys’
fees, consultant fees and expert fees and court costs) which arise or result
from the presence of Hazardous Materials on, in, under or about the Premises,
the Building or any other portion of the Property and which are not the subject
of Tenant’s indemnity of Landlord

 

-18-

 



--------------------------------------------------------------------------------

hereunder. Landlord hereby represents that, as of the date of this Lease, to
Landlord’s actual knowledge with no further duty to investigate, there are no
reportable quantities of any Hazardous Materials on, in, under or about the
Premises, the Building or any other portion of the Property which would require
any remediation in order for the Premises, the Building or the Property to be in
compliance with all Environmental Laws. Landlord shall have the right, subject
to the provisions of Article 24 hereof, to periodically conduct inspections of
the Premises for any evidence of Mold (hereinafter defined), persistent water
leaks or persistent water infiltration in the Premises. As used in this Lease,
“Mold” means mold, fungi, spores, microbial matter, mycotoxins and
microbiological organic compounds. The provisions of this Article 10 will
survive the expiration or earlier termination of this Lease or the early
termination of Tenant’s right to occupy the Premises.

ARTICLE 11 - PARKING

At all times during the Term as may be extended Tenant shall be entitled to
utilize the number and type of parking spaces specified in the Summary within
the parking areas for the Property. Subject to the limitations set forth herein,
at any time Tenant is not the sole tenant of the Building, Landlord shall have
the right to establish and modify the nature and extent of the parking areas for
the Building and Property (including whether such areas shall be surface,
underground and/or other structures). In addition, if Tenant is not the sole
tenant of the Building, Landlord may, in its discretion, designate any
unreserved parking spaces as reserved parking, subject to Landlord at all times
respecting the express rights of Tenant under the Lease, including without
limitation Tenant’s right at all times to the Tenant-Designated Reserved Spaces.
The terms and conditions for parking at the Property shall be as specified in
the Summary and in the Rules and Regulations regarding parking as contained in
Exhibit E attached hereto, as the same may be modified by Landlord from time to
time; provided, however that the parking Rules and Regulations (and any
modifications thereto) shall be subject at all times to the same conditions as
are applicable to the general Rules and Regulations of the Property as more
fully set forth in Article 9 hereof. Tenant shall not use more parking spaces
than its allotment and shall not use any parking spaces specifically assigned by
Landlord to other tenants, if any, or for such other uses such as visitor,
handicapped or other special purpose parking. Tenant’s visitors shall be
entitled to access to the parking areas on the Property designated for visitor
use, subject to availability of spaces and the terms of the Summary.

ARTICLE 12 - TENANT SIGNS

Tenant currently has the following signage located on and around the Building:
(i) two (2) back-lighted signs containing Tenant’s name and corporate logo
placed on top of the Building façade, and (ii) one (1) identifying strip on the
Project Monument Sign (hereinafter defined) (collectively, the “Current
Signage”). Provided that no Default which has existed beyond any applicable
notice and cure period and which has resulted in the termination of this Lease
or the termination of Tenant’s right to possession of the Premises has occurred,
Tenant or its corporate affiliates or any other Permitted Transferee
(hereinafter defined) (but not any other unrelated third party, assignee or
sublessee) shall be permitted to maintain and/or replace the Current Signage
during the Term and any extensions thereof. Moreover, Landlord agrees that,
during the Term and any extensions thereof, subject only to the limitations set
forth herein, Tenant shall have the exclusive right to any signage in and around
the Building or elsewhere on the Property, including without limitation
exclusive rights to any signage located anywhere on the exterior of the
Building, the exclusive right to any free-standing signs located elsewhere on
the Property (including any signage which may be of an advertising nature), and
the exclusive right to install signage on the current ground mounted monument
sign located in front of the Building (“Project Monument Sign”), which may
include, subject to the provisions below regarding changes to any Current
Signage, modification of the Current Signage on the Project Monument Sign so
that Tenant’s signage encompasses the entirety of the Project Monument Sign.
Notwithstanding the foregoing, if Tenant exercises the Early Termination Right
as described in Article 32 of this Lease, or if Tenant otherwise affirmatively
elects to relinquish all or any portion of the Premises, Tenant will no longer
have exclusive rights to the Project Monument Sign, and if Tenant shall have
previously elected to utilize the entirety of the Project Monument Sign as
provided above, Tenant, at Tenant’s sole cost and expense, will remove such
signage and replace the same with signage encompassing only the top panel of the
Project Monument Sign within thirty (30) days after Landlord’s written request
for such removal, provided however, that so long as Tenant leases any space in
the Building, Tenant will still be entitled to the top panel on the Project
Monument Sign during the Term and any extensions thereof. With respect to any
Current Signage and any future signage that may be placed on or around the
Property by Tenant during the Term hereof (all, collectively, “Tenant’s
Signage”), Tenant agrees that the location, size, material, construction and
design of the Tenant’s Signage shall be subject to the prior written approval of
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed (provided, that, with respect to the Current Signage, Tenant may repair
or replace the Current Signage with like signage without Landlord’s prior
approval, but otherwise upon advance notice to Landlord and in compliance with
the terms and conditions of this Article); compliance with Laws; and if
required, the prior written approval of the architectural review committee under
any restrictive covenants applicable to the Property, as the same may be amended
or modified from time to time. Tenant, at its expense, shall obtain all
necessary governmental permits and certificates required for the installation
and use of the Tenant’s Signage, as well as any approvals necessary under any
applicable covenants. All construction, installation, alterations and repair and
maintenance work shall be performed in a good and workmanlike manner in
compliance with the Building’s rules and regulations and this Lease. Tenant
shall maintain Tenant’s Signage and keep it in good working order and repair and
shall timely pay or cause to be paid all costs for work done by Tenant or caused
to be done by Tenant related to the Tenant’s Signage. Upon the Expiration Date
or earlier termination of this Lease, or upon the early termination of Tenant’s
right to occupy the Premises, Tenant shall, at its sole expense, promptly remove
all such Tenant’s Signage which shall become the property of Tenant, and repair
any damage caused by the Tenant’s Signage or its removal. In the event Tenant
fails to promptly remove Tenant’s Signage within sixty (60) days after the
expiration or termination of this Lease or the early termination of Tenant’s
right to occupy the Premises, Landlord shall have the right, but not the
obligation, to remove Tenant’s Signage, dispose of the same as Landlord deems
appropriate in its sole discretion and to charge Tenant the actual and
reasonable costs of such removal and/or disposal without being liable to Tenant
by reason of such removal or disposal. Additionally, Landlord agrees that it
will not re-name the Building during the Term or any extensions

 

-19-

 



--------------------------------------------------------------------------------

thereof without Tenant’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed. In the event Landlord desires to
change the name of the Building, Landlord will notify Tenant in writing and
provide Tenant an opportunity to reasonably object to the name change within
thirty (30) days of deemed receipt of such notice. If Tenant fails to respond
within such thirty (30) day time frame, Tenant shall be deemed to have consented
to the proposed name change. Tenant shall have the right to use photographs or
other depictions of the Building from time to time, without prior consent of
Landlord, in connection with marketing or otherwise. All of Tenant’s Signage
hereunder shall be consistent and compatible with all Laws, and the design,
signage and graphics program from time to time implemented by Landlord with
respect to the Property, if any. Landlord shall have the right to remove any
signs or signage material installed without Landlord’s permission (unless
Landlord’s permission is not required hereunder) and which is visible from
outside the Premises, without being liable to Tenant by reason of such removal,
and to charge the actual and reasonable cost of removal to Tenant as Additional
Rent hereunder, payable within thirty (30) days after Tenant’s receipt of
Landlord’s documented invoice therefor.

ARTICLE 13 - ALTERATIONS

13.1 Alterations. After installation of the initial Tenant Improvements for the
Premises, Tenant may, at its sole cost and expense, make alterations, additions,
improvements and decorations to the Premises (“Alterations”) subject to and upon
the following terms and conditions:

a. Tenant shall not make any Alterations without Landlord’s prior written
consent, which may be withheld in Landlord’s reasonable discretion, which:
(i) affect any area outside the Premises including the outside appearance,
character or use of any portions of the Building or other portions of the
Property; (ii) affect the Building’s roof, roof membrane, any structural
component or any base Building equipment, services or systems (including fire
and life/safety systems), or the proper functioning thereof, or Landlord’s
access thereto; (iii) in the reasonable opinion of Landlord rendered in good
faith, lessen the value of the Building or the Property; (iv) will violate or
require a change in any occupancy certificate applicable to the Premises; or
(v) would trigger a legal requirement which would require Landlord to make any
alteration or improvement to the Premises, Building or other aspect of the
Property.

b. Tenant shall not make any Alterations not prohibited by Section 13.1(a),
unless Tenant first obtains Landlord’s prior written consent, which consent
Landlord shall not unreasonably withhold, provided Landlord’s prior approval
shall not be required for any Alteration that is not prohibited by
Section 13.1.a above and is of a cosmetic nature (which shall include, without
limitation, all wall and floor finishes) or otherwise does not require the
issuance of a building permit and that satisfies all of the following conditions
(hereinafter a “Pre-Approved Alteration”): (i) the costs of such Alteration on
any one floor do not exceed Twenty-Five Thousand Dollars ($25,000.00); (ii) to
the extent reasonably required by Landlord or by Law due to the nature of the
work being performed and to the extent applicable, Tenant delivers to Landlord
final plans, specifications, working drawings, permits and approvals for such
Alterations at least ten (10) days prior to commencement of the work thereof;
(iii) Tenant and such Alterations otherwise satisfy all other conditions set
forth in this Section 13.1; and (iv) the making of such Alterations will not
otherwise cause a Default by Tenant under Article 22 of this Lease. Tenant shall
provide Landlord with ten (10) days’ prior written notice before commencing any
Alterations. In addition, before proceeding with any Alteration, Tenant’s
contractors shall obtain, on behalf of Tenant and at Tenant’s sole cost and
expense all necessary governmental permits and approvals for the commencement
and completion of such Alterations. Landlord’s approval of any plans,
contractor(s) and subcontractor(s) of Tenant shall not release Tenant or any
such contractor(s) and/or subcontractor(s) from any liability with respect to
such Alterations and will create no liability or responsibility on Landlord’s
part concerning the completeness of such Alterations or their design sufficiency
or compliance with Laws.

c. All Alterations shall be performed: (i) in accordance with the approved
plans, specifications and working drawings, if any; (ii) lien-free and in a
workmanlike manner; (iii) in compliance with all Laws; (iv) in such a manner so
as not to unreasonably interfere with the occupancy of any other tenant, nor
impose any additional expense upon nor delay Landlord in the maintenance and
operation of the Building; (v) by licensed and bondable contractors and
subcontractors selected by Tenant and reasonably approved by Landlord, and
(vi) at such times, in such manner and subject to such rules and regulations as
Landlord may from time to time reasonably designate.

d. Tenant shall pay to Landlord, as Additional Rent, and only if the proposed
Alteration involves life safety systems, structural, electrical, HVAC, roof, or
plumbing systems of the Building, the reasonable costs of Landlord’s engineers
and other consultants for review of all plans, specifications and working
drawings for the Alterations, within thirty (30) days after Tenant’s receipt of
invoices either from Landlord or such consultants. In addition to such costs,
Tenant shall pay to Landlord, within thirty (30) days after completion of any
Alterations, a construction supervision fee equal to (i) two percent (2%) if
Landlord managed the Alterations, or (ii) one percent (1%) if Tenant managed the
Alterations, of the total cost of the Alterations.

e. Throughout the performance of the Alterations, Tenant shall obtain, or cause
its contractors to obtain, workers compensation insurance and commercial general
liability insurance in compliance with the insurance provisions of this Lease.

13.2 Removal of Alterations. All Alterations and the initial Tenant Improvements
in the Premises (whether installed or paid for by Landlord or Tenant), shall
become the property of Landlord and shall remain upon and be surrendered with
the Premises at the end of the Term; provided, however, Landlord may, by written
notice delivered to Tenant concurrent with and as a part of any Landlord
approval of the Alterations or Tenant Improvements to any portion of the Common
Areas, including the Building lobby, identify those Alterations or

 

-20-

 



--------------------------------------------------------------------------------

Tenant Improvements to any portion of the Common Areas, including the Building
lobby which Landlord shall require Tenant to remove at the end of the Term or
otherwise be deemed to have waived such right; provided, however, that in no
event will Landlord have the right to designate any Alterations or Tenant
Improvements to any portion of the Common Areas, including the Building lobby
for removal unless such Alterations or Tenant Improvements to any portion of the
Common Areas, including the Building lobby are of a nature that would typically
require removal and the repair costs for such removal are materially in excess
of the removal and repair costs associated with standard office improvements. If
Landlord requires Tenant to remove any such Alterations or Tenant Improvements
to any portion of the Common Areas, including the Building lobby, Tenant shall,
at its sole cost, remove the identified items on or before the expiration or
sooner termination of this Lease and repair any damage to the Premises caused by
such removal to its original condition, ordinary wear and tear excepted (or, at
Landlord’s option, Tenant shall pay to Landlord all of Landlord’s costs of such
removal and repair). Notwithstanding the foregoing, Landlord agrees that Tenant
shall have no obligation to remove at the end of the Term any Alterations,
improvements or other installations currently existing in the Premises as of the
date of this Lease, nor shall Tenant have any obligation to remove at the end of
the Term any Alterations, Tenant Improvements or other installations constructed
by either Landlord or Tenant as part of either a Tenant-Managed Work Letter or a
Landlord-Managed Work Letter except for Tenant Improvements to any portion of
the Common Areas, including the Building lobby, required to be removed at the
direction of Landlord as set forth above.

13.3 Liens. Tenant shall not permit any mechanic’s, materialmen’s or other liens
to be filed against all or any part of the Property or the Premises, nor against
Tenant’s leasehold interest in the Premises, by reason of or in connection with
any repairs, Alterations, improvements or other work contracted for or
undertaken by Tenant or any Tenant Party. If any such liens are filed, Tenant
shall, at its sole cost, take prompt action to cause such liens to be released
of record or bonded so that such lien(s) no longer affect(s) title to the
Property, the Building or the Premises. If Tenant fails to cause any such lien
to be released or bonded within ten (10) business days after receiving notice
thereof, Landlord may cause such lien to be released by any reasonable means,
including payment in satisfaction of the claim giving rise to such lien, and
Tenant shall reimburse Landlord within ten (10) business days after receipt of
invoice from Landlord, any sum paid by Landlord to remove such liens, together
with interest at the Interest Rate from the date of such payment by Landlord.

ARTICLE 14 - TENANT’S INSURANCE

14.1 Tenant’s Insurance. On or before the earlier of the Early Access Period,
the Commencement Date or the date Tenant commences or causes to be commenced any
work of any type in the Premises, and continuing during the entire Term, Tenant
shall obtain and keep in full force and effect, the following insurance with
limits of coverage as set forth in Section 1.14 of the Summary:

a. Special Form (formerly known as “all risk”) insurance, including fire and
extended coverage, sprinkler leakage (including earthquake sprinkler leakage),
vandalism, malicious mischief plus earthquake and flood coverage upon property
of every description and kind owned by Tenant and located in the Premises or the
Building, or for which Tenant is legally liable or installed by or on behalf of
Tenant including, without limitation, furniture, equipment and any other
personal property, and any Alterations (but excluding the initial Tenant
Improvements previously existing or installed in the Premises), in an amount not
less than the full replacement cost thereof. In the event that there shall be a
dispute as to the amount which comprises full replacement cost, the decision of
Landlord or the mortgagees of Landlord shall be presumptive.

b. Commercial general liability insurance coverage on an occurrence basis,
including personal injury, bodily injury (including wrongful death), broad form
property damage, operations hazard, owner’s protective coverage, contractual
liability (including Tenant’s indemnification obligations under this Lease),
liquor liability (if Tenant serves alcohol on the Premises), products and
completed operations liability. The limits of liability of such commercial
general liability insurance may be increased every three (3) years during the
Term upon reasonable prior notice by Landlord to an amount reasonably required
by Landlord and appropriate for tenants of Comparable Buildings.

c. Commercial Automobile Liability covering all owned, hired and non-owned
automobiles.

d. Worker’s compensation, in statutory amounts and employers liability, covering
all persons employed in connection with any work done in, on or about the
Premises for which claims for death, bodily injury or illness could be asserted
against Landlord, Tenant or the Premises.

e. Umbrella liability insurance on an occurrence basis, in excess of and
following the form of the underlying insurance described in Section 14.1.b. and
14.1.c. and the employer’s liability coverage in Section 14.1.d. which is at
least as broad as each and every area of the underlying policies. Such umbrella
liability insurance shall include pay on behalf of wording, concurrency of
effective dates with primary policies, blanket contractual liability,
application of primary policy aggregates, and shall provide that if the
underlying aggregate is exhausted, the excess coverage will drop down as primary
insurance, subject to customary commercially reasonable deductible amounts
imposed on umbrella policies.

f. If Tenant’s business includes professional services, Tenant shall, at
Tenant’s expense, maintain in full force and effect professional liability (also
known as errors and omissions insurance), covering Tenant and Tenant’s employees
from work related negligence and liability in trade.

g. Loss of income, extra expense and business interruption insurance in such
amounts as will reimburse Tenant for 12 months of direct or indirect loss of
earnings attributable to all perils commonly

 

-21-

 



--------------------------------------------------------------------------------

insured against by prudent tenants or attributable to prevention of access to
the Premises, Tenant’s parking areas or to the Building as a result of such
perils.

h. Any other form or forms of insurance as Tenant or Landlord or the mortgagees
of Landlord may reasonably require from time to time, in form, amounts and for
insurance risks against which a prudent tenant of a Comparable Building would
protect itself, but only to the extent such risks and amounts are available in
the insurance market at commercially reasonable costs.

14.2 Requirements. Each policy required to be obtained by Tenant hereunder
shall: (a) be issued by insurers which are approved by Landlord and/or
Landlord’s mortgagees and are authorized to do business in the state in which
the Building is located and rated not less than Financial Size X, and with a
Financial Strength rating of A in the most recent version of Best’s Key Rating
Guide (provided that, in any event, the same insurance company shall provide the
coverages described in Sections 14.1.a. and 14.1.g. above); (b) be in form
reasonably satisfactory from time to time to Landlord; (c) except for workers’
compensation 14.1 (d ), name Tenant as additional insured thereunder and shall
name Landlord and, at Landlord’s request, such other persons or entities of
which Tenant has been informed in writing, as additional insureds thereunder,
all as their respective interests may appear; (d) maintain insurance deductibles
reasonable and customary to similar sized companies with similar operations;
(e) specifically provide that the insurance afforded by such policy for the
benefit of Landlord and any other additional insureds shall be primary, and any
insurance carried by Landlord or any other additional insureds shall be excess
and non-contributing; (f) contain an endorsement that the insurer waives its
right to subrogation; (g) require the insurer to notify Landlord and any other
additional insureds in writing not less than thirty (30) days prior to any
cancellation or other termination thereof; (h) contain a cross liability or
severability of interest endorsement; and (i) be in amounts sufficient at all
times to satisfy any coinsurance requirements thereof. Tenant agrees to deliver
to Landlord, as soon as practicable after the placing of the required insurance,
but in no event later than the date Tenant is required to obtain such insurance
as set forth in Section 14.1 above, certificates from the insurance company
evidencing the existence of such insurance and Tenant’s compliance with the
foregoing provisions of this Article 14. Tenant shall cause replacement
certificates to be delivered to Landlord not less than ten (10) days prior to
the expiration of any such policy or policies. If any such initial or
replacement certificates are not furnished within the time(s) specified herein,
Landlord shall have the right, but not the obligation, to procure such policies
and certificates at Tenant’s expense.

14.3 Effect on Insurance. Tenant shall not do or permit to be done anything
which will (a) violate or invalidate any insurance policy or coverage maintained
by Landlord or Tenant hereunder, or (b) increase the costs of any insurance
policy maintained by Landlord. If Tenant’s occupancy or conduct of its business
in or on the Premises results in any increase in premiums for any insurance
carried by Landlord with respect to the Building or the Property, Tenant shall
either discontinue the activities affecting the insurance or pay such increase
as Additional Rent within ten (10) days after being billed therefor by Landlord.
If any insurance coverage carried by Landlord pursuant to this Lease or
otherwise with respect to the Building or the Property shall be cancelled or
reduced (or cancellation or reduction thereof shall be threatened) by reason of
the use or occupancy of the Premises other than as allowed by the Permitted Use
by Tenant or by anyone permitted by Tenant to be upon the Premises, and if
Tenant fails to remedy such condition within five (5) business days after notice
thereof, Tenant shall be deemed to be in Default under this Lease and Landlord
shall have all remedies provided in this Lease, at law or in equity, including,
without limitation, the right (but not the obligation) to enter upon the
Premises and attempt to remedy such condition at Tenant’s cost.

14.4 Self-Insurance. Tenant shall have the right to satisfy its insurance
obligations under this Lease by means of self-insurance to the extent of all or
part of the insurance required hereunder, but only so long as: (a) such
self-insurance is permitted under all Laws applicable to Tenant and/or the
Property at the time in question; (b) such self-insurance is in compliance with
any minimum insurance requirements imposed upon Landlord by Landlord’s
lender(s); (c) Tenant maintains a net worth (as shown by its financial
statements audited in accordance with generally accepted accounting principles)
of not less than One Hundred Million Dollars ($100,000,000.00); (d) unless such
information is already generally available to the public, Tenant shall, not less
than annually, provide Landlord an audited financial statement, prepared by an
independent certified public accountant in accordance with generally accepted
accounting principles consistently applied, showing the required net worth; and
(e) such self-insurance provides for loss reserves that are actuarially derived
in accordance with accepted standards of the insurance industry and accrued
(i.e., charged against earnings) or otherwise funded. “Self-insure” shall mean
that Tenant is itself acting as though it were the third-party insurer providing
the insurance required under the provisions of this Lease, and Tenant shall pay
any amounts due in lieu of insurance proceeds because of self-insurance, which
amounts shall be treated as insurance proceeds for all purposes under this
Lease. To the extent Tenant chooses to provide any insurance required by this
Lease by “self-insurance,” then Tenant shall have all of the obligations and
liabilities of an insurer, and the protection afforded Landlord, Landlord’s
lender, and the Property shall be the same as if provided by a third-party
insurer under the coverages required under this Lease. Without limiting the
generality of the foregoing, all amounts which Tenant pays or is required to pay
and all losses or damages resulting from risks for which Tenant has elected to
self-insure shall be subject to the waiver of subrogation provisions of Article
19 of this Lease, and shall not limit Tenant’s indemnification obligations
pursuant to this Lease. In the event that Tenant elects to self-insure and an
event or claim occurs for which a defense and/or coverage would have been
available from a third-party insurer, Tenant shall undertake the defense of any
such claim, including a defense of Landlord, at Tenant’s sole cost and expense,
and use its own funds to pay any claim or replace any property or otherwise
provide the funding which would have been available from insurance proceeds but
for such election by Tenant to self-insure. In the event that Tenant elects to
self-insure, Tenant shall provide Landlord and Landlord’s lender with
certificates of self-insurance specifying the extent of self-insurance
coverage. Tenant shall, within twenty (20) days following the date of the damage
or destruction, provide Landlord with the proceeds of any self-insurance
coverage, and shall use its best efforts to cause the proceeds of any third
party property insurance coverage to be provided to Landlord as soon as
practicable, regardless of when the damage or destruction occurs in relation to
the expiration or earlier termination date of this Lease or the early
termination of Tenant’s right to occupy the Premises. If the damage or
destruction occurs such that Landlord’s repair or

 

-22-

 



--------------------------------------------------------------------------------

reconstruction cannot be completed prior to the expiration or earlier
termination of the Term, then Tenant agrees to compensate Landlord for the loss
of rental income (including Base Rent and Additional Rent) sustained during such
period of repair or reconstruction.

ARTICLE 15 - LANDLORD’S INSURANCE

During the Term and any extensions thereof, Landlord shall maintain Property
Insurance written on a Special Form (formerly known as “all risk”) basis
covering the Property and the Building, including the initial Tenant
Improvements (excluding, however, Tenant’s furniture, equipment and other
personal property and Alterations, unless Landlord otherwise elects to insure
the Alterations) against damage by fire and standard extended coverage perils
and with vandalism and malicious mischief endorsements, rental loss coverage, at
Landlord’s option, earthquake damage coverage, and such additional coverage as
Landlord deems appropriate. Landlord shall also carry commercial general
liability in such reasonable amounts and with such reasonable deductibles as
would be carried by a prudent owner of a Comparable Building in the state in
which the Building is located. At Landlord’s option, all such insurance may be
carried under any blanket or umbrella policies that Landlord has in force for
other buildings and projects. In addition, at Landlord’s option, Landlord may
elect to self-insure all or any part of such required insurance coverage.
Landlord may, but shall not be obligated to carry any other form or forms of
insurance as Landlord or the mortgagees or ground lessors of Landlord may
reasonably determine is advisable. The cost of insurance obtained by Landlord
pursuant to this Article 15 (including self-insured amounts and deductibles)
shall be included in Insurance Costs, except that any increase in the premium
for the property insurance attributable to the replacement cost of the Tenant
Improvements in excess of Building standard shall not be included as Insurance
Costs, but shall be paid by Tenant within thirty (30) days of receipt of a
documented invoice from Landlord. Landlord shall also maintain, at its expense
(and shall direct its contractors to obtain) a policy or policies of commercial
general liability insurance with the premiums thereon fully paid on before the
due date, issued by and maintained with an insurance company with a current A.M.
Best rating of at least A-/VII which is authorized to do business in Colorado.
Such insurance maintained by Landlord shall afford minimum protection (which may
be effected by primary and/or excess coverage) of not less than $5,000,000 for
personal injury or death in any one occurrence and of not less than $5,000,000
for property damage in any one occurrence. Landlord shall ensure that the
property management company for the Property procure, maintain and keep in full
force and effect during the Term of this Lease and any extensions thereof, a
policy of professional liability or errors and omissions insurance for the
property management company. The minimum acceptable amount of such coverage
shall be $1,000,000 per claim and $1,000,000 in the aggregate.

ARTICLE 16 - INDEMNIFICATION AND EXCULPATION

Tenant releases Landlord from all liability for any injury or damage to person
or property occurring in the Premises or from any breach of this Lease by
Tenant, and agrees to protect, defend, indemnify and hold Landlord harmless from
and against all liabilities, claims, suits, actions and costs (including
reasonable attorneys’ fees and costs of suit) arising out of or in connection
with any such breach, injury or damage, except to the extent that such injury or
damage is attributable to the negligence or willful misconduct of Landlord, its
agents, servants, employees or contractors. Landlord hereby agrees to protect,
defend, indemnify and hold Tenant harmless from and against all liabilities,
claims, suits, actions and costs (including reasonable attorneys fees and costs
of suit) arising out of or in connection with any injury or damage to person or
property occurring in the Premises, to the extent that such injury or damage is
attributable to the negligence or willful misconduct of Landlord, its agents,
servants, employees or contractors. Except as set forth below, Landlord releases
Tenant from all liability for any injury or damage to person or property
occurring in any area of the Building or Property other than the Premises and
Landlord agrees to indemnify and hold Tenant harmless from and against all
claims for such injury or damage, except to the extent that such injury or
damage is attributable to any breach of this Lease by Tenant or the negligence
or willful misconduct of Tenant, its agents, servants, employees, contractors,
customers or invitees. Tenant hereby agrees to protect, defend, indemnify and
hold Landlord harmless from and against all liabilities, claims, suits, actions
and costs (including reasonable attorneys’ fees and costs of suit) arising out
of or in connection with any injury or damage to person or property occurring in
any area of the Building or Property other than the Premises, to the extent that
such injury or damage is attributable to any breach of this Lease by Tenant or
the negligence or willful misconduct of the Tenant, its agents, servants,
employees, contractors, customers or invitees. Furthermore, in the event that at
any time during the Term Tenant leases less than the entirety of the Building,
Tenant agrees to protect, defend, indemnify and hold Landlord harmless from and
against all liabilities, claims, suits, actions, costs. demands, loss, damage or
expense (including reasonable attorneys’ fees and costs of suit) brought by
parties other than Landlord arising out of or as a result of the security
cameras installed by Tenant throughout the Building (if any, at such time as
Tenant is no longer the sole tenant in the Building), except to the extent of
the negligence or willful misconduct of Landlord, its employees, agents or
contractors. Tenant shall, if applicable, notify all tenants of the Building of
the purpose of the security cameras and shall specifically warn all tenants that
these cameras are not intended to provide overall security, to enhance the
safety of the Building, or to monitor the Building for all tenants, but are to
be used strictly for Tenant’s purposes in its sole discretion; provided,
however, that Tenant’s duty to notify shall be limited to those tenants whose
names and addresses have been provided to Tenant in writing by Landlord.
Landlord’s and Tenant’s indemnification obligations hereunder may or may not be
coverable by insurance, but the failure of either Landlord or Tenant to carry
insurance covering the indemnification obligation shall not limit their
indemnity obligations hereunder.

ARTICLE 17 - CASUALTY DAMAGE/DESTRUCTION

17.1 Landlord’s Rights and Obligations. If the Premises or the Building is
damaged by fire or other casualty (“Casualty“) to an extent not exceeding
twenty-five percent (25%) of the full replacement cost thereof, and Landlord’s
contractor estimates in writing delivered to the parties that the damage thereto
is such that the Building and/or Premises may be repaired, reconstructed or
restored to substantially its condition immediately prior

 

-23-

 



--------------------------------------------------------------------------------

to such damage within one hundred twenty (120) days from the date of such
casualty, and Landlord will receive insurance proceeds sufficient to cover the
costs of such repairs, reconstruction and restoration (including proceeds from
Tenant and/or Tenant’s insurance which Tenant is required to deliver to Landlord
pursuant to this Lease), then Landlord shall commence and proceed diligently
with the work of repair, reconstruction and restoration and this Lease shall
continue in full force and effect. If, however, the Premises or the Building is
damaged to an extent exceeding twenty-five percent (25%) of the full replacement
cost thereof, or Landlord’s contractor estimates that such work of repair,
reconstruction and restoration will require longer than one hundred twenty
(120) days to complete from the date of casualty, or Landlord will not receive
insurance proceeds (and/or proceeds from Tenant, as applicable) sufficient to
cover the costs of such repairs, reconstruction and restoration, then Landlord
may elect to either: (a) repair, reconstruct and restore the portion of the
Premises or Building damaged by such Casualty (including the Tenant
Improvements, the Alterations that Landlord elects to insure pursuant to
Section 13.1 and, to the extent of insurance proceeds received from Tenant, the
Alterations that Tenant is required to insure pursuant to Section 13.1), in
which case this Lease shall continue in full force and effect; or (b) terminate
this Lease effective as of the date which is thirty (30) days after Tenant’s
receipt of Landlord’s election to so terminate. Under any of the conditions of
this Section 17.1, Landlord shall give written notice to Tenant of its intention
to repair or terminate within the later of sixty (60) days after the occurrence
of such Casualty, or fifteen (15) days after Landlord’s receipt of the estimate
from Landlord’s contractor or, as applicable, thirty (30) days after Landlord
receives approval from Landlord’s Mortgagee to rebuild.

17.2 Tenant’s Costs and Insurance Proceeds. In the event of any damage or
destruction of all or any part of the Premises, Tenant shall promptly notify
Landlord thereof. If, for any reason (including Tenant’s failure to obtain
insurance for the full replacement cost of any Alterations which Tenant is
required to insure pursuant to Section 13.1 hereof), Tenant fails to receive
insurance proceeds covering the full replacement cost of such Alterations which
are damaged, Tenant shall be deemed to have self-insured the replacement cost of
such Alterations, and upon any damage or destruction thereto, Tenant shall
immediately pay to Landlord the full replacement cost of such items, less any
insurance proceeds actually received by Landlord from Landlord’s or Tenant’s
insurance with respect to such items.

17.3 Abatement of Rent. If as a result of any such damage, repair,
reconstruction and/or restoration of the Premises or the Building, Tenant is
prevented from using, and does not use, the Premises or any portion thereof (and
in connection therewith, if Tenant actually does not use any portion of the
Premises after any such casualty, that will be deemed conclusive that Tenant is
prevented from using such portion of the Premises), then Rent shall be abated or
reduced, as the case may be, during the period that Tenant continues to be so
prevented from using and does not use the Premises or portion thereof, in the
proportion that the rentable square feet of the portion of the Premises that
Tenant is prevented from using, and does not use, bears to the total rentable
square feet of the Premises from the date of the damage until the Premises is
restored. Except for abatement of Rent as provided hereinabove, Tenant shall not
be entitled to any compensation or damages for loss of, or interference with,
Tenant’s business or use or access of all or any part of the Premises resulting
from any such damage, repair, reconstruction or restoration.

17.4 Inability to Complete. Notwithstanding anything to the contrary contained
in this Article 17, if Landlord is obligated or elects to repair, reconstruct
and/or restore the damaged portion of the Building or Premises pursuant to
Section 17.1 above, but is delayed from completing such repair, reconstruction
and/or restoration beyond the date which is four (4) months after the date
estimated by Landlord’s contractor for completion thereof pursuant to
Section 17.1, by reason of any causes beyond the reasonable control of Landlord
(including, without limitation, Force Majeure Delays, and delays caused by
Tenant or any of Tenant’s Parties), then Landlord may elect to terminate this
Lease upon thirty (30) days’ prior written notice to Tenant.

17.5 Damage to the Property. If there is a total destruction of the improvements
on the Property or partial destruction of such improvements, the cost of
restoration of which would exceed one-third (1/3) of the then replacement value
of all improvements on the Property, by any cause whatsoever, whether or not
insured against and whether or not the Premises are partially or totally
destroyed, Landlord may within a period of one hundred eighty (180) days after
the occurrence of such destruction, notify Tenant in writing that it elects not
to so reconstruct or restore such improvements, in which event this Lease shall
cease and terminate as of the date of such destruction.

17.6 Damage Near End of Term. In addition to its termination rights in Sections
17.1, 17.4 and 17.5 above, Landlord shall have the right to terminate this Lease
if any damage to the Building or Premises occurs during the last twelve
(12) months of the Term and Landlord’s contractor estimates in writing delivered
to the parties that the repair, reconstruction or restoration of such damage
cannot be completed within the earlier of (a) the scheduled expiration date of
the Term, or (b) sixty (60) days after the date of such casualty; provided,
however, if Tenant exercises its Extension Option within thirty (30) days after
the date of receipt of such notice, then Landlord’s termination election will be
deemed rescinded.

17.7 Tenant’s Termination Right. Notwithstanding anything to the contrary
contained in this Article 17, in the event of any damage or destruction which
affects Tenant’s use and enjoyment of all or any material portion of the
Premises, if Tenant’s possession and use of the Premises is not restored by
Landlord within two hundred seventy (270) days for reasons other than delays
caused by Tenant or any of Tenant’s Parties, Tenant shall have the right to
terminate this Lease upon written notice to Landlord which termination shall be
effective thirty (30) days thereafter, unless during such thirty (30) day time
frame Landlord restores Tenant’s possession and use of the Premises in which
event Tenant’s notice of termination shall automatically be rescinded. Any such
termination hereunder shall be at no cost or fee of any kind or nature to Tenant
and no Force Majeure Delay shall delay the onset of Tenant’s rights hereunder.

17.8 Waiver of Termination Right. This Lease sets forth the terms and conditions
upon which this Lease may terminate in the event of any damage or destruction.
Accordingly, except as expressly provided herein,

 

-24-

 



--------------------------------------------------------------------------------

Tenant hereby waives any and all provisions of Law that provide alternative
rights for the parties in the event of damage or destruction.

ARTICLE 18 - CONDEMNATION

18.1 Substantial or Partial Taking. Subject to the provisions of Section 18.3
below, either party may terminate this Lease if more than ten percent (10%) or
any material part of the Premises is taken or condemned for any public or
quasi-public use under Law, by eminent domain or private purchase in lieu
thereof (a “Taking”). In addition, if Tenant is not the sole tenant of the
Building, Landlord shall also have the right to terminate this Lease if there is
a Taking of any portion of the Building or the Property which would have a
material adverse effect on Landlord’s ability to profitably operate the
remainder of the Building and/or the Property. In addition, Tenant may terminate
this Lease if more than ten percent (10%) of the surface parking areas are
subject to a Taking, unless Landlord provides alternative parking on the
Property within thirty (30) days of the date of such Taking. If any such
alternative parking is in the form of a covered parking structure, Tenant will
still be entitled to such parking without charge for the remainder of the Term
and any extensions thereof. The terminating party shall provide written notice
of termination to the other party within thirty (30) days after it first
receives notice of the Taking. The termination shall be effective as of the
effective date of any order granting possession to, or vesting legal title in,
the condemning authority. If this Lease is not terminated, Rent and all other
elements of this Lease which are dependent upon the area of the Premises, the
Building or the Property shall be appropriately adjusted to account for any
reduction in the square footage of the Premises, Building or Property, as
applicable.

18.2 Condemnation Award. In connection with any Taking of the Premises or the
Building, Landlord shall be entitled to receive the entire amount of any award
which may be made or given in such taking or condemnation, without deduction or
apportionment for any estate or interest of Tenant, it being expressly
understood and agreed by Tenant that no portion of any such award shall be
allowed or paid to Tenant for any so-called bonus or excess value of this Lease,
and such bonus or excess value shall be the sole property of Landlord. Tenant
shall not assert any claim against Landlord or the taking authority for any
compensation because of such Taking (including any claim for bonus or excess
value of this Lease); provided, however, if any portion of the Premises is
taken, Tenant shall be granted the right to recover from the condemning
authority (but not from Landlord) any compensation as may be separately awarded
or recoverable by Tenant for the taking of Tenant’s furniture, fixtures,
equipment and other personal property within the Premises, for Tenant’s
relocation expenses, and for any loss of goodwill or other damage to Tenant’s
business by reason of such Taking.

18.3 Temporary Taking. In the event of a Taking of the Premises or any part
thereof for temporary use, this Lease shall be and remain unaffected thereby but
Rent and all other elements of this Lease which are dependent upon the area of
the Premises, the Building or the Property shall be appropriately adjusted to
account for any reduction in the square footage of the Premises, Building or
Property, as applicable, for the period of the temporary Taking. For purpose of
this Section 18.3, a temporary taking shall be defined as a Taking of any
portion of the Property other than the surface parking area for a period of
ninety (90) days or less, or with respect to any surface parking areas, shall be
defined as a Taking of any portion of the surface parking areas for a period of
ten (10) days or less.

18.4 Waiver. Tenant hereby waives any rights it may have pursuant to any Laws
and agrees that the provisions hereof shall govern the parties’ rights in the
event of any Taking.

ARTICLE 19 - WAIVER OF CLAIMS; WAIVER OF SUBROGATION

19.1 Mutual Waiver. Landlord and Tenant each hereby waives its rights against
each other for any claims or damages or losses, including any deductibles and
self-insured amounts, which are caused by or result from (a) any occurrence
insured under any property insurance policy carried by Landlord or Tenant (as
the case may be), or (b) any occurrence which would have been covered under any
property insurance required to be obtained and maintained by Landlord or Tenant
(as the case may be) under this Lease had such insurance been obtained and
maintained as required. The foregoing waiver shall be in addition to, and not a
limitation of, any other waivers or releases contained in this lease.

19.2 Waiver of Insurers. Each of Landlord and Tenant shall cause each property
insurance policy carried by such party to provide that the insurer waives all
rights of recovery by way of subrogation against Landlord or Tenant, as
applicable, in connection with any claims, losses and damages covered by such
policy. If either party fails to maintain insurance for an insurable loss, such
loss shall be deemed to be self-insured with a deemed full waiver of subrogation
as set forth in the immediately preceding sentence.

ARTICLE 20 - ASSIGNMENT AND SUBLETTING

20.1 Restriction on Transfer. Except with respect to a Permitted Transfer
pursuant to Section 20.6 below, Tenant shall not, without the prior written
consent of Landlord, which consent by Landlord will not be unreasonably
withheld, conditioned or delayed, assign this Lease or any interest herein or
sublet the Premises or any part thereof, or permit the use or occupancy of the
Premises by any party other than Tenant (any such assignment, encumbrance,
sublease, license or the like being sometimes referred to as a “Transfer”). In
no event may Tenant encumber or hypothecate this Lease or the Premises. This
prohibition against Transfers shall be construed to include a prohibition
against any assignment or subletting by operation of law. Any Transfer without
Landlord’s consent (except for a Permitted Transfer pursuant to Section 20.6
below) shall be voidable at Landlord’s sole election.

 

-25-

 



--------------------------------------------------------------------------------

20.2 Landlord’s Options. If Tenant desires to effect a Transfer, then at least
thirty (30) days prior to the date when Tenant desires the Transfer to be
effective (the “Transfer Date”), Tenant shall deliver to Landlord written notice
(“Transfer Notice”) setting forth the terms and conditions of the proposed
Transfer and the identity of the proposed assignee, sublessee or other
transferee (sometimes referred to hereinafter as a “Transferee”). Tenant shall
also deliver to Landlord with the Transfer Notice, a current financial statement
and such evidence of financial responsibility and standing as Landlord may
reasonably require of the Transferee, and such other information concerning the
business background and financial condition of the proposed Transferee as
Landlord may reasonably request. Except with respect to a Permitted Transfer,
within fifteen (15) business days of Landlord’s receipt of any Transfer Notice,
and any additional information requested by Landlord pursuant to this
Section 20.2, Landlord will notify Tenant of its election to do one of the
following: (a) consent to the proposed Transfer subject to such reasonable
conditions as Landlord may impose in providing such consent; or (b) refuse such
consent, which refusal shall be on reasonable grounds and shall be limited to
and in strict conformity with the express provisions of Section 20.4 below.

20.3 Additional Conditions; Excess Rent. A condition to Landlord’s consent to
any Transfer will be the delivery to Landlord of a true copy of the fully
executed instrument of assignment, sublease, transfer or hypothecation, in form
and substance reasonably satisfactory to Landlord, an original of Landlord’s
standard consent form executed by both Tenant and the proposed Transferee. In
addition, if Landlord consents to a Transfer, Tenant agrees that fifty percent
(50%) of all rent amounts payable to Tenant with respect to the Transfer
(excluding any amounts payable for any services, personal property rental or any
other amounts not attributable to rent of the actual real property) in excess of
the Rent due to Landlord for such portion of the Premises that is subject to the
Transfer shall be paid to Landlord on a monthly basis, as and when Tenant
receives such rent, but only after Tenant has first fully recovered on a cash
basis, all of its actual, reasonable and customary transaction costs.
Notwithstanding the foregoing, Tenant shall not be required to pay to Landlord
any excess rent amounts or other consideration payable to Tenant in connection
with any Permitted Transfer. If Tenant effects a Transfer or requests the
consent of Landlord to any Transfer (whether or not such Transfer is
consummated), then, within thirty (30) days after receipt of Landlord’s
documented invoice therefor, Tenant shall reimburse Landlord for Landlord’s
reasonable attorneys’ and paralegal fees and other costs incurred by Landlord in
reviewing such proposed assignment or sublease (whether attributable to
Landlord’s in-house attorneys or paralegals or otherwise) not to exceed Three
Thousand Dollars ($3,000.00).

20.4 Reasonable Disapproval. Landlord agrees that it will only withhold its
consent to a proposed Transfer if one of the following is true, which Tenant
acknowledges would be a reasonable basis for Landlord to withhold its consent:
(i) Tenant is then in Default in payment of Base Rent or Additional Rent under
the Lease and Tenant refuses to cure as a condition to the Transfer; (ii) the
nature and character of the proposed transferee, its creditworthiness (taking
into account the creditworthiness of Tenant if Tenant shall remain liable under
the Lease), business and activities or its intended use of the Premises are not
consistent with the Permitted Use, including any use of the Premises for the
medical marijuana industry; (iii) the proposed occupancy would impose an extra
burden upon the Building systems beyond the services or uses to which Tenant is
entitled hereunder (but only if and to the extent that Tenant is not willing to
reimburse Landlord for such reasonable and equitable additional costs); or
(iv) the granting of such consent modifies this Lease or requires Landlord to
agree to any additional covenants or conditions or waive any existing covenants,
conditions or liabilities.

20.5 No Release. No Transfer, occupancy or collection of rent from any proposed
Transferee shall be deemed a waiver on the part of Landlord, or the acceptance
of the Transferee as Tenant and no Transfer shall release Tenant of Tenant’s
obligations under this Lease or alter the primary liability of Tenant to pay
Rent and to perform all other obligations to be performed by Tenant hereunder.
Landlord may require that any Transferee remit directly to Landlord on a monthly
basis, all monies due Tenant by said Transferee, and each sublease shall provide
that if Landlord gives said sublessee written notice that Tenant is in Default
under this Lease, said sublessee will thereafter make all payments due under the
sublease directly to or as directed by Landlord, which payments will be credited
against any payments due under this Lease. Tenant hereby irrevocably and
unconditionally assigns to Landlord all rents and other sums payable under any
sublease of the Premises; provided, however, that Landlord hereby grants Tenant
a license to collect all such rents and other sums so long as Tenant is not in
Default under this Lease beyond any applicable notice and cure periods. Consent
by Landlord to one Transfer shall not be deemed consent to any subsequent
Transfer. In the event of Default by any Transferee of Tenant or any successor
of Tenant in the performance of any of the terms hereof, Landlord may proceed
directly against Tenant without the necessity of exhausting remedies against
such Transferee or successor. Landlord may consent to subsequent assignments of
this Lease or sublettings or amendments or modifications to this Lease with
assignees of Tenant.

20.6 Permitted Transfers. Notwithstanding the provisions of Section 20.1 above
to the contrary, provided that Tenant is not then in Default, Tenant may assign
this Lease or sublet the Premises or any portion thereof (herein, a “Permitted
Transfer”), without Landlord’s consent to any entity that controls, is
controlled by or is under common control with Tenant, or to any entity resulting
from a merger or consolidation with Tenant, or to any person or entity which
acquires all the assets of Tenant’s business as a going concern (each, a
“Permitted Transferee”), provided that: (a) no later than thirty (30) days after
such assignment or sublease, Tenant delivers to Landlord a reasonably detailed
description of the proposed Transfer and the financial statements and other
financial and background information of the assignee or sublessee described in
Section 20.2 above; (b) in the case of an assignment, the assignee assumes, in
full, the obligations of Tenant under this Lease (or in the case of a sublease,
the sublessee of a portion of the Premises or Term assumes, in full, the
obligations of Tenant with respect to such portion) pursuant to an assignment
and assumption agreement (or a sublease, as applicable) reasonably acceptable to
Landlord, a fully executed copy of which is delivered to Landlord within thirty
(30) days following the effective date of such assignment or subletting; (c) in
the case of a merger where Tenant will be the non-surviving entity, the tangible
net worth of the assignee or sublessee equals or exceeds that of Tenant as of
(i) the date of execution of this Lease, or (ii) the date immediately preceding
the proposed Transfer, whichever is greater; (d) except in the case of a merger
where Tenant will be the non-surviving entity, Tenant remains fully liable under
this Lease; (e) the use of the Premises is pursuant to Section 1.10 of this
Lease; (f) such transaction is not entered into as a subterfuge to

 

-26-

 



--------------------------------------------------------------------------------

avoid the restrictions and provisions of this Article 20 and will not violate
any exclusive use covenant to which Landlord is bound; and (g) at the time of
the Permitted Transfer, Tenant is not in Default under this Lease beyond the
expiration of any applicable notice and cure periods. Additionally, Tenant may,
from time to time during the Term and any extensions thereof, allow the use of
the Premises by representatives of any entity which is then performing services
related to Tenant’s business (such as contractors, clients, partners, vendors or
licensees, including without limitation any entity which may be retained by
Tenant to operate the portion of the Premises which is subject to the Ancillary
Use provisions hereunder) which may be operating under use agreements, service
contracts, licenses or other similar arrangements with Tenant, and none of the
foregoing arrangements shall be considered a “Transfer” pursuant to this Article
20.

ARTICLE 21 - SURRENDER AND HOLDING OVER

21.1 Surrender of Premises. Upon the expiration or sooner termination of this
Lease, Tenant shall surrender all keys for the Premises and exclusive possession
of the Premises to Landlord broom clean and in good condition and repair,
reasonable wear and tear and casualty damage excepted, with all of Tenant’s
personal property, electronic, fiber, phone and data cabling and related
equipment that is installed by or for the exclusive benefit of Tenant (to be
removed in accordance with the National Electric Code and other Laws) and those
items, if any, of Alterations identified by Landlord pursuant to Section 13.2,
removed therefrom and all damage caused by such removal repaired. If Tenant
fails to remove by the expiration or sooner termination of this Lease all of its
personal property and Alterations identified by Landlord for removal pursuant to
Section 13.2, Landlord may, (without liability to Tenant for loss thereof), at
Tenant’s sole cost and in addition to Landlord’s other rights and remedies under
this Lease, at Law or in equity: (a) remove and store such items in accordance
with Law; and/or (b) upon thirty (30) days’ prior notice to Tenant, sell all or
any such items at private or public sale for such price as Landlord may obtain
as permitted under Law. Landlord shall apply the proceeds of any such sale to
any amounts due to Landlord under this Lease from Tenant (including Landlord’s
attorneys’ fees and other costs incurred in the removal, storage and/or sale of
such items), with any remainder to be paid to Tenant.

21.2 Holding Over. Tenant will not be permitted to hold over possession of the
Premises after the expiration or earlier termination of the Term without the
express written consent of Landlord, which consent Landlord may withhold in its
sole and absolute discretion. If Tenant holds over after the expiration or
earlier termination of the Term with or without the express written consent of
Landlord, then, in addition to all other remedies available to Landlord, Tenant
shall become a tenant at sufferance only, upon the terms and conditions set
forth in this Lease so far as applicable (including Tenant’s obligation to pay
all Additional Rent under this Lease), but at a Monthly Base Rent equal to one
hundred fifty percent (150%) of the Monthly Base Rent applicable to the Premises
immediately prior to the date of such expiration or earlier termination, and
Tenant shall not be liable for any consequential damages arising from any such
holdover. Any such holdover Rent shall be paid on a per month basis without
reduction for partial months during the holdover. Acceptance by Landlord of Rent
after such expiration or earlier termination shall not constitute consent to a
hold over hereunder or result in an extension of this Lease. This Section 21.2
shall not be construed to create any express or implied right to holdover beyond
the expiration of the Term or any extension thereof. The foregoing provisions of
this Section 21.2 are in addition to, and do not affect, Landlord’s right of
re-entry or any other rights of Landlord hereunder or otherwise at Law or in
equity. Notwithstanding the foregoing, Tenant shall have the right, exercisable
by giving Landlord no less than nine (9) months’ written notice (the “Short Term
Holdover Notice”) prior to the expiration of the initial Term (or any extension
thereof), to remain in the entirety of the Premises for a period of six
(6) months after the expiration of the initial Term (or any extension thereof)
(the “Short Term Holdover”). If Tenant timely gives its Short Term Holdover
Notice, then Tenant shall be permitted to remain in occupancy of the entirety of
the Premises during the Short Term Holdover on the same terms and conditions of
this Lease, including the same Monthly Base Rent, escalated by five percent
(5%) per annum, and the same Additional Rent that was due and payable in the
Month immediately preceding such Short Term Holdover for the entire Short Term
Holdover.

ARTICLE 22 - DEFAULTS

22.1 Tenant’s Default. The occurrence of any one or more of the following events
shall constitute a “Default” under this Lease by Tenant:

a. Tenant shall vacate or abandon the Premises (in whole or in part) for a
period of thirty (30) or more continuous days at any time during the Term of
this Lease or any renewals or extensions thereof provided, however, Tenant may
vacate the Premises in whole or in part provided (i) Tenant gives Landlord
thirty (30) days prior written notice of its intent to vacate, and (ii) Tenant
complies with all other terms of the Lease including payment of Rent and
maintaining insurance. “Abandonment” is herein defined to include, but is not
limited to, any absence by Tenant from having any employees in the Premises
during business hours for thirty (30) days or longer while in Default of any
other provision of this Lease;

b. the failure by Tenant to make any payment of Rent, Additional Rent or any
other payment required to be made by Tenant hereunder, where such failure
continues for five (5) business days after written notice thereof from Landlord
is deemed received by Tenant that such payment was not received when due;
provided however, Landlord shall not be required to send more than one (1) such
written notice during any consecutive twelve (12) month period;

c. the failure by Tenant to observe or perform any of the express or implied
covenants or provisions of this Lease to be observed or performed by Tenant,
other than as specified in Sections 22.1(a) or (b) above, where such failure
shall continue for a period of thirty (30) days after written notice thereof
from Landlord to Tenant; provided, however, that if the nature of Tenant’s
default is such that it may be cured but more than thirty (30) days are
reasonably required for its cure, then Tenant shall not be deemed to

 

-27-

 



--------------------------------------------------------------------------------

be in Default if Tenant shall commence such cure within said thirty (30) day
period and thereafter diligently prosecute such cure to completion; or

d. a Bankruptcy Event (as defined below) involving Tenant shall occur, and in
connection therewith Tenant is liquidated or dissolved or Tenant is proceeding
towards its liquidation or dissolution.

Any notice sent by Landlord to Tenant pursuant to this Section 22.1 shall be in
lieu of, and not in addition to, any notice required under any Law.

ARTICLE 23 - REMEDIES OF LANDLORD

23.1 Landlord’s Remedies; Termination. In the event of any such uncured Default
by Tenant, in addition to any other remedies available to Landlord under this
Lease, at law or in equity, Landlord shall have the immediate option to
terminate this Lease and all rights of Tenant hereunder. If Landlord shall elect
to so terminate this Lease, then Landlord may recover from Tenant all monetary
damages allowed under Law, which may include: (a) the worth at the time of award
of any unpaid Rent which had been earned at the time of such termination; plus
(b) the worth at the time of the award of the amount by which the unpaid Rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus (c) the worth at the time of award of the amount by which the
unpaid Rent for the balance of the Term after the time of award exceeds the
amount of such rental loss that Tenant proves could be reasonably avoided; plus
(d) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which, in the ordinary course of things, would be likely to result
therefrom including, but not limited to reasonable costs for any of the
following: tenant improvement costs; attorneys’ fees; brokers’ commissions; the
costs of refurbishment, alterations, renovation and repair of the Premises; and
removal (including the repair of any damage caused by such removal) and storage
(or disposal) of Tenant’s personal property, equipment, fixtures, Alterations,
Tenant Improvements and any other items which Tenant is required under this
Lease to remove but does not remove. Notwithstanding the foregoing and subject
at all times to Law, Landlord shall at all times have the affirmative duty to
mitigate its damages in the event of a Default by using commercially reasonable
efforts to re-let the Premises in the event of a Default by Tenant hereunder.

As used in Sections 23.1(a) and 23.1(b) above, the “worth at the time of award”
is computed by allowing interest at the Interest Rate set forth in the Summary.
As used in Section 23.1(c) above, the “worth at the time of award” is computed
by discounting such amount at the discount rate of the Federal Reserve Bank of
San Francisco at the time of award plus six percent (6%).

23.2 Landlord’s Remedies; Continuation of Lease; Re-Entry Rights. In the event
of any such Default by Tenant, in addition to any other remedies available to
Landlord under this Lease, at law or in equity, Landlord shall also have the
right, so long as at all times Landlord complies with all Law, to (a) continue
this Lease in effect after Tenant’s breach and abandonment and recover Rent as
it becomes due, and (b) with or without terminating this Lease, to re-enter the
Premises and remove all persons and property from the Premises; such property
may be removed, stored and/or disposed of as permitted by Law. No re-entry or
taking possession of the Premises by Landlord pursuant to this Section 23.2, and
no acceptance of surrender of the Premises or other action on Landlord’s part,
shall be construed as an election to terminate this Lease unless a written
notice of such intention be given to Tenant or unless the termination thereof be
decreed by a court of competent jurisdiction. Notwithstanding the foregoing and
subject at all times to Law, Landlord shall at all times have the affirmative
duty to mitigate its damages in the event of a Default by using commercially
reasonable efforts to re-let the Premises in the event of a Default by Tenant
hereunder.

23.3 Landlord’s Right to Perform. Except as specifically provided otherwise in
this Lease, all covenants and agreements by Tenant under this Lease shall be
performed by Tenant at Tenant’s sole cost and expense and without any abatement
or offset of Rent. In the event of any Default by Tenant, Landlord may, without
waiving or releasing Tenant from any of Tenant’s obligations, make such payment
or perform such other act as required to cure such Default on behalf of Tenant.
All actual and reasonable out-of-pocket sums so paid by Landlord and all
necessary incidental costs incurred by Landlord in performing such other acts
shall be payable by Tenant to Landlord within thirty (30) days after receipt of
Landlord’s documented invoice therefor as Additional Rent.

23.4 Rights and Remedies Cumulative. All rights, options and remedies of
Landlord contained in this Article 23 and elsewhere in this Lease shall be
construed and held to be cumulative, and no one of them shall be exclusive of
the other, and Landlord shall have the right to pursue any one or all of such
remedies or any other remedy or relief which may be provided by law or in
equity, whether or not stated in this Lease. Nothing in this Article 23 shall be
deemed to limit or otherwise affect Tenant’s indemnification of Landlord
pursuant to any provision of this Lease.

23.5 Costs Upon Default and Litigation. Tenant shall pay to Landlord as
Additional Rent all the expenses incurred by Landlord in connection with any
Default by Tenant hereunder or the exercise of any remedy by reason of any
Default by Tenant hereunder, including reasonable attorneys’ fees and expenses.
If either Landlord or Tenant, as the case may be (the “Non-Initially-Named
Party”), shall be made a party to any litigation commenced against Tenant or
Landlord, as the case may be (the “Initially-Named Party”), or any litigation
pertaining to this Lease or the Premises, at the option of such
Non-Initially-Named Party, the Initially-Named Party at its expense, shall
provide-the Non-Initially-Named Party with counsel reasonably approved by the
Non-Initially-Named Party and shall pay all reasonable costs incurred or paid by
the Non-Initially-Named Party in connection with such litigation.

 

-28-



--------------------------------------------------------------------------------

23.6 Landlord Default. Subject to the provisions of Article 33 to the contrary,
Landlord shall not be in default hereunder unless Landlord fails to cure such
default within thirty (30) days of receipt of written notice thereof, however,
if such default cannot reasonably be cured within thirty (30) days, Landlord
shall not be deemed in default provided Landlord has commenced to cure the
default within thirty (30) days of receipt of written notice thereof and
diligently prosecutes same to completion. If Landlord disputes the existence of
such default, Landlord’s commencement to cure any alleged default shall not be
an admission by Landlord that it is in default, nor shall anything herein
abrogate or diminish Tenant’s obligation to mitigate its damages. Failure of
Tenant to declare any default immediately upon occurrence thereof, or delay in
taking any action in connection therewith shall not waive such default, but
Tenant shall have the right to declare such default at any time and take such
action as is authorized hereunder.

ARTICLE 24 - ENTRY BY LANDLORD

Landlord and its employees and agents shall at all reasonable times and upon
reasonable advance notice, have the right to enter the Premises to inspect the
same, to supply any service required to be provided by Landlord to Tenant under
this Lease, to exhibit the Premises to prospective lenders or purchasers (or
during the last year of the Term or during any Default by Tenant which remains
uncured after the expiration of any applicable notice and cure periods, to
prospective tenants), to post notices of non-responsibility, and/or to alter,
improve or repair the Premises or any other portion of the Building or Property,
all without being deemed guilty of or liable for any breach of Landlord’s
covenant of quiet enjoyment or any eviction of Tenant, and without abatement of
Rent. In exercising such entry rights, Landlord shall endeavor to minimize, to
the extent reasonably practicable, the interference with Tenant’s business, and
shall provide Tenant with reasonable advance notice (oral or written) of such
entry (except in emergency situations and for scheduled services). Tenant shall
have the right to have a representative of Tenant accompany Landlord or its
representative during any such entry. For each of the foregoing purposes,
Landlord shall at all times have and retain a key with which to unlock all of
the doors in, upon and about the Premises, excluding Tenant’s vaults and safes,
and Landlord shall have the means which Landlord may deem proper to open said
doors in an emergency in order to obtain entry to the Premises. Any entry to the
Premises obtained by Landlord by any of said means or otherwise shall not under
any circumstances be construed or deemed to be a forcible or unlawful entry
into, or a detainer of, the Premises, or an eviction of Tenant from the Premises
or any portion thereof, or grounds for any abatement or reduction of Rent and
Landlord shall not have any liability to Tenant for any damages or losses on
account of any such entry by Landlord. Notwithstanding the foregoing, Tenant
shall have the right to designate certain areas of the Premises as “Secured
Areas” should Tenant reasonably require such areas for the purpose of securing
certain valuable property or confidential information. Landlord shall not have
access to such Secured Areas except in the event of an emergency, in which case,
Landlord may use whatever means necessary to access such Secured Areas. Upon
written notice from Tenant advising of the existence of certain Secured Areas,
Landlord shall not be required to thereafter provide janitorial or other
services to such Secured Areas.

ARTICLE 25 - LIMITATION ON LIABILITY

25.1 Limitation of Landlord’s Liability. Notwithstanding anything contained in
this Lease to the contrary, the obligations of Landlord under this Lease
(including as to any actual or alleged breach or default by Landlord) do not
constitute personal obligations of the individual members, investors, partners,
directors, officers, or shareholders of Landlord or Landlord’s members or
partners, and Tenant shall not seek recourse against the individual members,
investors, partners, directors, officers, or shareholders of Landlord or
Landlord’s members or partners or any other persons or entities having any
interest in Landlord, or any of their personal assets for satisfaction of any
liability with respect to this Lease. In addition, in consideration of the
benefits accruing hereunder to Tenant and notwithstanding anything contained in
this Lease to the contrary, Tenant hereby covenants and agrees for itself and
all of its successors and assigns that the liability of Landlord for its
obligations under this Lease (including any liability as a result of any actual
or alleged failure, breach or default hereunder by Landlord), shall be limited
solely to, Landlord’s interest in the Property (which shall include any rents,
sales, insurance and/or condemnation proceeds), and no other assets of Landlord.
The provisions contained in the foregoing are not intended to, and shall not,
limit any right that Tenant might otherwise have to obtain injunctive relief
against Landlord or Landlord’s successors in interest or any suit or action in
connection with enforcement or collection of amounts which may become owing or
payable under or on account of insurance maintained by Landlord. Nothing herein
shall prohibit or limit Tenant from recovering against Landlord damages
resulting from Landlord’s wrongful misappropriation of insurance proceeds or
condemnation proceeds if Landlord was required, pursuant to the terms of this
Lease, to repair the Building or the Premises and failed to do so as a result of
such misappropriation. The term “Landlord” as used in this Lease, so far as
covenants or obligations on the part of the Landlord are concerned, shall be
limited to mean and include only the owner or owners, at the time in question,
of the fee title to, or a lessee’s interest in a ground lease of, the Property.
In the event of any transfer or conveyance of any such title or interest (other
than a transfer for security purposes only) and the assumption by any subsequent
transferee of all of the obligations of “Landlord” hereunder, the transferor
shall be automatically relieved of all future covenants and obligations on the
part of Landlord contained in this Lease. Landlord and Landlord’s transferees
and assignees shall have the absolute right to transfer all or any portion of
their respective title and interest in the Premises, the Building, the Property
and/or this Lease without the consent of Tenant, and such transfer or subsequent
transfer shall not be deemed a violation on Landlord’s part of any of the terms
and conditions of this Lease.

25.2 Limitation of Tenant’s Liability. Notwithstanding anything contained in
this Lease to the contrary, the obligations of Tenant under this Lease
(including as to any actual or alleged breach or default by Tenant) do not
constitute personal obligations of the individual members, investors, partners,
directors, officers, or shareholders of Tenant or Tenant’s members or partners,
and Landlord shall not seek recourse against the individual members, investors,
partners, directors, officers, or shareholders of Tenant or Tenant’s members or
partners or any other persons or entities having any interest in Tenant, or any
of their personal assets for satisfaction of any liability with respect to this
Lease.

 

-29-



--------------------------------------------------------------------------------

ARTICLE 26 - SUBORDINATION

Subject to Landlord’s obligation to provide Tenant with a Non-Disturbance
Agreement (hereinafter defined), Tenant accepts this Lease subject and
subordinate to any mortgage(s), deed(s) of trust, ground lease(s) or other
lien(s) now or subsequently arising upon the Premises, the Building or the
Property, and to renewals, modifications, refinancings and extensions thereof
(collectively referred to as a “Mortgage”). This clause shall be self-operative,
but no later than ten (10) business days after written request from Landlord or
any holder of a Mortgage (a “Mortgagee”), Tenant shall execute a commercially
reasonable subordination agreement. As an alternative, a Mortgagee shall have
the right at any time to subordinate its Mortgage to this Lease. No later than
ten (10) business days after written request by Landlord or any Mortgagee,
Tenant shall, without charge, attorn to any successor to Landlord’s interest in
this Lease. Subject to obtaining a Non-Disturbance Agreement, Tenant hereby
waives its rights under any current or future Law which gives or purports to
give Tenant any right to terminate or otherwise adversely affect this Lease and
the obligations of Tenant hereunder in the event of any such foreclosure
proceeding or sale. Should Tenant fail to sign and return any such documents
within said ten (10) business day period, and should such failure continue for
an additional three (3) business days following a second written notice from
Landlord, Tenant shall be in Default hereunder. Notwithstanding the foregoing,
Landlord agrees, as a condition to the effectiveness of this Lease, to obtain
for the benefit of Tenant on or before the date of a mutual execution of this
Lease, a non-disturbance agreement from the current Mortgagee of Landlord in
recordable form attached hereto as Exhibit K wherein such Mortgagee agrees that
it will not disturb Tenant’s tenancy hereunder and/or terminate or otherwise
modify this Lease in the event of any foreclosure event (a “Non-Disturbance
Agreement”). Tenant shall have the right to record any Non-Disturbance
Agreement, notwithstanding any provision of this Lease to the contrary regarding
recordation of this Lease. Landlord agrees that if it has not obtained the
Non-Disturbance Agreement for Tenant by January 1, 2011, then notwithstanding
anything to the contrary contained in this Lease, Tenant shall be entitled to
one (1) additional day of Additional Rent Abatement for the entirety of the
Premises (less the Sixth Floor Premises) which shall be in addition to the
Initial Rent Abatement set out in the Rent Schedule set forth in Section 1.8
hereof, for each such further day of delay. Notwithstanding the foregoing,
however, in the event Landlord has not obtained the Non-Disturbance Agreement by
March 31, 2011, such Additional Rent Abatement shall cease, and Tenant shall
have the right, at any time thereafter but prior to delivery to Tenant of the
Non-Disturbance Agreement, upon no less than thirty (30) days’ written notice to
Landlord and such Mortgagee, to terminate this Lease as of such date set forth
in Tenant’s notice. If Tenant elects to terminate this Lease as set forth in the
preceding sentence, then upon the termination date set forth in Tenant’s notice,
Tenant shall vacate the Premises and neither party shall have any further
liability or obligation to the other party except for such obligations that
survive the expiration or earlier termination of this Lease; provided, however,
that if Landlord delivers the Non-Disturbance Agreement within thirty (30) days
after receipt of Tenant’s notice of termination, then Tenant’s notice will be
deemed rescinded and the termination shall not be effective. With respect to any
subsequent Mortgagee, Landlord shall use commercially reasonable efforts to
obtain a commercially reasonable Non-Disturbance Agreement for the benefit of
Tenant on the then Mortgagee’s form which shall be executed by Tenant within ten
(10) business days of receipt thereof; however, Landlord makes no
representations or warranties that a Non-Disturbance Agreement will be entered
into by any such Mortgagee. Notwithstanding anything to the contrary contained
in this Article, with respect to subsequent Mortgages, if the Non-Disturbance
Agreement is not entered into by the subsequent Mortgagee then the automatic
subordination set forth herein shall not apply and this Lease will not be deemed
subordinate to any such future Mortgage.

ARTICLE 27 - ESTOPPEL CERTIFICATE

Within ten (10) business days following Landlord’s written request, Tenant shall
execute and deliver to Landlord an estoppel certificate, in a form substantially
similar to the form of Exhibit F attached hereto. Any such estoppel certificate
delivered pursuant to this Article 27 may be relied upon by any mortgagee,
beneficiary, purchaser or prospective purchaser of any portion of the Property,
as well as their assignees. Tenant’s failure to deliver such estoppel
certificate following an additional three (3) business day cure period after
notice shall constitute a Default hereunder. Tenant’s failure to deliver such
certificate within such time shall be conclusive upon Tenant that this Lease is
in full force and effect, without modification except as may be represented by
Landlord, that there are no uncured defaults in Landlord’s performance, and that
not more than one (1) month’s Rent has been paid in advance.

Within ten (10) days following Tenant’s written request, Landlord shall execute
and deliver to Tenant a certificate signed by Landlord certifying (a) that the
Lease is in full force and effect and unmodified (or if there have been
modifications, that the same is in full force and effect as modified and stating
the modifications), (b) as to the Commencement Date and the date through which
Base Rent and Additional Rent have been paid, (c) that the address for notices
to be sent to Landlord is as set forth in this Lease (or has been changed by
notice duly given and is as set forth in the certificate), (d) that, except as
stated in the certificate, Landlord (to the Landlord’s knowledge), as of the
date of such certificate, has no charge, lien, or claim of offset under this
Lease or otherwise against Rent or other charges due or to become due hereunder,
(e) that, except as stated in the certificate, Tenant (to the Landlord’s
knowledge), in not then in Default under this Lease, and (f) as to such other
matters as may be reasonably requested by Tenant.

ARTICLE 28 - RELOCATION OF PREMISES

Landlord shall have no right to relocate the Premises and therefore this
provision is intentionally left blank.

 

-30-



--------------------------------------------------------------------------------

ARTICLE 29 - MORTGAGEE PROTECTION

In the event of any default on the part of Landlord, Tenant will give notice by
registered or certified mail to any beneficiary of a deed of trust or mortgagee
covering the Premises or ground lessor of Landlord whose address shall have been
furnished to Tenant pursuant to the notice provisions of this Lease, and shall
offer such beneficiary, mortgagee or ground lessor a reasonable opportunity to
cure the default (including with respect to any such beneficiary or mortgagee,
time to obtain possession of the Premises, subject to this Lease and Tenant’s
rights hereunder, by power of sale or judicial foreclosure, if such should prove
necessary to effect a cure).

ARTICLE 30 - QUIET ENJOYMENT

At all times during the Term as may be extended, Landlord covenants and agrees
with Tenant that, upon Tenant performing all of the covenants and provisions on
Tenant’s part to be observed and performed under this Lease (including payment
of Rent hereunder), Tenant shall have the right to use and occupy the Premises
in accordance with and subject to the terms and conditions of this Lease as
against all persons claiming by, through or under Landlord. This covenant shall
be binding upon Landlord and its successors only during its or their respective
periods of ownership of the Building, provided that any subsequent successor
assumes the obligations of “Landlord” hereunder as provided in Section 25.1
hereof.

ARTICLE 31 - MISCELLANEOUS PROVISIONS

31.1 Broker. Tenant represents that it has not had any dealings with any real
estate broker, finder or intermediary with respect to this Lease, other than the
Brokers specified in the Summary. Tenant shall indemnify, protect, defend (by
counsel reasonably approved in writing by Landlord) and hold Landlord harmless
from any damages, losses, liabilities and expenses (including reasonable
attorneys’ fees and court costs) resulting from any breach by Tenant of the
foregoing representation, including, without limitation, any claims that may be
asserted against Landlord by any broker, agent or finder hired or otherwise
engaged by Tenant and which is undisclosed by Tenant herein. Landlord shall
indemnify, protect, and hold Tenant harmless from and against any and all
claims, judgments, suits, causes of action, damages, losses, liabilities and
expenses (including reasonable attorneys’ fees and court costs) resulting from
any other brokers claiming to have represented Landlord in connection with this
Lease. The foregoing indemnities shall survive the expiration or earlier
termination of this Lease. Landlord shall pay to the Brokers the brokerage fee,
if any, pursuant to a separate written agreement between Landlord and Brokers.
Notwithstanding anything to the contrary in this Lease, Landlord hereby agrees
that if Landlord fails to pay any brokerage fees or commissions for which it is
responsible, Tenant shall have the right, but not the obligation, to pay such
fees to Tenant’s Broker directly, and to offset such amounts against Rent as
more fully provided in Article 33 hereof.

31.2 Governing Law. This Lease shall be governed by, and construed pursuant to,
the laws of the state in which the Building is located. Except as may be
Landlord’s express responsibility hereunder, Tenant shall comply with all
governmental and quasi-governmental laws, ordinances and regulations applicable
to its permitted use and occupancy of the Building, Property and/or the
Premises, and all rules and regulations adopted pursuant thereto and all
covenants, conditions and restrictions applicable to and/or of record against
the Building, Property and/or the Site (individually, a “Law” and collectively,
the “Laws”). Landlord shall be responsible for, and shall cause the Building,
Property and/or the Premises, as applicable, to comply with, all Laws with
respect to all maintenance, repair and replacement obligations which are
Landlord’s responsibility hereunder. Without limiting the generality of the
foregoing, Landlord shall be responsible for all Americans with Disabilities Act
(“ADA”) (which shall be deemed included in the definition of “Laws” hereunder)
and any state accessibility requirements, with respect to all of the Common
Areas (including, without limitation, all parking areas and all restrooms
servicing the Building other than those installed as part of a Tenant-Managed
Work Letter) and all points of access into the Building and the Property.
Additionally, Landlord shall be responsible, except as may otherwise be set
forth in this Lease, at its sole cost and expense (which shall not be passed
through as Operating Expenses or otherwise unless expressly permitted
hereunder), to cause the Building, Property and/or Premises to comply with all
Laws respecting the Building, Property and/or Premises which were in effect as
of the date of this Lease, except to the extent that such compliance was
Tenant’s responsibility under the Prior Lease. Landlord hereby represents to
Tenant that as of the date of this Lease, to Landlord’s actual knowledge without
the duty of further investigation, the Building, Property and the Premises, are
in compliance with all Laws as of the date of this Lease, including without
limitation the ADA and any applicable state accessibility requirements and all
Environmental Laws.

31.3 Successors and Assigns. Subject to the provisions of Article 25 above, and
except as otherwise provided in this Lease, all of the covenants, conditions and
provisions of this Lease shall be binding upon, and shall inure to the benefit
of, the parties hereto and their respective heirs, personal representatives and
permitted successors and assigns; provided, however, no rights shall inure to
the benefit of any Transferee of Tenant unless the Transfer to such Transferee
is made in compliance with the provisions of Article 20.

31.4 No Merger. The voluntary or other surrender of this Lease by Tenant or a
mutual termination thereof shall not work as a merger and shall, at the option
of Landlord, either (a) terminate all or any existing subleases, or (b) operate
as an assignment to Landlord of Tenant’s interest under any or all such
subleases.

31.5 Professional Fees. If either Landlord or Tenant should bring suit (or
alternate dispute resolution proceedings) against the other with respect to this
Lease, including for unlawful detainer or any other relief against the other
hereunder, then all costs and expenses incurred by the prevailing party therein
(including, without limitation, its actual and reasonable appraisers’,
accountants’, attorneys’ and other professional fees, expenses and court costs),
shall be paid by the other party.

 

-31-

 



--------------------------------------------------------------------------------

31.6 Waiver. The waiver by either party of any breach by the other party of any
term, covenant or condition herein contained shall not be deemed to be a waiver
of any subsequent breach of the same or any other term, covenant and condition
herein contained, nor shall any custom or practice which may become established
between the parties in the administration of the terms hereof be deemed a waiver
of, or in any way affect, the right of any party to insist upon the performance
by the other in strict accordance with said terms. No waiver of any default of
either party hereunder shall be implied from any acceptance by Landlord or
delivery by Tenant (as the case may be) of any Rent or other payments due
hereunder or any omission by the non-defaulting party to take any action on
account of such default if such default persists or is repeated, and no express
waiver shall affect defaults other than as specified in said waiver.

31.7 Terms and Headings. The words “Landlord” and “Tenant” as used herein shall
include the plural as well as the singular. Words used in any gender include
other genders. The Article and Section headings of this Lease are not a part of
this Lease and shall have no effect upon the construction or interpretation of
any part hereof. Any deletion of language from this Lease prior to its execution
by Landlord and Tenant shall not be construed to raise any presumption, canon of
construction or implication, including, without limitation, any implication that
the parties intended thereby to state the converse of the deleted language. The
parties hereto acknowledge and agree that each has participated in the
negotiation and drafting of this Lease; therefore, in the event of an ambiguity
in, or dispute regarding the interpretation of, this Lease, the interpretation
of this Lease shall not be resolved by any rule of interpretation providing for
interpretation against the party who caused the uncertainty to exist or against
the draftsman.

31.8 Time. Time is of the essence with respect to performance of every provision
of this Lease in which time or performance is a factor and shall be binding on
both Landlord and Tenant equally.

31.9 Business Day. A “business day” is Monday through Friday, excluding the
Building Holidays expressly identified herein. Whenever action must be taken
(including the giving of notice or the delivery of documents) under this Lease
during a certain period of time (or by a particular date) that ends (or occurs)
on a non-business day, then such period (or date) shall be extended until the
immediately following business day.

31.10 Payments and Notices. All Rent and other sums payable by Tenant to
Landlord hereunder shall be paid to Landlord at the address designated in the
Summary, or to such other persons and/or at such other places as Landlord may
hereafter designate in writing. Any notice required or permitted to be given
hereunder must be in writing and may be given by delivery by nationally
recognized overnight courier or express mailing service, or by registered or
certified mail, postage prepaid, return receipt requested, addressed to Tenant
at the address(es) designated in the Summary, or to Landlord at the address(es)
designated in the Summary. Either party may, by written notice to the other,
specify a different address for notice purposes. Notice given in the foregoing
manner shall be deemed given (i) when actually received or refused by the party
to whom sent if delivered by a carrier; or (ii) if mailed, on the day of actual
delivery or refusal as shown by the certified mail return receipt or the
expiration of three (3) business days after the day of mailing, whichever first
occurs.

31.11 Prior Agreements; Amendments. This Lease, including the Summary and all
Exhibits attached hereto, contains all of the covenants, provisions, agreements,
conditions and understandings between Landlord and Tenant concerning the
Premises and any other matter covered or mentioned in this Lease, and except as
pertains to the Prior Lease with respect to obligations which accrue thereunder
prior to the Commencement Date of this Lease and the License Agreement with
respect to obligations which accrue thereunder prior to the Commencement Date,
no prior agreement or understanding, oral or written, express or implied,
pertaining to the Premises or any such other matter shall be effective for any
purpose. No provision of this Lease may be amended or added to except by an
agreement in writing signed by the parties hereto or their respective successors
in interest. Except as pertains to the Prior Lease and/or the License Agreement
with respect to obligations which accrue thereunder prior to the Commencement
Date of this Lease, the parties acknowledge that all prior agreements,
representations and negotiations are deemed superseded by the execution of this
Lease to the extent they are not expressly incorporated herein.

31.12 Separability. The invalidity or unenforceability of any provision of this
Lease shall in no way affect, impair or invalidate any other provision hereof,
and such other provisions shall remain valid and in full force and effect to the
fullest extent permitted by Law.

31.13 Recording. Neither Landlord nor Tenant shall record this Lease or a short
form memorandum of this Lease. Notwithstanding the foregoing, Tenant shall have
the right to file this Lease or a short form memorandum thereof, with the
Securities and Exchange Commission or any other applicable governmental
authorities as may be required for Tenant to comply with Laws.

31.14 Accord and Satisfaction. No payment by Tenant or receipt by Landlord of a
lesser amount than the Rent payment herein stipulated shall be deemed to be
other than on account of the Rent, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment as Rent be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or pursue any
other remedy provided in this Lease. Tenant agrees that each of the foregoing
covenants and agreements shall be applicable to any covenant or agreement either
expressly contained in this Lease or imposed by any statute or at common law.

31.15 Financial Statements. Upon ten (10) days prior written request from
Landlord (which Landlord may make at any time during the Term, including in
connection with Tenant’s exercise of any Option in this Lease, but no more often
that two (2) times in any calendar year, other than in the event of a Default by
Tenant during such calendar year or the exercise of any Option in such calendar
year, when such limitation shall not apply), Tenant shall deliver to Landlord
(a) a current financial statement of Tenant, and (b) financial statements of
Tenant

 

-32-

 



--------------------------------------------------------------------------------

for the two (2) years prior to the current financial statement year. Such
statements shall be prepared in accordance with generally acceptable accounting
principles and certified as true in all material respects by Tenant (if Tenant
is an individual) or by an authorized officer, member/manager or general partner
of Tenant (if Tenant is a corporation, limited liability company or partnership,
respectively). The foregoing provisions shall not be applicable at any time that
Tenant is a publicly traded company, or its parent or other affiliated company
is a publicly traded company and Tenant’s financial statements are consolidated
with the financial statements of such parent or other affiliated company.

31.16 No Partnership. Landlord does not, in any way or for any purpose, become a
partner of Tenant in the conduct of its business, or otherwise, or joint
venturer or a member of a joint enterprise with Tenant by reason of this Lease.

31.17 Force Majeure. Except as expressly provided to the contrary herein,
including without limitation the provisions of Article 33 hereof, if either
party hereto shall be delayed or hindered in or prevented from the performance
of any act required hereunder by reason of strikes, lock-outs, labor troubles,
inability to procure materials, failure of power not within Landlord’s control,
governmental moratorium or other governmental action or inaction (including,
without limitation, failure, refusal or delay in issuing permits, approvals
and/or authorizations), injunction or court order, riots, insurrection, war,
terrorism, bioterrorism, fire, earthquake, flood or other natural disaster or
other reason of a like nature not the fault of the party delaying in performing
work or doing acts required under the terms of this Lease (but excluding delays
due to financial inability) (herein collectively, “Force Majeure Delays”), then
performance of such act shall be excused for the period of the delay and the
period for the performance of any such act shall be extended for a period
equivalent to the period of such delay. The provisions of this Section 31.17
shall not apply to nor operate to excuse Tenant from the payment of Monthly Base
Rent, or any Additional Rent or any other payments strictly in accordance with
the terms of this Lease, nor shall it apply nor operate to excuse Landlord from
the payment of the Allowance or any other monetary obligations it might have to
Tenant, all of which shall be made strictly in accordance with the terms of this
Lease.

31.18 Counterparts. This Lease may be executed in one or more counterparts, each
of which shall constitute an original and all of which shall be one and the same
agreement.

31.19 Nondisclosure of Lease Terms. Tenant agrees that it, and its partners,
officers, directors, employees, agents and attorneys, shall not intentionally
and voluntarily disclose the economic terms and conditions of this Lease to any
newspaper or other print, internet or broadcast media; provided, however, that
Tenant may disclose such economic terms in any filings to the Securities and
Exchange Commission or other applicable governmental agencies and such
disclosure shall not constitute a disclosure to the media even though such
filings may be made publicly available via the internet or other media.

31.20 Authority. If either Landlord or Tenant executes this Lease as a
partnership, corporation or limited liability company, then Landlord or Tenant,
as applicable, and the persons and/or entities executing this Lease on behalf of
such party represent and warrant that: (a) such party is a duly organized and
existing partnership, corporation or limited liability company, as the case may
be, and is qualified to do business in the state in which the Building is
located; (b) such persons and/or entities executing this Lease are duly
authorized to execute and deliver this Lease on such party’s behalf; and
(c) this Lease is binding upon such party in accordance with its terms. Each of
Landlord and Tenant represents and warrants to the other that such party is not,
and the entities or individuals constituting such party or which may own or
control such party or which may be owned or controlled by such party are not,
(i) in violation of any Laws relating to terrorism or money laundering, or
(ii) among the individuals or entities identified on any list compiled pursuant
to Executive Order 13224 for the purpose of identifying suspected terrorists or
on the most current list published by the U.S. Treasury Department Office of
Foreign Assets Control at its official website,
http://www.treas.gov/ofac/tllsdn.pdf or any replacement website or other
replacement official publication of such list.

31.21 Joint and Several Liability. If more than one entity executes this Lease
as Tenant: (a) each of them is and shall be jointly and severally liable for the
covenants, conditions, provisions and agreements of this Lease to be kept,
observed and performed by Tenant; and (b) the act or signature of, or notice
from or to, any one or more of them with respect to this Lease shall be binding
upon each and all of the persons and entities executing this Lease as Tenant
with the same force and effect as if each and all of them had so acted or
signed, or given or received such notice.

31.22 No Option. The submission of this Lease for examination or execution by
Tenant does not constitute a reservation of or option for the Premises and this
Lease shall not become effective as a Lease until it has been executed by
Landlord and delivered to Tenant.

31.23 Options and Rights in General. Any option (each an “Option” and
collectively, the “Options”), including without limitation, any option to
extend, option to terminate, option to expand, right to lease, right of first
offer, and/or right of first refusal, granted to Tenant under this Lease are not
assignable separate and apart from this Lease, nor may any Option be separated
from this Lease in any manner, either by reservation or otherwise. Such Options
shall not be made available to any subtenant or licensee of Tenant, but are
transferrable to Permitted Transferees and are also assignable in connection
with a full assignment of the Lease by Tenant. Tenant will have no right to
exercise any Option, notwithstanding any provision of the grant of option to the
contrary, and Tenant’s exercise of any Option may be nullified by Landlord and
deemed of no further force or effect, if Tenant is in Default under the terms of
this Lease beyond any applicable notice or cure period as of Tenant’s exercise
of the Option in question or at any time after the exercise of any such Option
and prior to the commencement of the Option event. Each Option granted to
Tenant, if any, is hereby deemed an economic term which Landlord, in its sole
and absolute discretion, may or may not offer in conjunction with any future
extensions of the Term.

 

-33-

 



--------------------------------------------------------------------------------

31.24 Bankruptcy. If at any time during the Term there is a Bankruptcy Event,
the following provisions shall apply:

a. Any receiver, assignee for the benefit of creditors (“assignee”), trustee of
any kind, or Tenant as debtor-in-possession (“debtor”) shall either expressly
assume or reject this Lease within sixty (60) days following the assignment to
the assignee or the filing of the pleading initiating the receivership or
bankruptcy case. All such parties agree that they will not seek court permission
to extend such time for assumption or rejection. Failure to assume or reject in
the time set forth herein shall mean that this Lease may be terminated at
Landlord’s option. Rejection of this Lease shall be a Default under this Lease.

b. If this Lease is assumed by a debtor, receiver, assignee or trustee, such
party shall immediately after such assumption (1) cure any Default or provide
adequate assurances that Defaults will be promptly cured; (2) pay Landlord for
actual pecuniary loss or provide adequate assurances that compensation will be
made for such loss; and (3) provide adequate assurance of future performance.

c. Where a Default exists under this Lease, the party assuming this Lease may
not require Landlord to provide services or supplies incidental to this Lease
before its assumption by such trustee or debtor, unless Landlord is compensated
under the terms of this Lease for such services and supplies provided before the
assumption of this Lease.

d. Notwithstanding anything contained in this Lease to the contrary, if this
Lease is rejected in any bankruptcy action or proceeding filed by or against
Tenant, and the effective date of rejection is on or after the date upon which
that month’s Base Rent and Additional Rent is due and owing, then the Base Rent
and Additional Rent owing under this Lease for the Month during which the
effective date of such rejection occurs shall be due and payable in full and
shall not be prorated.

e. Landlord reserves all remedies available to Landlord in Article 23 or at law
or in equity in respect of a Bankruptcy Event by Tenant, to the extent such
remedies are permitted by Laws.

For the purposes of this Section 31.24, the term “Bankruptcy Event” means (a) a
court filing by or against Tenant, of pleadings to initiate a bankruptcy
petition of any kind, or the appointment of a receiver or trustee of any or all
of Tenant’s assets; (b) a receiver or trustee taking possession of any of the
assets of Tenant, or if the leasehold interest herein passes to a receiver or
trustee; or (c) Tenant making an assignment for the benefit of creditors or
petitioning for or entering into an arrangement with creditors during the Term.

31.25 Waiver of Jury Trial. Landlord and Tenant hereby waive trial by jury in
any action, proceeding or counterclaim brought by either of the parties against
the other on any matters whatsoever arising out of this Lease, or any other
claims.

31.26 Waiver of Consequential Damages. In no event will either Landlord or
Tenant be liable to the other party or any other person claiming by, through or
under such party for consequential, special or punitive damages, including,
without limitation, lost profits.

31.27 Light, Air and View. No diminution of light, air or view by any structure,
whether or not erected by Landlord, shall entitle Tenant to any reduction of
Rent, result in any liability of Landlord to Tenant, or in any other way affect
this Lease or Tenant’s obligations hereunder; provided, however, that Landlord
agrees not to construct any structure on the Property or on any adjacent parcels
that are owned or otherwise under the control of Landlord or any affiliated
company of Landlord, that may serve to either (a) obstruct the current western
mountain views that currently exist from the Premises, or (b) obstruct the views
of Tenant’s Current Signage from the I-25 corridor. Notwithstanding the
foregoing, if Landlord is required (as opposed to entitled) as a result of
future changes in Law or as a result of Landlord’s requirements under this Lease
to construct a structure that would obstruct such views, and such structure
cannot be constructed in a way so as to minimize interference with such views,
then Landlord’s construction of such structure shall not be deemed a violation
of this subsection.

31.28 No Offer. THE SUBMISSION OF THIS DOCUMENT FOR EXAMINATION DOES NOT
CONSTITUTE AN OFFER TO LEASE, OR A RESERVATION OF, OR OPTION FOR, THE PREMISES.
THIS DOCUMENT BECOMES EFFECTIVE AND BINDING ONLY UPON THE EXECUTION AND DELIVERY
HEREOF BY A DULY AUTHORIZED REPRESENTATIVE OF LANDLORD AND BY TENANT. UNTIL SUCH
TIME AS DESCRIBED IN THE PREVIOUS SENTENCE, EITHER PARTY IS FREE TO TERMINATE
NEGOTIATIONS WITH NO OBLIGATION TO THE OTHER.

31.29 Release of Liability from Prior Lease and License Agreement. Landlord and
Tenant acknowledge that Tenant currently occupies the Current Premises by virtue
of the Prior Lease and currently occupies the First Floor Premises by virtue of
the License Agreement. Upon the Commencement Date of this Lease, the Term
hereunder shall be deemed to have commenced and both Landlord and Tenant shall
be released from any obligations that may exist pursuant to the terms of the
Prior Lease and/or the License Agreement, except for any unpaid or unbilled Rent
or other amounts due under the Prior Lease and/or the License Agreement prior to
the Commencement Date of this Lease.

ARTICLE 32 - EARLY TERMINATION RIGHTS

Tenant shall have the right to terminate this Lease for a portion of the
Premises to be determined by Tenant in its sole discretion consisting only of
full floor increments according to the following schedule (“Early Termination
Right”) effective at midnight, Mountain Time, on the applicable termination date
(“Early Termination Date”), provided (i) Tenant is not then in monetary Default
beyond the applicable period for notice and cure of any of the terms, covenants,
conditions, provisions or agreements of the Lease, or any amendments

 

-34-



--------------------------------------------------------------------------------

thereto; (ii) Tenant shall have given Landlord written notice of its election to
so terminate on or before the last day of applicable notice date(s) set forth
below (“Termination Notice”), which termination shall be effective on the
applicable Early Termination Date if notice is so timely given; and (iii) within
the time frame set forth below, Tenant delivers the applicable Termination Fee
(described below) in cash or certified funds to Landlord. Once Tenant has
exercised its first Early Termination Right, all subsequent exercises of the
Early Termination Right by Tenant shall be only for full floors contiguous to
the floor(s) previously surrendered by Tenant pursuant to the provisions hereof.
If Tenant meets the conditions described above and elects to exercise its Early
Termination Rights, the Term of the Lease for the applicable portion of the
Premises shall expire and come to an end on the applicable Early Termination
Date and Tenant shall surrender the entirety of the applicable portion of the
Premises to Landlord in the condition required by the Lease and neither party
shall have any further obligations to the other with respect to such space after
the applicable Early Termination Date, except with respect to such items as
expressly survive the expiration or earlier termination of this Lease. Failure
of the Tenant to give timely notice of its election to exercise its applicable
Early Termination Right or to pay the applicable Termination Fee as set forth
herein shall operate as a waiver of that specific Early Termination Right (but
not any subsequent rights) and this Lease shall continue to be fully
enforceable. The Early Termination Right of Tenant is as follows:

 

Early Termination Date

  

Termination Notice Date

  

Size of Reduction

  

Termination Fee

January 1, 2018

   March 1, 2017    1 full floor    4 months gross Rent

January 1, 2019

   March 1, 2018    1 full floor    3 months gross Rent

January 1, 2020

   March 1, 2019    1 full floor    2 months gross Rent

As consideration for Tenant’s exercise of any of the available Early Termination
Rights, Tenant shall pay a termination fee (“Termination Fee”) to Landlord equal
to the above stated amount plus the prorated sum of all transaction costs that
remain unamortized with respect to the portion of the Premises which is being
relinquished, as of the applicable Early Termination Date, consisting of the
then-unamortized Allowance, Leasing Commissions (as hereinafter defined), legal
fees and free Rent applicable to such portion of the Premises being
relinquished. The amortizations of the applicable Termination Fee shall be on a
straight-line basis over ten (10) years at a rate of eight percent (8%) per
annum. Within ten (10) days’ after written request from Tenant within one
(1) year of the applicable Early Termination Date, Landlord shall provide the
applicable Termination Fee to Tenant. Tenant shall pay fifty percent (50%) of
the applicable Termination Fee upon delivery of the Termination Notice and the
remaining fifty percent (50%) of the Termination Fee at least thirty (30) days
prior to the applicable Early Termination Date. Tenant’s obligation to pay the
Termination Fee set forth above, as well as other amounts due and owing under
the Lease, and any amendments thereto through the applicable Early Termination
Date, shall survive the expiration or termination of the Lease or the early
termination of Tenant’s right to possession of the Premises under the Lease. On
or prior to the applicable Early Termination Date, Tenant will surrender
possession of the applicable portion of the Premises to Landlord in accordance
with the provisions of the Lease, as if the Early Termination Date were the
expiration date of the Lease. Upon the Early Termination Date, both Landlord and
Tenant shall be relieved of their obligations under the Lease as it pertains to
the applicable portion of the Premises, except those accruing prior to the Early
Termination Date which expressly survive the expiration or termination of this
Lease. The Early Termination Right of the Tenant set forth herein is personal to
the named Tenant herein, its Permitted Transferees and the assignee in
connection with a full assignment of the Lease by Tenant and is not otherwise
transferable to any other permitted assignee or subtenant. Timely exercise by
Tenant of its Early Termination Right shall have no bearing on the ability of
Tenant to exercise the Renewal Option described in Rider 1 to this Lease.

ARTICLE 33 - SELF HELP AND OFFSET

33.1 Offsets for Landlord’s Failure to Pay Tenant Improvement Allowance or
Leasing Commissions. If Landlord: (a) fails to timely pay to Tenant any portion
of the Allowance due from Landlord to Tenant as more fully provided in
Section 1.15 above and in the Work Letter; or (b) fails to timely pay to Tenant
Broker any one or more installments of real estate commissions payable to the
Tenant Broker by Landlord pursuant to Section 1.12 above and pursuant to the
Tenant Broker Fee Agreement (“Leasing Commissions”); or (c) fails to otherwise
make any other monetary payment which Landlord is required to make hereunder
within the time periods set forth herein for such payment (other than a payment
which is covered by Section 33.2 below); and if in any of the foregoing cases
such failure continues for a period of thirty (30) days (or such shorter period
of time if this Lease provides for a shorter period of time) after Landlord’s
deemed receipt of written notice from Tenant of such failure, then Tenant shall
have the right, in addition to, and not in lieu of, any other rights or remedies
that Tenant may have hereunder or otherwise at law or in equity, to pay such
costs directly and thereafter, subject to Tenant providing Landlord with an
Offset Notice (hereinafter defined) set off against any Rent (otherwise due
under this Lease) such costs incurred by Tenant in performing any such payment
obligations of Landlord up to the full amount of such Landlord obligations;
provided, however, prior to exercising any such rights of offset, Tenant shall
first provide Landlord and any Mortgagee of which Tenant has been provided
notice with a second notice (the “Offset Notice”) which Offset Notice shall
state prominently therein “THIS IS A NOTICE OF TENANT’S EXERCISE OF ITS OFFSET
RIGHTS UNDER THE LEASE. IF YOU FAIL TO PAY THE AMOUNTS STATED BELOW TO TENANT
WITHIN TEN (10) DAYS AFTER THE DATE OF THIS NOTICE, TENANT WILL OFFSET SUCH
AMOUNTS AS EXPRESSLY PERMITTED BY THE TERMS OF THE LEASE FROM THE NEXT
INSTALLMENTS OF RENT COMING DUE UNDER THE LEASE”. If neither Landlord nor
Mortgagee pay such obligations within ten (10) days after the date of receipt of
the Offset Notice, then Tenant may proceed to withhold such authorized amounts
stated in the Offset Notice against the next Rent coming due hereunder. This
right of Tenant is self operative and is not subject to any other process,
notice, or approval to Landlord or any lender or Mortgagee of Landlord except as
expressly provided herein. Notwithstanding anything contained herein to the
contrary, Tenant agrees that with respect to any Allowance which is first due to
Tenant after January 1, 2012, Tenant shall not offset more than twenty-five
percent (25%) of the Base Rent payable by Tenant for any Month thereafter, and
Tenant further agrees with respect to any Leasing Commissions which it may pay
hereunder, any offsets shall be

 

-35-

 



--------------------------------------------------------------------------------

limited as set forth in the Tenant Broker Fee Agreement. With regard to any
offsets that may be limited by the foregoing, if such offset does not result in
a full reimbursement to Tenant, any balance remaining shall accrue interest at
the rate of ten percent (10%) per annum, and provided further, however, if the
Term of the Lease has expired prior to Tenant being fully reimbursed through
such offset procedure, then Landlord shall pay to Tenant the amount of any
remaining credit within thirty (30) days after the expiration of the Term.

33.2 Self-Help Rights and Offsets. If Landlord fails: (a) to perform the
obligations for Landlord’s Work as set forth in Section 4.3 above; or (b) to
cure a Rent Abatement Service Failure as set forth in Section 7.5 above; or
(c) to cure a Critical Services repair or maintenance obligation as set forth in
Section 8.1 above; or (d) to perform any obligations to construct Tenant
Improvements pursuant to any Landlord-Managed Work Letter; and if in any of the
foregoing cases such failure continues for a period of thirty (30) days (or such
shorter period of time if this Lease provides for a shorter period of time)
after Landlord’s receipt of written notice from Tenant of such failure, then
Tenant shall have the right, but not the obligation, to complete the Landlord
Work, remedy the Rent Abatement Service Failure, perform Landlord’s obligations
with respect to any such Critical Services, or complete the Tenant Improvements
pursuant to any Landlord-Managed Work Letter and thereafter, subject to Tenant
providing Landlord with an Offset Notice set off against any Rent (otherwise due
under this Lease) such actual costs incurred by Tenant in performing the
Landlord Work, remedying the Rent Abatement Service Failure, performing
Landlord’s obligations with respect to any such Critical Services, or completing
the construction of Tenant Improvements pursuant to any Landlord-Managed Work
Letter up to the full amount of such Landlord obligations. If neither Landlord
nor Mortgagee pay such obligations within ten (10) days after the date of
receipt of the Offset Notice, then Tenant may proceed to withhold such amounts
stated in the Offset Notice against the next Rent coming due hereunder. This
right of Tenant is self operative and is not subject to any other process,
notice, or approval to Landlord or any lender or Mortgagee of Landlord except as
expressly provided herein. Notwithstanding anything contained herein to the
contrary, in no event shall the aggregate amount offset or credited against Rent
during any month exceed, in the aggregate, fifty percent (50%) of the Base Rent
payable by Tenant for such Month; provided, however, that if such offset does
not result in a full reimbursement to Tenant, any balance remaining shall accrue
interest at the rate of eight percent (8%) per annum, and provided further,
however, if the Term of the Lease has expired prior to Tenant being fully
reimbursed through such offset procedure, then Landlord shall pay to Tenant the
amount of any remaining credit within thirty (30) days after the expiration of
the Term.

33.3 Offsets to include Recoupment Rights. Notwithstanding anything to the
contrary contained herein, the term “offset(s)” when used in this Lease shall
also be deemed to include setoff, recoupment and any state, federal and common
law corollary to such rights. The Landlord acknowledges and agrees that Tenant
shall have the right to recoup, offset and/or setoff any damages or claims
arising hereunder notwithstanding the commencement of any insolvency proceeding,
relief under Title 11 of the United States Code or the application of the
automatic stay contained in 11 U.S.C. § 362.

ARTICLE 34 - ADDITIONAL PROVISIONS

34.1 Roof and Telecommunications Rights.

34.1 Current Roof Equipment. Tenant currently has certain equipment located on
the roof of the Building (the “Roof,” and such existing equipment, the “Existing
Roof Equipment”) pursuant to the terms of that certain Satellite Equipment and
Telecommunications Equipment License dated July 22, 1999 (the “Existing
Telecommunications License”) between Landlord, as successor-in-interest to
Parkridge One, LLC, and Time Warner Telecom Inc., Tenant’s affiliate. A copy of
the Existing Telecommunications License is attached hereto as Exhibit I.
Landlord acknowledges and agrees that Tenant shall have the right, during the
Term and any further extensions thereof, to continue to maintain the Existing
Roof Equipment on the Roof, on the terms contained in the Existing
Telecommunications License, as if Tenant were the named tenant in the Existing
Telecommunications License.

34.2 Additional Roof Equipment. Tenant shall also have the right, at any time
during the Term or any extensions thereof, to place up to six (6) antennas on
the Roof in an area agreed upon by Landlord and Tenant, at no cost to Tenant,
subject to (i) approval by Landlord in Landlord’s reasonable discretion, and
(ii) approval from any and all required governmental authorities (the
“Additional Roof Rights”). If any additional equipment is placed on the Roof as
a result of Tenant’s exercise of its Additional Roof Rights, such equipment
shall be deemed part of the Existing Roof Equipment and shall be subject to the
terms and conditions contained in the Existing Telecommunications License.
Additionally, and without limiting the generality of the foregoing, Tenant shall
have the right, from time to time, to place additional equipment on the Roof as
may be reasonably necessary for the operation of Tenant’s business in the
Premises or otherwise in support of Tenant’s telecommunications use, which
equipment may be of a telecommunications nature or otherwise (i.e., supplemental
HVAC units or other similar non-telecommunications equipment) (any such
equipment, the “Additional Roof Equipment”), subject to Landlord’s reasonable
approval and so long as Tenant complies with the terms and conditions of this
Lease and of the Existing Telecommunications License with respect to any such
Additional Roof Equipment. The installation of any Additional Roof Equipment
shall be subject to Tenant’s compliance with Article 13 hereof. Without limiting
the generality of the foregoing Tenant may place other third parties’ equipment
on the Roof as may be reasonably necessary for Tenant’s use, in which case such
equipment will also be deemed Additional Roof Equipment, and Tenant will enter
into any necessary sub-license agreements with such third-parties with respect
to any such equipment. Upon the installation of any Additional Roof Equipment by
Tenant, such Additional Roof Equipment shall be deemed part of the Existing Roof
Equipment and shall be subject to the terms and conditions contained in the
Existing Telecommunications License, to the extent applicable to such Additional
Roof Equipment; provided, however, that notwithstanding anything to the contrary
contained elsewhere in this Lease or in the Existing Telecommunications License,
Tenant shall not be required to pay any license fees or other rent with respect
to any portion of the Roof used by Tenant with respect to any such Additional
Roof Equipment.

 

-36-

 



--------------------------------------------------------------------------------

34.3 Roof Rights Exclusive. As long as Tenant leases the entirety of the
Building, Tenant shall have the exclusive use of the Roof for purposes of
maintaining equipment thereon; provided, however, that Landlord shall have the
right to place equipment on the Roof to the extent reasonably necessary for
purposes of Landlord’s management and operation of the Building so long as such
equipment does not interfere with Tenant’s Existing Roof Equipment, any
previously-installed Additional Roof Equipment, or with Tenant’s other rights
pursuant to this Article 34. Notwithstanding the foregoing, if Tenant exercises
the Early Termination Rights as described in Article 32 of this Lease, or if
Tenant otherwise affirmatively elects to relinquish any portion of the Premises,
Tenant will no longer have exclusive rights to the Roof, provided however, that
Tenant will still be entitled to its pro rata share of useable space on the Roof
(taking into account the amount of space still leased by Tenant hereunder), and
further provided that Landlord will only be permitted to allow other tenants to
use their pro rata share of useable space on the Roof for their own purposes,
and not for the purposes of allowing third parties to utilize the Roof or any
portion thereof. Without limiting any of the foregoing, in no event shall
Landlord have the right to allow other parties (other than other tenants, and
then only for such other tenants’ operations) to use any portion of the Roof for
purposes of installing, maintaining and/or operating any type of television,
cable, cellular or other telecommunications antenna and/or satellite dishes or
any other similar types of equipment attendant to similar operations, whether or
not Landlord charges such parties therefor. In connection with the foregoing,
prior to the Commencement Date, Landlord shall remove from the Roof any
equipment belonging to any third parties not currently tenants of the Building
and make any repairs to the Roof which are necessary as a result of such
removal. Additionally, as long as Tenant is the largest tenant in the Building,
and notwithstanding anything to the contrary contained in this Article 34 or in
the Existing Telecommunications License, Landlord shall have no right to
designate where any Existing Roof Equipment or Additional Roof Equipment is
installed on the Roof (so long as such installation is installed in compliance
with all Laws), nor to relocate any Existing Roof Equipment or Additional Roof
Equipment once the same is installed. Notwithstanding the foregoing, however,
Landlord may elect to relocate all or any part of the Existing Roof Equipment or
Additional Roof Equipment to a new location on the roof upon thirty (30) days
advance written notice to Tenant which relocation shall be at the sole cost and
expense of Landlord. Additionally, any such relocation shall be done in a manner
so as to minimize disruption to Tenant’s operations and the operations of the
Existing Roof Equipment or Additional Roof Equipment.

34.4 Other Telecommunications Rights. Tenant shall also have the right, subject
to the reasonable approval by Landlord and Tenant’s compliance with all Laws, to
construct, install, operate and maintain, on, across, through and/or under other
areas of the Property, any and all other equipment that may be deemed reasonably
necessary by Tenant in connection with its operation of telecommunications
facilities at the Premises, including without limitation any equipment that may
be necessary to allow the Premises to be used as a “hub” or “switch site.”

34.5 Generator Rights. Tenant, at its sole cost and expense, subject to
Landlord’s approval with respect to location and screening, which shall not be
unreasonably withheld, conditioned or delayed, and subject to Tenant’s
compliance with any design guidelines and covenants, conditions and restrictions
applicable thereto, shall have the right to install one or more generators and
related equipment (all, collectively, the “Generator”) outside the Building to
support Tenant’s emergency UPS and other electrical requirements. The
installation thereof shall be subject to Tenant’s compliance with Article 13
hereof. Tenant shall keep, maintain and operate the Generator at its sole risk,
cost and expense, in good condition and repair at all times, in compliance with
all Laws and reasonable requirements of Landlord’s insurer. Tenant shall upon
expiration of the Term (or any applicable extensions thereof), at Tenant’s
option, either surrender the Generator in good condition and repair or remove
the Generator and promptly repair any damage caused thereby. Tenant shall
indemnify and hold Landlord harmless from any claims of costs, damages or
expenses (including reasonable attorney’s fees) arising directly or indirectly
from the Generator. Landlord shall have no obligations of any kind or nature
with respect to the Generator and makes no representations, covenants or
warranties of any kind or nature regarding the Generator and its compliance with
Laws or other requirements or its suitability for any particular purposes.
Tenant shall not be required to pay any license fees or other rent with respect
to any portion of the Property used for the Generator.

 

  34.6 Other Rights to Use Common Areas of Property for Additional Equipment.

a. General Provisions. Tenant, at its sole cost and expense, subject to
Landlord’s approval, which shall not be unreasonably withheld, conditioned or
delayed, and subject to Tenant’s compliance with any design guidelines and
covenants, conditions and restrictions applicable thereto, shall have the right
to install additional equipment related to Tenant’s use of and operations at the
Premises (e.g., chillers, condensers, or other similar equipment) (all,
collectively, the “Additional Equipment”), outside the Building. The
installation of any such Additional Equipment shall be subject to Tenant’s
compliance with Article 13 hereof. Tenant shall keep, maintain and operate the
Additional Equipment at its sole risk, cost and expense, in good condition and
repair at all times, in compliance with all Laws and reasonable requirements of
Landlord’s insurer. Tenant shall upon expiration of the Term (or any applicable
extensions thereof), at Tenant’s option, either surrender the Additional
Equipment in good condition and repair or remove the Additional Equipment, and
promptly repair any damage caused thereby. Tenant shall indemnify and hold
Landlord harmless from any claims of costs, damages or expenses (including
reasonable attorney’s fees) arising directly or indirectly from the Additional
Equipment. Landlord shall have no obligations of any kind or nature with respect
to the Additional Equipment and makes no representations, covenants or
warranties of any kind or nature regarding the Additional Equipment and its
compliance with Laws or other requirements or its suitability for any particular
purposes. Tenant shall not be required to pay any license fees or other rent
with respect to any portion of the Property used for any Additional Equipment.

b. Common Area Rights Exclusive. As long as Tenant is the largest tenant in the
Building, Tenant shall have the exclusive use of the Property for purposes of
maintaining equipment thereon; provided, however, that Landlord shall have the
right to place equipment on the Property to the extent reasonably necessary for
purposes of Landlord’s management and operation of the Property so long as such
equipment does not interfere with Tenant’s Existing Roof Equipment or Additional
Roof Equipment or with Tenant’s other rights pursuant to Section 34.1,
Section 34.2, or Section 34.3 or contained elsewhere in this Lease, including
without

 

-37-

 



--------------------------------------------------------------------------------

limitation the exclusive rights for Tenant’s Signage on and around the Building
and Property as more fully set forth in Article 12 hereof. Without limiting the
foregoing, in no event shall Landlord have the right to allow other parties to
use any portion of the Property for purposes of installing, maintaining and/or
operating any type of television, cable, cellular or other telecommunications
antenna and/or satellite dishes or any other similar types of equipment
attendant to similar operations, nor to allow any other parties to advertise on
the Property, via billboards or other signage, whether or not Landlord charges
such parties therefor.

34.7 Current Storage Rights. Tenant currently has the right to build storage
space pursuant to the terms of that certain Storage License which is attached
hereto as Exhibit J (the “Existing Storage License”). At all times during the
Term (and any extensions thereof), Tenant shall continue to have the right to
build storage space on and subject to the terms contained in the Existing
Storage License provided, however, that notwithstanding anything to the contrary
contained elsewhere in this Lease or in the Existing Storage License, Tenant
shall not be required to pay any license fees or other rent with respect to any
portion of the Property utilized by Tenant pursuant to the terms of the Existing
Storage License.

34.8 Press Releases and Publicity. Tenant reserves the right to control any and
all publicity which specifically references by name Tenant’s leasing of office
space within the Building. Landlord agrees if it or any of its affiliates or
agents issue any press release or other publicity containing information
regarding Tenant or this Lease, then Landlord shall obtain Tenant’s prior
approval thereof, which shall not be unreasonably delayed or withheld.

34.9 Landlord Lien Waiver. Landlord agrees that it will, if requested, at no
expense to Landlord, acknowledge for the benefit of any third-party lender, with
respect to personal property or trade fixtures of Tenant, that Landlord does not
have, and Tenant has not granted to Landlord, a lien in such personal property
or trade fixtures, including any Generator, any Additional Equipment, and any
other fixture of Tenant that is not the property of Landlord in accordance with
the terms of this Lease.

34.10 Tenant’s Right to Protest Taxes. So long as Tenant is the largest tenant
in the Building and only if Landlord is not otherwise appealing the assessment
of Taxes, Tenant shall have the right to require Landlord, by written notice to
Landlord given not less than thirty (30) days before the last date for filing
any necessary protest or petition or taking any other necessary action, to
initiate and prosecute any proceeding for the purpose of reducing the assessed
valuation of the Property for tax purposes (“Tax Protest”). If Tenant elects to
have Landlord initiate the Tax Protest, Landlord shall, in consultation and
coordination with Tenant and any of Tenant’s advisors, cause such Tax Protest to
be filed and prosecuted. To the extent allowable by Law and only with Landlord’s
express approval, and at Tenant’s option to be exercised at the time of the
initial notice to Landlord, Tenant shall be permitted to file the Tax Protest in
its own name and to prosecute such Tax Protest to conclusion. Tenant
acknowledges that if it requests that Landlord file a Tax Protest, Tenant shall
be responsible to fund the actual and reasonable fees and costs required to
contest said taxes. Any refund of monies resulting from such proceeding which
may have been paid by Tenant shall be refunded by Landlord to Tenant pursuant to
the terms of this Lease. If at any time during the Term Tenant is not then the
largest tenant in the Building, and if Landlord is not otherwise appealing the
assessment of Taxes and if the assessment of the Property for Taxes by Douglas
County, Colorado (or any other applicable governmental entity having
jurisdiction) in any year exceeds 105% of the prior year’s assessment, then upon
prompt and timely receipt of Tenant’s request, Landlord will appeal such
assessment and the reasonable cost of any appeal shall be an Operating Expense.
Tenant’s rights to refund under this Section 34.10, if any, shall survive the
expiration or termination of this Lease. If Tenant does not elect to require
Landlord to file a Tax Protest for any particular tax year, but Landlord files a
Tax Protest on its own behalf, Landlord shall give Tenant written notice of the
same, and Landlord shall allow Tenant to reasonably participate with Landlord in
such Tax Protest at Tenant’s sole cost.

34.11 Tenant’s Right to Designate Janitorial Service Provider for the Premises.
At any time during the Term, regardless of the amount of rentable square footage
leased by Tenant in the Building, Tenant shall have the right, upon thirty
(30) days’ prior notice to Landlord, to elect to provide janitorial, trash
removal and other similar cleaning services to the Premises (the “Janitorial
Services”) utilizing a janitorial service provider designated by Tenant (the
“Janitorial Service Provider”); provided, however, that if Tenant so elects to
provide its own Janitorial Services to the Premises, it must elect to provide
such Janitorial Services to the entirety of the then-current Premises leased by
Tenant hereunder. Tenant’s designation of a Janitorial Service Provider shall be
subject to the terms and conditions contained in Section 1.19(a) as if Tenant
were the sole tenant of the Building, except that (a) in the event that Tenant
is no longer the sole tenant in the Building, Tenant will not be required to
cease providing its own Janitorial Services to the Premises using its designated
Janitorial Service Provider, and (b) Tenant will have the right, at any time
during the Term (or any extensions thereof), upon at least sixty (60) days’
prior written notice to Landlord, to cease providing Janitorial Services to the
Premises and to elect instead to have Landlord provide Janitorial Services to
the Premises. If Tenant is not the sole tenant in the Building, at any time that
Tenant is providing its own Janitorial Services to the Premises, Tenant will pay
its designated Janitorial Service Provider directly for the Janitorial Services,
but the Base Year expenses will be modified to remove therefrom any costs
associated with the provision of standard Janitorial Services to the Premises,
and in addition, Tenant will only be required to pay its Percentage Share of
Operating Expenses as pertains to Janitorial Services provided to the Common
Areas (i.e., any services provided to other tenants’ space shall not be included
in such calculation). All such modifications as set forth in the preceding
sentence shall be made in accordance with generally accepted accounting
principles, or if not addressed in generally accepted accounting principles,
then using sound real estate accounting principles, in either event, such
principles to be consistently applied (the “Accounting Standard”). In all
events, Tenant shall require its Janitorial Service Provider to provide
Janitorial Services that are reasonably consistent with the then-current
janitorial specifications pertaining to Janitorial Services that are then being
provided for the remainder of the Building.

34.12 Tenant’s Right to Designate Security Services for the Premises. Landlord
acknowledges and agrees that Tenant currently provides its own security services
to the Current Premises and the First Floor Premises,

 

-38-

 



--------------------------------------------------------------------------------

consisting of a combination of on-site uniformed safety personnel, cameras,
key-card access locks, and other similar systems (the “Tenant Security
Services”), all at Tenant’s cost and expense. Landlord agrees that Tenant shall
be entitled, but not obligated, to maintain the Tenant Security Services
throughout the Term of the Lease and any extensions thereof, regardless of the
amount of rentable square footage leased by Tenant in the Building. Tenant shall
also have the right to modify the Tenant Security Services at any time, subject
to Tenant’s compliance with any applicable terms and conditions of this Lease
and applicable Law (such as obtaining Landlord’s approval if such modification
would result in an Alteration that requires Landlord’s approval); provided,
however, that if Tenant elects to provide Tenant Security Services to the
Premises, it must elect to provide such Tenant Security Services to the entirety
of the then-current Premises leased by Tenant hereunder. So long as Tenant is
the sole tenant of the Building, Tenant may also elect to provide the Tenant
Security Services to the entirety of the Property, including without limitation
the exterior of the Building (including providing for key card access for
Building entry, if desired by Tenant), the Building elevator lobby (including
providing for a security desk or other controlled access check point in the
lobby of the Building provided, however, that Tenant may be required to restore
the Building elevator lobby to the condition existing as of the date of this
Lease, reasonable wear and tear and casualty excepted, pursuant to the
provisions of Article 13.2 above), the Building’s parking facilities, and any
other areas of the Property. If at any time Tenant is not the sole tenant in the
Building, Landlord and Tenant shall cooperate to ensure that the then-current
Tenant Security Services work in concert with any security or other life-safety
services provided by Landlord and that the then-current Tenant Security Services
do not unreasonably impede access by other tenants of the Building to their
premises. In addition, if Tenant is no longer the sole tenant in the Building,
Tenant will continue to pay for the Tenant Security Services, but the Base Year
expenses will be modified to remove therefrom any costs associated with the
provision of Landlord security services (if any) to the Premises, and in
addition, Tenant will only be required to pay its Percentage Share of Operating
Expenses as pertains to Landlord-managed security services (if any) provided to
the Common Areas (i.e., any services provided to other tenants’ space shall not
be included in such calculation). All such modifications as set forth in the
preceding sentence shall be made in accordance with the Accounting Standard.

[NO FURTHER TEXT ON THIS PAGE; SIGNATURES ON FOLLOWING PAGE]

 

-39-

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the date first above written.

LANDLORD:

LBA REALTY FUND III-COMPANY II, LLC,

a Delaware limited liability company

 

  By:   LBA Realty Fund III, L.P.,     

a Delaware limited partnership,

its sole Member and Manager

    By:    LBA Management Company III, LLC,          

a Delaware limited liability company

its General Partner

          By:    LBA Realty LLC,             

a Delaware limited liability company,

its Manager

             By:        LBA Inc.,              a California corporation,       
      its Managing Member                 By:   

/s/ Phil A. Belling

                Name:   

Phil A. Belling

                Title:   

Managing Partner

  

 

TENANT:

 

tw telecom holdings inc.,

 

a Delaware corporation

 

By:

 

/s/ Charles M. Boto

 

Name:

 

Charles M. Boto

 

Title:

 

President, Real Estate

 

 

-40-



--------------------------------------------------------------------------------

EXTENSION OPTION

RIDER NO. 1 TO LEASE

This Rider No. 1 is made and entered into by and between LBA REALTY FUND
III-COMPANY II, LLC a Delaware limited liability company (“Landlord”), and tw
telecom holdings inc., a Delaware corporation (“Tenant”), as of the day and year
of the Lease between Landlord and Tenant to which this Rider is attached.
Landlord and Tenant hereby agree that, notwithstanding anything contained in the
Lease to the contrary, the provisions set forth below shall be deemed to be part
of the Lease and shall supersede any inconsistent provisions of the Lease. All
references in the Lease and in this Rider to the “Lease” shall be construed to
mean the Lease (and all Exhibits and Riders attached thereto), as amended and
supplemented by this Rider. All capitalized terms not defined in this Rider
shall have the same meaning as set forth in the Lease.

1. Landlord hereby grants to Tenant two (2) options (collectively, the
“Extension Options”, and each, an “Extension Option”) to extend the Term of the
Lease for two (2) additional periods of five (5) years (collectively, the
“Option Terms”, and each, an “Option Term”), on all the same terms, covenants
and conditions as provided for in the Lease during the initial Term, except for
only the Monthly Base Rent, which shall initially be equal to the “fair market
rental rate” for the Premises for the Option Term as defined and determined in
accordance with the provisions of the Fair Market Rental Rate Rider attached to
the Lease as Rider No. 2, subject to fair market annual rent adjustments during
the Option Term.

2. An Extension Option must be exercised, if at all, by written notice
(“Extension Notice”) delivered by Tenant to Landlord no sooner than that date
which is twelve (12) months and no later than that date which is nine (9) months
prior to the expiration of the then current Term of the Lease or expiration of
the first Option Term, as applicable. Provided Tenant has properly and timely
exercised the Extension Option, the then current Term of the Lease shall be
extended by the Option Term, and all terms, covenants and conditions of the
Lease shall remain unmodified and in full force and effect, except that the
Monthly Base Rent shall be as set forth above.

3. Tenant may elect to exercise its Extension Options for (a) the entire
Premises, or (b) any one or more contiguous floors, including partial floors
then occupied by Tenant, so long as the total rentable area to be renewed is at
least sixty percent (60%) of the rentable area of the Premises at the time
Tenant exercises either Extension Option. If Tenant is renewing a full floor and
a portion of another floor, the portions to be renewed and the portions to be
surrendered as to any partially occupied floor only shall be of a size and
configuration reasonably acceptable to Landlord and no event shall any portion
surrendered or renewed be less than twenty-five percent (25%) of the aggregate
rentable area of such floor. Tenant shall surrender all such space in accordance
with the terms of the Lease and Landlord shall pay all reasonable costs of
Landlord incurred in constructing demising walls, hallways or entries with
respect to such surrendered space. If Tenant gives timely notice of its exercise
of either Extension Option within the specified time period, and if Tenant does
not indicate its election to renew the Lease for a portion of the Premises as
provided herein, then Tenant shall be deemed to have exercised said Extension
Option for the entirety of the then current Premises.

 

RIDER NO. 1

-1-



--------------------------------------------------------------------------------

FAIR MARKET RENTAL RATE

RIDER NO. 2 TO LEASE

This Rider No. 2 is made and entered into by and between LBA REALTY FUND
III-COMPANY II, LLC a Delaware limited liability company (“Landlord”), and tw
telecom holdings inc., a Delaware corporation (“Tenant”), as of the day and year
of the Lease between Landlord and Tenant to which this Rider is attached.
Landlord and Tenant hereby agree that, notwithstanding anything contained in the
Lease to the contrary, the provisions set forth below shall be deemed to be part
of the Lease and shall supersede any inconsistent provisions of the Lease. All
references in the Lease and in this Rider to the “Lease” shall be construed to
mean the Lease (and all Exhibits and Riders attached thereto), as amended and
supplemented by this Rider. All capitalized terms not defined in this Rider
shall have the same meaning as set forth in the Lease.

1. The term “fair market rental rate” as used in this Rider and any Rider
attached to the Lease means the annual amount of base rent per square foot under
a full service / gross office lease structure including all the same level of
building services as are set forth in Section 1.19 of the Lease, including and
together with a new Base Year amount, that third party landlords and tenants,
acting at arms length, have contracted in writing to pay as evidenced by fully
executed lease agreements or lease amendments for offices space having been
completed in year immediately prior to the date of Tenant’s Extension Notice for
Comparable Buildings. For all the purposes of this Lease, a Comparable Building
shall mean only those office buildings of similar age, location, design, and
quality located in the southeast Denver Metropolitan area would accept, in an
arm’s length transaction (what Landlord is accepting in then current
transactions for the Building may be used for purposes of projecting rent for
the Option Term) and taking into full and equitable deductive account all
transaction costs then typically incurred by landlords in Comparable Buildings
including but not limited to a) real estate brokerage fees, b) tenant
improvement allowances funded by landlord’s as are then prevalent in comparable
lease transactions, c) parking charges or the absence thereof, d) free rent, and
e) miscellaneous cash allowances for items such as moving, cabling, consulting,
furniture, fixtures and equipment. All economic terms other than Monthly Base
Rent, such as tenant improvement allowance amounts, if any, operating expense
allowances, parking charges will be established by Landlord and will be factored
into the determination of the fair market rental rate for the Option Term.
Accordingly, the fair market rental rate will be an effective rate, not
specifically including, but fully and equitably accounting for, the specified
economic considerations described above.

2. After Landlord receives Tenant’s Extension Notice, Landlord shall make a good
faith determination of Monthly Base Rent is to be based on the fair market
rental rate for the Premises and Landlord shall provide written notice of
Landlord’s determination of the fair market rental rate not later than sixty
(60) days after the last day upon which Tenant may timely exercise the right
giving rise to the necessity for such fair market rental rate determination.
Tenant shall have thirty (30) days (“Tenant’s Review Period”) after receipt of
Landlord’s notice of the fair market rental rate within which to accept such
fair market rental rate or to reasonably object thereto in writing. Failure of
Tenant to so object to the fair market rental rate submitted by Landlord in
writing within Tenant’s Review Period shall conclusively be deemed Tenant’s
disapproval thereof. If within Tenant’s Review Period Tenant reasonably objects
to, or is deemed to have disapproved the fair market rental rate submitted by
Landlord, Landlord and Tenant will meet together with their respective legal
counsel to present and discuss their individual determinations of the fair
market rental rate for the Premises under the parameters set forth in Paragraph
1 above and shall diligently and in good faith attempt to negotiate a rental
rate on the basis of such individual determinations. Such meeting shall occur no
later than fifteen (15) business days after the expiration of Tenant’s Review
Period. The parties shall each provide the other with such supporting
information and documentation as they deem appropriate. At such meeting if
Landlord and Tenant are unable to agree upon the fair market rental rate, they
shall each submit to the other their respective best and final offer as to the
fair market rental rate. If Landlord and Tenant fail to reach agreement on such
fair market rental rate within five (5) business days following such a meeting
(the “Outside Agreement Date”), then Tenant shall have the option, by giving
Landlord written notice within ten (10) days after the Outside Agreement Date,
to either withdraw its Extension Notice, in which case Tenant’s exercise of its
Extension Option shall be deemed null, void and of no further effect, or to
elect to proceed to arbitration as provided below. If Tenant elects to proceed
to arbitration, then the procedures set forth below shall apply.

(a) Within ten (10) business days after Tenant elects arbitration as provided
above, Landlord and Tenant shall each appoint one (1) independent broker who
shall be a licensed commercial real estate broker with at least five (5) years
full-time experience leasing office space in the southeast suburban corridor of
the Denver, Colorado metropolitan area (the “Qualified Broker”).

(b) The two (2) Qualified Brokers so appointed shall within ten (10) business
days of the date of the appointment of the last Qualified Broker agree upon and
appoint a third Qualified Broker.

(c) The three (3) Qualified Brokers shall within ten (10) business days of the
appointment of the third Qualified Broker determine the fair market rental rate
in accordance with the parameters set forth in the following sentences. If all
of such Qualified Brokers cannot agree on the fair market rental rate but two
(2) of the brokers can so agree, then the fair market rental rate as determined
by such two (2) Qualified Brokers shall be controlling. If none of the Qualified
Brokers can agree on the fair market rental rate within such time period, then
an average shall be taken of the two (2) closest determinations thereof and such
average shall be controlling (except that if the median of the three rates
provided by the Qualified Brokers is also the average of the three, it shall be
controlling).

(d) The decision of the Qualified Brokers shall be binding upon Landlord and
Tenant and neither party shall have the right to reject the decision or to undo
the exercise of the applicable Option. If either Landlord or

 

RIDER NO. 2

-1-



--------------------------------------------------------------------------------

Tenant fails to appoint a Qualified Broker within the time period specified in
subsection (a) hereinabove, the Qualified Broker appointed by one of them shall
appoint the second Qualified Broker, and such two (2) Qualified Brokers will
proceed to appoint a third Qualified Broker as set forth above.

(e) If the two (2) Qualified Brokers fail to agree upon and appoint a third
Qualified Broker, either party, upon ten (10) days written notice to the other
party, can apply to the Presiding Judge of the District Court of Arapahoe
County, Colorado to appoint a third Qualified Broker. The third Qualified
Broker, however selected, shall be a person who has not previously acted in any
capacity for ether party.

(f) The cost of each party’s Qualified Broker shall be the responsibility of the
party selecting such Qualified Broker, and the cost of the third Qualified
Broker shall be shared equally by Landlord and Tenant.

(g) If the process described hereinabove has not resulted in a selection of a
controlling fair market rental rate by the commencement of the applicable Option
Term, then Tenant shall continue to pay Monthly Base Rent in the same amount as
it was paying prior to the expiration of the initial Term (or prior Option Term,
as applicable) until such time as the fair market rental rate is determined,
with appropriate adjustments to be made once the fair market rental rate is so
established by the Qualified Brokers. The parties shall enter into an amendment
to this Lease confirming the terms of the decision.

 

RIDER NO. 2

-2-

 